--------------------------------------------------------------------------------

Exhibit 10.70





--------------------------------------------------------------------------------

 
UP TO CZK 3,000,000,000 FACILITY AGREEMENT


Dated 21 December 2009




for




CET 21 SPOL. S R.O.
as Borrower




arranged by


ERSTE GROUP BANK AG
as Mandated Lead Arranger




with




ČESKÁ SPOŘITELNA, A.S.
as Facility Agent and Security Agent




and




THE COMPANIES
listed in Part I of Schedule 1 as Original Guarantors



--------------------------------------------------------------------------------


WHITE & CASE
advokátní kancelář
Na Příkopě 8
110 00 Prague 1

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS


Page


1.
DEFINITIONS AND INTERPRETATION
3
2.
THE FACILITY
49
3.
PURPOSE
50
4.
CONDITIONS OF UTILISATION
50
5.
UTILISATION LOAN
51
6.
REPAYMENT
52
7.
EXTENSION OF INITIAL TERMINATION DATE
54
8.
ILLEGALITY, VOLUNTARY PREPAYMENT AND CANCELLATION
56
9.
MANDATORY PREPAYMENT
58
10.
RESTRICTIONS
58
11.
INTEREST
59
12.
INTEREST PERIODS
60
13.
CHANGES TO THE CALCULATION OF INTEREST
61
14.
FEES
63
15.
TAX GROSS UP AND INDEMNITIES
64
16.
INCREASED COSTS
68
17.
OTHER INDEMNITIES
69
18.
MITIGATION BY THE LENDERS
71
19.
COSTS AND EXPENSES
71
20.
GUARANTEE AND INDEMNITY
72
21.
REPRESENTATIONS
76
22.
INFORMATION UNDERTAKINGS
84
23.
FINANCIAL COVENANTS
89
24.
GENERAL UNDERTAKINGS
95
25.
EVENTS OF DEFAULT
105
26.
CHANGES TO THE LENDERS
110
27.
RESTRICTION ON DEBT PURCHASE TRANSACTIONS
115
28.
CHANGES TO THE OBLIGORS
116
29.
ROLE OF THE FACILITY AGENT, THE SECURITY AGENT, THE ARRANGER AND OTHERS
116
30.
CONDUCT OF BUSINESS BY THE FINANCE PARTIES
127
31.
SHARING AMONG THE FINANCE PARTIES
127
32.
PAYMENT MECHANICS
129
33.
SET-OFF
133
34.
NOTICES
133
35.
CALCULATIONS AND CERTIFICATES
136
36.
PARTIAL INVALIDITY
136
37.
REMEDIES AND WAIVERS
137

 
1

--------------------------------------------------------------------------------


 
38.
AMENDMENTS AND WAIVERS
137
39.
CONFIDENTIALITY
141
40.
COUNTERPARTS
145
41.
GOVERNING LAW
145
42.
ENFORCEMENT
146

SCHEDULE 1 THE ORIGINAL PARTIES
147
SCHEDULE 2 CONDITIONS PRECEDENT
149
SCHEDULE 3 UTILISATION REQUEST
156
SCHEDULE 4 MANDATORY COST FORMULA
157
SCHEDULE 5 FORM OF TRANSFER CERTIFICATE
160
SCHEDULE 6 FORM OF ASSIGNMENT AGREEMENT
163
SCHEDULE 7 FORM OF ACCESSION DEED
166
SCHEDULE 8 FORM OF COMPLIANCE CERTIFICATE
168
SCHEDULE 9 LMA FORM OF CONFIDENTIALITY UNDERTAKING
169
SCHEDULE 10 TIMETABLES
173
SCHEDULE 11 GROUP STRUCTURE CHART
174
SCHEDULE 12 EXISTING SECURITY
175
SCHEDULE 13 SUPPLEMENTARY SECURITY AGENT PROVISIONS
176


 
2

--------------------------------------------------------------------------------

 

THIS AGREEMENT is dated 21 December 2009 and made between:


(1)
CET 21 SPOL. S R.O. (the “Borrower”);



(2)
THE COMPANIES listed in Part I of Schedule 1 (The Original Parties) as original
guarantors (the “Original Guarantors”);



(3)
ERSTE GROUP BANK AG as mandated lead arranger (the “Arranger”);



(4)
THE FINANCIAL INSTITUTIONS listed in Part II of Schedule 1 (The Original
Parties) as lenders (the “Original Lenders”);



(5)
ČESKÁ SPOŘITELNA, A.S. as agent for the Finance Parties (the “Facility Agent”);
and



(6)
ČESKÁ SPOŘITELNA, A.S. as security agent for the Secured Parties (the “Security
Agent”).



IT IS AGREED as follows:


SECTION 1
INTERPRETATION


1.
DEFINITIONS AND INTERPRETATION



1.1
Definitions



In this Agreement:


“Acceptable Bank” means:


 
(a)
a bank or financial institution which has a rating for its long-term unsecured
and non credit-enhanced debt obligations of A- or higher by Standard & Poor’s
Rating Services or F1 or higher by Fitch Ratings Ltd or P-1 or higher by Moody’s
Investor Services Limited or a comparable rating from an
internationally-recognised credit rating agency; or



 
(b)
any other bank or financial institution approved by the Facility Agent.



“Accession Deed” means a document substantially in the form set out in Schedule
7 (Form of Accession Deed).


“Accounting Principles” means (as applicable) generally accepted accounting
principles:


 
(a)
in the Czech Republic, in the case of the Borrower;



 
(b)
in the Slovak Republic, in the case of each Slovak Obligor;



 
(c)
in the Netherlands, in the case of each Dutch Obligor; or



 
(d)
in the United States of America, in the case of the Parent,


 
3

--------------------------------------------------------------------------------

 

including IFRS.


“Additional Cost Rate” has the meaning given to it in Schedule 4 (Mandatory Cost
Formula).


“Additional Guarantor” means a company which becomes an Additional Guarantor in
accordance with Clause 28 (Changes to the Obligors).


“Additional Lender” means any bank or financial institution which becomes an
Additional Lender by executing and delivering to the Facility Agent a duly
completed Accession Deed in accordance with 26 (Changes to the Lenders).


“Additional Obligor” means an Additional Guarantor.


“Affiliate” means, in relation to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company.


“Agent’s Spot Rate of Exchange” means the Facility Agent’s spot rate of exchange
for the purchase of the relevant currency with CZK in the Prague foreign
exchange market at or about 11:00 a.m. CET on a particular day.


“Alternative Market Disruption Event” has the meaning given to that term in
Clause 13.2 (Market disruption).


“Alternative Reference Bank Rate” has the meaning given to that term in
Clause 13.3 (Alternative Reference Bank Rate).


“Alternative Reference Banks” means the principal Prague offices of
Československá obchodní banka, a.s., Raiffeisenbank a.s. and HSBC Bank plc -
pobočka Praha or such other banks as may be appointed by the Facility Agent in
consultation with the Borrower.


“Assignment Agreement” means an agreement substantially in the form set out in
Schedule 6 (Form of Assignment Agreement) or any other form agreed between the
relevant assignor and assignee.


“Auditors” means one of PricewaterhouseCoopers, Ernst & Young, KPMG or Deloitte
& Touche or any other firm approved in writing by the Majority Lenders (such
approval not to be unreasonably withheld or delayed).


“Authorisation” means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration.


“Availability Period” means the period from and including the date of this
Agreement to and including the date falling two (2) Months after the date of
this Agreement.


“Available Commitment” means a Lender’s Commitment under the Facility minus:


 
(a)
the amount of its participation in any outstanding Loans; and


 
4

--------------------------------------------------------------------------------

 

 
(b)
in relation to any proposed Loan, the amount of its participation in any other
Loans that are due to be made on or before the proposed Utilisation Date.



“Available Facility” means the aggregate for the time being of each Lender’s
Available Commitment.


“Borrower Change of Control” means the occurrence of any of the following
events:


 
(a)
any person or group of persons acting in concert, in each case other than one or
more Permitted Borrower Holders, gains direct or indirect control of the
Borrower;



 
(b)
the sale, lease, licence, transfer, conveyance, loan or other disposal (other
than by way of amalgamation, merger or consolidation) by the Borrower (whether
by a voluntary or involuntary single transaction or series of transactions), of
all or substantially all of the assets of the Borrower; or



 
(c)
the Borrower ceases to control (directly or indirectly) CME Slovak Holdings B.V.
or Markiza;



For the purposes of this definition:


 
(a)
“control” of the Borrower, Markiza or CME Slovak Holdings B.V., as applicable,
means:



 
(i)
the power (whether by way of ownership of shares, proxy, contract, agency or
otherwise) to:



 
(A)
cast, or control the casting of, more than 66⅔ per cent. of the maximum number
of votes that might be cast at a general meeting of the Borrower, Markiza or CME
Slovak Holdings B.V., as applicable;



 
(B)
appoint or remove all, or the majority, of the statutory executives (jednatelé)
of the Borrower or Markiza or directors of CME Slovak Holdings B.V., as
applicable; and



 
(C)
give directions with respect to the operating and financial policies of the
Borrower, Markiza or CME Slovak Holdings B.V., as applicable, with which the
statutory executives (jednatelé) of the Borrower or Markiza or directors of CME
Slovak Holdings B.V., as applicable, are obliged to comply; and



 
(ii)
the holding beneficially of ownership interest (or other form of participation)
representing more than 66⅔ per cent. of the registered voting capital of the
Borrower, Markiza or CME Slovak Holdings B.V., as applicable; and



(b) 
“acting in concert” means, a group of persons who, pursuant to an agreement or
understanding (whether formal or informal), actively co-operate, through the
acquisition directly or indirectly of the ownership interest (or other form of
participation) in the Borrower or CME Slovak Holdings B.V., as applicable, by
any of them, either directly or indirectly, to obtain or consolidate control of
the Borrower or CME Slovak Holdings B.V., as applicable.


 
5

--------------------------------------------------------------------------------

 

“Borrower’s Business Plan” means the PDF printout of MS Excel file named “CET 21
financial model - 2009-09-11” containing financial model and projections as per
management base case relating to the Borrower on the consolidated basis
(including, for the avoidance of doubt, Markiza), prepared by the Borrower,
addressed to the Arranger, and/or capable of being relied upon, by the Reliance
Parties and delivered by the Borrower to the Facility Agent under Clause 4.1
(Initial conditions precedent).


“Borrowings” has the meaning given to that term in Clause 23.1 (Financial
definitions).


“Break Costs” means the amount (if any) by which:


 
(a)
the interest which a Lender should have received for the period from the date of
receipt of all or any part of its participation in a Loan or Unpaid Sum to the
last day of the current Interest Period in respect of that Loan or Unpaid Sum,
had the principal amount or Unpaid Sum received been paid on the last day of
that Interest Period;



exceeds:


 
(b)
the amount which that Lender would be able to obtain by placing an amount equal
to the principal amount or Unpaid Sum received by it on deposit with a leading
bank in the Prague interbank market for a period starting on the Business Day
following receipt or recovery and ending on the last day of the current Interest
Period.



“Broadcasting Licences” means:


 
(a)
License no. T/41, dated August 7, 1995 (Markiza analogue, satellite, cable and
digital pilot); and



 
(b)
License no. 001/1993, file no. R/060/93, dated February 9, 1993 (NOVA
terrestrial).



“Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for general business in London and Prague and (in relation to any date for
payment or purchase of a currency other than euro) the principal financial
centre of the country of that currency.


“Capital Expenditure” has the meaning given to that term in Clause 23.1
(Financial definitions).


“Cash” means, at any time, cash in hand or at a bank and (in the latter case)
credited to an account in the name of a member of the Group with an Acceptable
Bank and to which a member of the Group is alone (or together with other members
of the Group) beneficially entitled and for so long as:

 
6

--------------------------------------------------------------------------------

 

 
(a)
that cash is repayable on demand;



 
(b)
repayment of that cash is not contingent on the prior discharge of any other
indebtedness of any member of the Group or of any other person whatsoever or on
the satisfaction of any other condition;



 
(c)
there is no Security over that cash except for Transaction Security or any
Permitted Security constituted by a netting or set-off arrangement entered into
by the Obligors in the ordinary course of their banking arrangements; and



 
(d)
the cash is freely and (except as mentioned in paragraph (a) above) immediately
available to be applied in repayment or prepayment of the Facility.



“Cash Equivalent Investments” means at any time:


 
(a)
certificates of deposit or time deposits maturing within one year after the
relevant date of calculation and overnight deposits in each case issued by or
with an Acceptable Bank;



 
(b)
any investment in marketable debt obligations issued or guaranteed by the
government of the United States of America, the United Kingdom, any member state
of the European Economic Area or any Participating Member State or by an
instrumentality or agency of any of them having an equivalent credit rating,
maturing within one year after the relevant date of calculation and not
convertible or exchangeable to any other security;



 
(c)
commercial paper not convertible or exchangeable to any other security:



 
(i)
for which a recognised trading market exists;



 
(ii)
issued by an issuer incorporated in the United States of America, the United
Kingdom, any member state of the European Economic Area or any Participating
Member State;



 
(iii)
which matures within one year after the relevant date of calculation; and



 
(iv)
which has a credit rating of either A-1 or higher by Standard & Poor’s Rating
Services or F1 or higher by Fitch Ratings Ltd or P-1 or higher by Moody’s
Investor Services Limited, or, if no rating is available in respect of the
commercial paper, the issuer of which has, in respect of its long-term unsecured
and non-credit enhanced debt obligations, an equivalent rating;



 
(d)
any investment in money market funds which (i) have a credit rating of either
A-1 or higher by Standard & Poor’s Rating Services or F1 or higher by Fitch
Ratings Ltd or P-1 or higher by Moody’s Investor Services Limited, (ii) which
invest substantially all their assets in securities of the types described in
paragraphs (a) to (c) above and (iii) can be turned into cash on not more than
30 days’ notice; or


 
7

--------------------------------------------------------------------------------

 

 
(e)
any other debt security approved by the Majority Lenders,



in each case to which a member of the Group is alone (or together with other
members of the Group) beneficially entitled at that time and which is not issued
or guaranteed by any member of the Group or subject to any Security (other than
Security arising under the Transaction Security Documents).


“Cashflow” has the meaning given to that term in Clause 23.1 (Financial
definitions).


“CET Loan Agreement” means the loan agreement made between CME Media Enterprises
B.V. and the Borrower (formerly PGT Corporation s.r.o) on 2 May 2005 (as
amended) and as assigned and transferred by CME Media Enterprises B.V. to CME
Romania B.V. under a novation agreement made between CME Media Enterprises
B.V.,  CME Romania B.V. and the Borrower on 17 December 2009.


 
“Change of Control” means the occurrence of any of the following events:



 
(a)
a Borrower Change of Control; or



 
(b)
a Parent Change of Control.



“Charged Property” means all of the assets of the Obligors which from time to
time are, or are expressed to be, the subject of the Transaction Security.


“CME Change of Control” means the occurrence of any of the following events:


 
(a)
any “person” or “group” of related persons, other than one or more Permitted
Borrower Holders, is or becomes the beneficial owner, directly or indirectly, of
more than 35% of the total voting power of the Voting Stock of the Parent and
the Permitted Borrower Holders beneficially own, directly or indirectly, in the
aggregate a lesser percentage of the total voting power of the Voting Stock of
the Parent than such person or group;



 
(b)
the sale, lease, transfer, conveyance or other disposition (other than by way of
amalgamation, merger or consolidation), in one or a series of related
transactions, of all or substantially all of the assets of the Parent and the
Restricted Subsidiaries taken as a whole to any “person” other than the
Permitted Borrower Holder;



 
(c)
the first day on which a majority of the members of the Board of Directors are
not Continuing Directors; or



 
(d)
the adoption by the shareholders of the Parent of a plan relating to the
liquidation or dissolution of the Parent.



 
For purposes of this definition:



 
(a)
“person” and “group” have the meanings they have in Sections 13(d) and 14(d) of
the U.S. Exchange Act;



 
(b)
“beneficial owner” is used as defined in Rules 13d-3 and 13d-5 under the U.S.
Exchange Act, except that a person shall be deemed to have “beneficial
ownership” of all shares that such person has the right to acquire, whether such
right is exercisable immediately or only after the passage of time;


 
8

--------------------------------------------------------------------------------

 

 
(c)
a person will be deemed to beneficially own any Voting Stock of an entity held
by a parent entity, if such person is the beneficial owner, directly or
indirectly, of more than 35% of the voting power of the Voting Stock of such
parent entity and the Permitted Borrower Holders beneficially own, directly or
indirectly, in the aggregate a lesser percentage of the voting power of the
Voting Stock of such parent entity;



 
(d)
a “Continuing Director” means any member of the Board of Directors who was a
member of such Board of Directors on 17 September 2009 or was nominated for
election or was elected to such Board of Directors with the approval of the
majority of Continuing Directors who were members of such Board of Directors at
the time of such nomination or election;



 
(e)
“Board of Directors” means the board of directors of the Parent or any committee
thereof duly authorized to act on behalf of such board;



 
(f)
“Voting Stock” of a person means all classes of Capital Stock of such person
then outstanding and normally entitled to vote in the election of members of the
board of directors or a management board, directors or persons acting in a
similar capacity on similar corporate bodies;



 
(g)
“Capital Stock” of a person means any and all shares, interests, rights to
purchase, warrants, options, participations or other equivalents of or interests
in (however designated) equity of such corporation (including any preferred
stock but excluding any debt securities convertible into such equity of such
corporation;



 
(h)
“Unrestricted Subsidiary” means at any time:



 
(i)
any of International Media Services Ltd., CME Ukraine Holding GmbH, Innova Film
GmbH, CME Cyprus Holding Ltd., Grizard Investments Limited, Grintwood
Investments Limited, TV Media Planet Ltd., 1 + 1 Production, Studio 1+1 LLC,
Ukrainian Media Services LLC, Ukrpromtorg-2003 LLC, Gravis-Kino LLC, TV Stimul
LLC, TOR LLC, ZHYSA LLC, Top Tone Media S.A., Zopal S.A., PRO BG MEDIA EOOD, LG
Consult EOOD, Top Tone Media Bulgaria EOOD, Ring TV EAD and CME Development
Financing B.V.;



 
(ii)
any Subsidiary of any of the persons listed in (i) above; and



 
(iii)
any Subsidiary of the Parent which is designated by the Board of Directors an
“Unrestricted Subsidiary”, provided that such designation by the Board of
Directors be evidenced by the Borrower (or Parent) by filing (within 5 days from
the filing of such documents to the Trustee) with the Facility Agent:


 
9

--------------------------------------------------------------------------------

 

 
(x)
either a copy of the resolution of the Board of Directors or a true and correct
extract of the resolution of the Board of Directors being filed with the Trustee
and giving effect to such designation; and



 
(y)
a copy of the certificate signed by the Parent’s two authorized officers being
filed with the Trustee and certifying that such designation complies with the
conditions set out in (A) through (F) below;



provided in each case that:


 
(A)
such person is at such time a Subsidiary of the Parent;



 
(B)
neither such person nor any of its Subsidiaries owns at such time any Capital
Stock or Indebtedness of or have any investment in, or own or hold any Security
on any property of, any other Subsidiary of the Parent which is not a Subsidiary
of such person or otherwise an Unrestricted Subsidiary;



 
(C)
all the Indebtedness of such person and its Subsidiaries shall, at the date of
designation, and will at all times thereafter, consist of Non-Recourse Debt;



 
(D)
such person, either alone or in the aggregate with all other Unrestricted
Subsidiaries, does not operate, directly or indirectly, all or substantially all
of the business of the Parent and its Subsidiaries;



 
(E)
such person is a person with respect to which neither the Parent nor any of its
Restricted Subsidiaries has any direct or indirect obligation:



 
(x)
to subscribe for additional Capital Stock of such person; or



 
(y)
to maintain or preserve such person’s financial condition or to cause such
person to achieve any specified levels of operating results; and



 
(F)
in relation to any person referred to under paragraph (iii), on the date such
person is designated an Unrestricted Subsidiary by the Board of Directors, such
person is not a party to any agreement, contract, arrangement or understanding
with the Parent or any Restricted Subsidiary with terms substantially less
favorable to the Parent than those that might have been obtained from persons
who are not Affiliates of the Parent;



but excluding any such Unrestricted Subsidiary that has been redesignated as a
Restricted Subsidiary by the Board of Directors, provided that such
redesignation by the Board of Directors be evidenced by the Borrower (or Parent)
by filing (on the date being the later of: a) 5 days from the filing (if any) of
the below mentioned documents to the Trustee, or b) 5 days from the adoption of
the below mentioned resolution by Board of Directors) with the Facility Agent:

 
10

--------------------------------------------------------------------------------

 

 
(x)
either a copy of the resolution of the Board of Directors or a true and correct
extract of the resolution of the Board of Diretors giving effect to such
redesignation; and



 
(y)
a copy of the certificate signed by the Parent’s two authorized officers
certifying that:



 
(i)
no default or event of default shall have occurred under the Parent 2009
Indenture and be continuing or would occur as a consequence of such
redesignation;



 
(ii)
the Parent could incur at least €1.00 of additional Indebtedness under Section
4.3(a) of the Parent 2009 Indenture on a pro forma basis taking into account
such redesignation;



 
(i)
“Restricted Subsidiary” means at any time any Subsidiary of the Parent other
than an Unrestricted Subsidiary; and



 
(j)
“Non-Recourse Debt” means Indebtedness:



 
(i)
as to which neither the Parent nor any Restricted Subsidiary:



 
(A)
provides any guarantee or credit support of any kind (including any undertaking,
guarantee, indemnity, agreement or instrument that would constitute
Indebtedness); or



 
(B)
is directly or indirectly liable (as a guarantor or otherwise); and



 
(ii)
no default with respect to which (including any rights that the holders thereof
may have to take enforcement action against an Unrestricted Subsidiary) would
permit (upon notice, lapse of time or both) any holder of any other Indebtedness
of the Parent or any Restricted Subsidiary to declare a default under such other
Indebtedness or cause the payment thereof to be accelerated or payable prior to
its stated maturity.



 
(k)
“Indebtedness” means, with respect to any person on any date of determination
(without duplication):



 
(i)
the principal of and premium (if any) in respect of indebtedness of such person
for borrowed money;



 
(ii)
the principal of and premium (if any) in respect of obligations of such person
evidenced by bonds, debentures, notes or other similar instruments;



 
(iii)
the principal component of all obligations of such person in respect of letters
of credit, bankers’ acceptances or other similar instruments (including
reimbursement obligations with respect thereto except to the extent such
reimbursement obligation relates to a trade payable and such obligation is
satisfied within 30 days of incurrence of relevant Indebtedness);


 
11

--------------------------------------------------------------------------------

 

 
(iv)
the principal component of all obligations of such person to pay the deferred
and unpaid purchase price of property (except trade payables), which purchase
price is due more than six months after the date of placing such property in
service or taking delivery and title thereto;



 
(v)
Capitalized Lease Obligations and all Attributable Indebtedness of such person;



 
(vi)
the principal component or liquidation preference of all obligations of such
person with respect to the redemption, repayment or other repurchase of any
Disqualified Stock or, with respect to any Subsidiary, any preferred stock (but
excluding, in each case, any accrued dividends);



 
(vii)
the principal component of all Indebtedness of other persons secured by a
Security on any asset of such person, whether or not such Indebtedness is
assumed by such person; provided, however, that the amount of such Indebtedness
will be the lesser of (a) the fair market value of such asset at such date of
determination and (b) the amount of such Indebtedness of such other persons;



 
(viii)
the principal component of Indebtedness of other persons to the extent
Guaranteed by such person; and



 
(ix)
to the extent not otherwise included in this definition, net obligations of such
Person under Treasury Transactions (the amount of any such obligations to be
equal at any time to the termination value of such agreement or arrangement
giving rise to such obligation that would be payable by such person at such
time).



 
 
The amount of Indebtedness of any Person at any date will be the outstanding
balance at such date of all unconditional obligations as described above and the
maximum liability, upon the occurrence of the contingency giving rise to the
obligation, of any contingent obligations at such date.



 
 
In addition, “Indebtedness” of any person shall include Indebtedness described
in the preceding paragraph that would not appear as a liability on the balance
sheet of such person if:



 
(i)
such Indebtedness is the obligation of a partnership or Joint Venture that is
not a Restricted Subsidiary;



 
(ii)
such person or a Restricted Subsidiary of such person is a general partner of
the Joint Venture (a “General Partner”); and



 
(iii)
there is recourse, by contract or operation of law, with respect to the payment
of such Indebtedness to property or assets of such person or a Restricted
Subsidiary of such person; and then such Indebtedness shall be included in an
amount not to exceed:


 
12

--------------------------------------------------------------------------------

 

 
(A)
the lesser of (x) the net assets of the General Partner and (y) the amount of
such obligations to the extent that there is recourse, by contract or operation
of law, to the property or assets of such person or a Restricted Subsidiary of
such person; or



 
(B)
if less than the amount determined pursuant to clause (A) immediately above, the
actual amount of such Indebtedness that is recourse to such person or a
Restricted Subsidiary of such person, if the Indebtedness is evidenced by a
writing and is for a determinable amount and the related interest expense shall
be included in Consolidated Interest Expense to the extent actually paid by the
Parent or its Restricted Subsidiaries.



 
(l)
“Stated Maturity” means, with respect to any security, the date specified in
such security as the fixed date on which the payment of principal of such
security is due and payable, including pursuant to any mandatory redemption
provision, but shall not include any contingent obligations to repay, redeem or
repurchase any such principal prior to the date originally scheduled for the
payment thereof.



 
(m)
“Capitalized Lease Obligations” means an obligation that is required to be
classified and accounted for as a capitalized lease for financial reporting
purposes in accordance with the Accounting Principles, and the amount of
Indebtedness represented by such obligation will be the capitalized amount of
such obligation at the time any determination thereof is to be made as
determined in accordance with the Accounting Principles, and the Stated Maturity
thereof will be the date of the last payment of rent or any other amount due
under such lease prior to the first date such lease may be terminated without
penalty.



 
(n)
“Sale/Leaseback Transaction” means an arrangement relating to property now owned
or hereafter acquired whereby the Parent or a Restricted Subsidiary transfers
such property to a person and the Parent or a Restricted Subsidiary leases it
from such person.



 
(o)
“Attributable Indebtedness” in respect of a Sale/Leaseback Transaction means, as
at the time of determination, the present value (discounted at the interest rate
borne by the Parent Fixed Rate Notes, compounded semi-annually) of the total
obligations of the lessee for rental payments during the remaining term of the
lease included in such Sale/Leaseback Transaction (including any period for
which such lease has been extended).



 
(p)
“Guarantee” means any obligation, contingent or otherwise, of any person
directly or indirectly guaranteeing any Indebtedness of any other person and any
obligation, direct or indirect, contingent or otherwise, of such person:



 
(i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness of such other person (whether arising by virtue of partnership
arrangements, or by agreement to keep-well, to purchase assets, goods,
securities or services, to take-or-pay, or to maintain financial statement
conditions or otherwise); or


 
13

--------------------------------------------------------------------------------

 

 
(ii)
entered into for purposes of assuring in any other manner the obligee of such
Indebtedness of the payment thereof or to protect such obligee against loss in
respect thereof (in whole or in part); provided, however, that the term
“Guarantee” will not include endorsements for collection or deposit in the
ordinary course of business. The term “Guarantee” used as a verb has a
corresponding meaning.



 
(q)
“Consolidated Interest Expense” means, for any period, the total interest
expense of the Parent and its consolidated Restricted Subsidiaries, whether paid
or accrued, plus, to the extent not included in such interest expense:



 
(i)
interest expense attributable to Capitalized Lease Obligations and the interest
portion of rent expense associated with Attributable Indebtedness in respect of
the relevant lease giving rise thereto, determined as if such lease were a
capitalized lease in accordance with GAAP and the interest component of any
deferred payment obligations;



 
(ii)
amortization of debt discount and debt issuance cost;



 
(iii)
non-cash interest expense;



 
(iv)
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing;



 
(v)
interest actually paid by the Issuer or any such Restricted Subsidiary under any
Guarantee of Indebtedness or other obligation of any other person;



 
(vi)
net costs associated with the obligations of such person in respect of any
Treasury Transactions (including amortization of fees);



 
(vii)
the consolidated interest expense of such person and its Restricted Subsidiaries
that was capitalized during such period;



 
(viii)
all dividends paid or payable in cash, cash equivalents or Indebtedness or
accrued during such period on any series of Disqualified Stock of such Person or
on preferred Stock of its Restricted Subsidiaries payable to a party other than
the Parent or a Restricted Subsidiary; and



 
(ix)
the cash contributions to any employee stock ownership plan or similar trust to
the extent such contributions are used by such plan or trust to pay interest or
fees to any Person (other than the Parent) in connection with Indebtedness
incurred by such plan or trust; provided, however, that there will be excluded
therefrom any such interest expense of any Unrestricted Subsidiary to the extent
the related Indebtedness is not Guaranteed or paid by the Parent or any
Restricted Subsidiary.




 
14

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, any capitalized or other costs incurred by the
Parent and its Restricted Subsidiaries relating to the early extinguishment of
Indebtedness shall not be included in the calculation of Consolidated Interest
Expense.


For purposes of the foregoing, total interest expense will be determined after
giving effect to any net payments made or received by the Parent and its
Subsidiaries with respect to interest rate Treasury Transactions.


 
(r)
“Disqualified Stock” means, with respect to any person, any Capital Stock of
such Person which by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable) or upon the happening of any event:



 
(i)
matures or is mandatorily redeemable pursuant to a sinking fund obligation or
otherwise;



 
(ii)
is convertible or exchangeable for Indebtedness or Disqualified Stock (excluding
Capital Stock which is convertible or exchangeable solely at the option of the
Parent or a Restricted Subsidiary); or



 
(iii)
is redeemable at the option of the holder of the Capital Stock thereof, in whole
or in part,



in each case, on or prior to the date that is 91 days after the date (a) on
which the Parent Fixed Rate Notes mature or (b) on which there are no Parent
Fixed Rate Notes outstanding, provided that only the portion of Capital Stock
which so matures or is mandatorily redeemable, is so convertible or exchangeable
or is so redeemable at the option of the holder thereof prior to such date will
be deemed to be Disqualified Stock.


 
(s)
“Trustee” means The Bank of New York Mellon, acting through its London Branch,
or such other person for the time being appointed as the “Trustee” under the
Parent 2009 Indenture.



“CME Media Enterprises” means CME Media Enterprises B.V., a company organized
under the laws of the Netherlands and having its registered office at Dam 5B
1012 JS, Amsterdam, the Netherlands.


“CME Rating Decline” shall be deemed to occur if on the 60th day following the
occurrence of a CME Change of Control the rating of any of the Parent Notes by
either Rating Agency shall have been either (i) withdrawn or (ii) downgraded, by
one or more degradations, from the ratings in effect on the Rating Date.


For the purposes of this definition:


 
(a)
“Rating Agency” means  Moody’s or S&P and if Moody’s or S&P shall not make a
rating of the Parent Notes publicly available, an internationally recognized
securities rating agency or agencies, as the case may be, which shall be
substituted for Moody’s or S&P or each of them as the case may be; and


 
15

--------------------------------------------------------------------------------

 

 
(b)
“Rating Date” means the date which is the day prior to the initial public
announcement by the Parent or the proposed acquirer that (i) the acquirer has
entered into one or more binding agreements with the Parent and/or shareholders
of the Parent that would give rise to a CME Change of Control or (ii) the
proposed acquirer has commenced an offer to acquire outstanding Voting Stock of
the Parent.



“Commitment” means:


 
(a)
in relation to an Original Lender, the amount in CZK set opposite its name under
the heading “Commitment” in Part II of Schedule 1 (The Original Parties) and the
amount of any other Commitment transferred to it under this Agreement; and



 
(b)
in relation to an Additional Lender, the amount in CZK indicated as its
Commitment in the relevant Accession Deed; and



 
(c)
in relation to any other Lender, the amount in CZK of any Commitment transferred
to it under this Agreement,



to the extent not cancelled, reduced or transferred by it under this Agreement.


“Compliance Certificate” means a certificate substantially in the form set out
in Schedule 8 (Form of Compliance Certificate).


“Confidential Information” means all information relating to the Borrower, any
Obligor, the Parent Group, the Finance Documents or the Facility of which a
Finance Party becomes aware in its capacity as, or for the purpose of becoming,
a Finance Party or which is received by a Finance Party in relation to, or for
the purpose of becoming a Finance Party under, the Finance Documents or the
Facility from either:


 
(a)
any member of the Parent Group or any of its advisers; or



 
(b)
another Finance Party, if the information was obtained by that Finance Party
directly or indirectly from any member of the Parent Group or any of its
advisers,



in whatever form, and includes information given orally and any document,
electronic file or any other way of representing or recording information which
contains or is derived or copied from such information but excludes information
that:


 
(i)
is or becomes public information other than as a direct or indirect result of
any breach by that Finance Party of Clause 39 (Confidentiality);



 
(ii)
is identified in writing at the time of delivery as non-confidential by any
member of the Parent Group or any of its advisers; or



 
(iii)
is known by that Finance Party before the date the information is disclosed to
it in accordance with paragraphs (a) or (b) above or is lawfully obtained by
that Finance Party after that date, from a source which is, as far as that
Finance Party is aware, unconnected with the Parent Group and which, in either
case, as far as that Finance Party is aware, has not been obtained in breach of,
and is not otherwise subject to, any obligation of confidentiality.


 
16

--------------------------------------------------------------------------------

 

“Confidentiality Undertaking” means a confidentiality undertaking substantially
in a recommended form of the LMA as set out in Schedule 9 (LMA Form of
Confidentiality Undertaking) or in any other form agreed between the Borrower
and the Facility Agent.


“Consolidation Date” means the last date of the Availability Period.


“CZK”, “Czech Crown” or “Czech crowns” means the lawful currency of the Czech
Republic.


“Debt Purchase Transaction” means, in relation to a person, a transaction where
such person:


 
(a)
purchases by way of assignment or transfer;



 
(b)
enters into any sub-participation in respect of; or



 
(c)
enters into any other agreement or arrangement having an economic effect
substantially similar to a sub-participation in respect of,



the Commitment or amount outstanding under this Agreement.


“Default” means an Event of Default or any event or circumstance specified in
Clause 25 (Events of Default) which would (with the expiry of a grace period,
the giving of notice, the making of any determination under the Finance
Documents or any combination of any of the foregoing) be an Event of Default.


“Defaulting Lender” means any Lender:


 
(a)
which has failed to make its participation in a Loan available or has notified
the Facility Agent that it will not make its participation in a Loan available
by the Utilisation Date of that Loan in accordance with Clause 5.4 (Lenders’
participation);



 
(b)
which has otherwise rescinded or repudiated a Finance Document; or



 
(c)
with respect to which an Insolvency Event has occurred and is continuing,



unless, in the case of paragraph (a) above:


 
(i)
its failure to pay is caused by:



 
(A)
administrative or technical error; or



 
(B)
a Disruption Event; and



 
payment is made within 3 Business Days of its due date; or



 
(ii)
the Lender is disputing in good faith whether it is contractually obliged to
make the payment in question.


 
17

--------------------------------------------------------------------------------

 

“Delegate” means any delegate, agent, attorney or co-trustee appointed by the
Security Agent.


“Disclosed Litigation” means (a) the claims by the Open Joint Stock Company
Video International Company Group, the Russian Federation, against CME Media
Enterprises B.V. for the sum of $58.5 million, the details of which are set out
in a Form 10-Q published by the Parent for the quarter ended 30 June 2009, as
updated from time to time; and (b) a claim by Milan Strop against the Borrower
for the sum of CZK 1,000,000,000 at the City Court in Prague (File no.
34C163/2005) (which has been dismissed but an appeal has been made).


“Disruption Event” means either or both of:


 
(a)
a material disruption to those payment or communications systems or to those
financial markets which are, in each case, required to operate in order for
payments to be made in connection with the Facility (or otherwise in order for
the transactions contemplated by the Finance Documents to be carried out) which
disruption is not caused by, and is beyond the control of, any of the Parties;
or



 
(b)
the occurrence of any other event which results in a disruption (of a technical
or systems-related nature) to the treasury or payments operations of a Party
preventing that, or any other Party:



 
(i)
from performing its payment obligations under the Finance Documents; or



 
(ii)
from communicating with other Parties in accordance with the terms of the
Finance Documents,



and which (in either such case) is not caused by, and is beyond the control of,
the Party whose operations are disrupted.


“Dutch Guarantor” means a Guarantor incorporated under Dutch law.


“Environment” means humans, animals, plants and all other living organisms
including the ecological systems of which they form part and the following
media:


 
(a)
air (including, without limitation, air within natural or man-made structures,
whether above or below ground);



 
(b)
water (including, without limitation, territorial, coastal and inland waters,
water under or within land and water in drains and sewers); and



 
(c)
land (including, without limitation, land under water).



“Environmental Claim” means any claim, proceeding, formal notice or
investigation by any person in respect of any Environmental Law.


“Environmental Law” means any applicable law or regulation which relates to:


 
(a)
the pollution or protection of the Environment;


 
18

--------------------------------------------------------------------------------

 

 
(b)
the conditions of the workplace; or



 
(c)
the generation, handling, storage, use, release or spillage of any substance
which, alone or in combination with any other, is capable of causing harm to the
Environment, including, without limitation, any waste.



“Environmental Permits” means any permit and other Authorisation and the filing
of any notification, report or assessment required under any Environmental Law
for the operation of the business of any member of the Group conducted on or
from the properties owned or used by any member of the Group.


“Event of Default” means any event or circumstance specified as such in
Clause 25 (Events of Default).


“Excluded Property” means (i) the land plots No. St. 858 (with the area of 216
m2), 874/35 (with the area of 1229 m2), 874/36 (with the area of 50 m2), 874/37
(with the area of 893 m2), and 874/38 (with the area of 100 m2), and (ii) the
building at the address Želivec, č.p. 380, erected on the land plot No. St. 858,
in each located in the cadastral area (katastrální území) Sulice, city of
Sulice, district Prague – East, and registered in the Czech Land Register
(Katastr nemovitostí) in the ownership portfolio (list vlastnictví) 1287.


“Extended Termination Date” means 30 April 2013.


“Extending Lenders” has the meaning assigned to it in Clause 7.3 (Notice to
Lenders).


“Extension Fee” means 0.35% (or such higher percentage as may be agreed in
writing between the Borrower and the Majority Lenders prior to the date of any
Extension Request) of the participations of the Extending Lenders in the Loans
as at the Extension Option Date.


“Extension Option” means the option of the Borrower to request pursuant to
Clause 7 (Extension of Initial Termination Date) an extension of the Termination
Date.


“Extension Option Date” means 30 March 2012.


“Extension Request” means a request of the Borrower in form and substance
satisfactory to the Facility Agent delivered to the Facility Agent pursuant to
Clause 7.1 (Extension Request).


“Facility” means the term loan facility made available under this Agreement as
described in Clause 2 (The Facility).


“Facility Office” means:


 
(a)
in respect of a Lender, the office or offices notified by that Lender to the
Facility Agent in writing on or before the date it becomes a Lender (or,
following that date, by not less than five Business Days’ written notice) as the
office or offices through which it will perform its obligations under this
Agreement; or


 
19

--------------------------------------------------------------------------------

 

 
(b)
in respect of any other Finance Party, the office in the jurisdiction in which
it is resident for tax purposes.



“Factoring Facility Agreement” means the framework factoring agreement (rámcová
faktoringová smlouva) No. 100161 between Factoring České spořitelny a.s. and the
Borrower dated 24 March 2003, as amended or refinanced from time to time,
pursuant to which individual agreements on assignment of receivables are entered
into between Factoring České spořitelny a.s. as assignee and the Borrower as
assignor.


“Fee Letter” means:


 
(a)
the letter dated 3 July 2009 and made among the Arranger, the Borrower, the
Facility Agent and the Security Agent setting out the fees referred to in
Clause 14 (Fees); and



 
(b)
any agreement setting out fees payable to a Finance Party under any other
Finance Document.



“Finance Document” means this Agreement, the Mandate Letter, any Accession Deed,
any Compliance Certificate, any Fee Letter, the Hedging Letter, any Hedging
Agreement, any Transaction Security Document, any Utilisation Request, any
Extension Request and any other document designated as a “Finance Document” by
the Facility Agent and the Borrower provided that where the term “Finance
Document” is used in, and construed for the purposes of, this Agreement, a
Hedging Agreement shall be a Finance Document only for the purposes of:


(a) 
the definition of “Material Adverse Effect”;



 
(b)
paragraph (a) of the definition of “Permitted Transaction”;



 
(c)
the definition of “Finance Document”;



 
(d)
paragraph (a)(iv) of Clause 1.2 (Construction); and



 
(e)
Clause 25 (Events of Default) (other than Clause 25.18 (Acceleration)).



 
“Finance Lease” has the meaning given to it in Clause 23.1 (Financial
definitions).



“Finance Party” means the Facility Agent, the Arranger, the Security Agent, a
Lender or a Hedge Counterparty provided that where the term “Finance Party” is
used in, and construed for the purposes of, this Agreement, a Hedge Counterparty
shall be a Finance Party only for the purposes of:


 
(a)
paragraph (a)(i) of Clause 1.2 (Construction);



 
(b)
paragraph (c) of the definition of Material Adverse Effect; and



 
(c)
Clause 30 (Conduct of business by the Finance Parties).



“Financial Indebtedness” means any indebtedness for or in respect of:


 
(a)
moneys borrowed and debit balances at banks or other financial institutions;


 
20

--------------------------------------------------------------------------------

 

 
(b)
any acceptance under any acceptance credit or bill discounting facility (or
dematerialised equivalent);



 
(c)
any note purchase facility or the issue of bonds (but not Trade Instruments),
notes, debentures, loan stock or any similar instrument;



(d) 
the amount of any liability in respect of Finance Leases;



 
(e)
receivables sold or discounted (other than any receivables to the extent they
are sold on a non-recourse basis and meet any requirement for de-recognition
under the Accounting Principles);



 
(f)
any Treasury Transaction (and, when calculating the value of that Treasury
Transaction, only the marked-to-market value (or, if any actual amount is due as
a result of the termination or close-out of that Treasury Transaction, that
amount) shall be taken into account);



 
(g)
any counter-indemnity obligation in respect of a guarantee, bond, standby or
documentary letter of credit or any other instrument issued by a bank or
financial institution in respect of (i) an underlying liability (but not, in any
case, Trade Instruments) of an entity which is not a member of the Group which
liability would fall within one of the other paragraphs of this definition or
(ii) any liabilities of any member of the Group relating to any post-retirement
benefit scheme;



 
(h)
any amount raised by the issue of redeemable shares which are redeemable (other
than at the option of the issuer) before the Termination Date or are otherwise
classified as borrowings under the Accounting Principles);



 
(i)
any amount of any liability under an advance or deferred purchase agreement if
(i) one of the primary reasons behind entering into the agreement is to raise
finance or to finance the acquisition or construction of the asset or service in
question or (ii) the agreement is in respect of the supply of assets or services
and payment is due more than 180 days after the date of supply;



 
(j)
any amount raised under any other transaction (including any forward sale or
purchase, sale and sale back or sale and leaseback agreement) having the
commercial effect of a borrowing or otherwise classified as borrowings under the
Accounting Principles; and



 
(k)
(without double counting) the amount of any liability in respect of any
guarantee for any of the items referred to in paragraphs (a) to (j) above.



“Financial Quarter” has the meaning given to that term in Clause 23.1 (Financial
definitions).


“Financial Year” has the meaning given to that term in Clause 23.1 (Financial
definitions).


“Group” means the Borrower and all its Subsidiaries (other than PMT s r.o.,
GAMATEX, spol. s r.o. v likvidácii (in liquidation) and A.D.A.M., a.s. v
likvidácii (in liquidation)).

 
21

--------------------------------------------------------------------------------

 

“Group Structure Chart” means the group structure chart set out in Schedule 11
(Group Structure Chart).


“Guarantor” means an Original Guarantor or an Additional Guarantor.


“Hedge Counterparty” means any person which is or has become a Party as a Hedge
Counterparty in accordance with Clause 26.9 (Accession of Hedge Counterparties).


“Hedging Agreement” means any master agreement, confirmation, schedule or other
agreement in agreed form entered into or to be entered into by the Borrower and
a Hedge Counterparty for the purpose of hedging the types of liabilities and/or
risks in relation to the Facility which, at the time that that master agreement,
confirmation, schedule or other agreement (as the case may be) is entered into,
the Hedging Letter requires to be hedged.


“Hedging Letter” means the letter dated on or before the date of this Agreement
and made between the Facility Agent and the Borrower describing the hedging
arrangements to be entered into in respect of the interest rate liabilities of
the Borrower under the Facility.


“Holding Company” means, in relation to a company or corporation, any other
company or corporation in respect of which it is a Subsidiary.


“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements.


“Impaired Agent” means the Facility Agent at any time when:


 
(a)
it has failed to make (or has notified a Party that it will not make) a payment
required to be made by it under the Finance Documents by the due date for
payment;



 
(b)
the Facility Agent otherwise rescinds or repudiates a Finance Document;



 
(c)
(if the Facility Agent is also a Lender) it is a Defaulting Lender under
paragraph (a) or (b) of the definition of “Defaulting Lender”; or



 
(d)
an Insolvency Event has occurred and is continuing with respect to the Facility
Agent;



unless, in the case of paragraph (a) above:


 
(i)
its failure to pay is caused by:



 
(A)
administrative or technical error; or



 
(B)
a Disruption Event; and



payment is made within 3 Business Days of its due date; or


 
(ii)
the Facility Agent is disputing in good faith whether it is contractually
obliged to make the payment in question.


 
22

--------------------------------------------------------------------------------

 

“Increase Confirmation” means a written notice delivered by an Original Lender
to the Facility Agent confirming that such Original Lender has agreed to
increase its Commitment under this Agreement to the amount in CZK set forth in
such written confirmation.


“Increase Date” means in relation to any Original Lender, the date (if any)
prior to the date falling 3 Business Days prior to the last day of the
Availability Period, on which such Original Lender delivers to the Facility
Agent the relevant Increase Confirmation.


“Information Package” means the Lender’s Presentation, the Valuation Report, the
Parent Group Business Plan and the Borrower’s Business Plan.


“Initial Termination Date” means 30 April 2012.


“Insolvency Event” in relation to a Finance Party means that the Finance Party:


 
(a)
is dissolved (other than pursuant to a consolidation, amalgamation or merger);



 
(b)
becomes insolvent or is unable to pay its debts or fails or admits in writing
its inability generally to pay its debts as they become due;



 
(c)
makes a general assignment, arrangement or composition with or for the benefit
of its creditors;



 
(d)
institutes or has instituted against it, by a regulator, supervisor or any
similar official with primary insolvency, rehabilitative or regulatory
jurisdiction over it in the jurisdiction of its incorporation or organisation or
the jurisdiction of its head or home office, a proceeding seeking a judgment of
insolvency or bankruptcy or any other relief under any bankruptcy or insolvency
law or other similar law affecting creditors’ rights, or a petition is presented
for its winding-up or liquidation by it or such regulator, supervisor or similar
official;



 
(e)
has instituted against it a proceeding seeking a judgment of insolvency or
bankruptcy or any other relief under any bankruptcy or insolvency law or other
similar law affecting creditors’ rights, or a petition is presented for its
winding-up or liquidation, and, in the case of any such proceeding or petition
instituted or presented against it, such proceeding or petition is instituted or
presented by a person or entity not described in paragraph (d) above and:



 
(i)
results in a judgment of insolvency or bankruptcy or the entry of an order for
relief or the making of an order for its winding-up or liquidation; or



 
(ii)
is not dismissed, discharged, stayed or restrained in each case within 30 days
of the institution or presentation thereof;



 
(f)
has exercised in respect of it one or more of the stabilisation powers pursuant
to Part 1 of the Banking Act 2009 and/or has instituted against it a bank
insolvency proceeding pursuant to Part 2 of the Banking Act 2009 or a bank
administration proceeding pursuant to Part 3 of the Banking Act 2009;


 
23

--------------------------------------------------------------------------------

 

 
(g)
has a resolution passed for its winding-up, official management or liquidation
(other than pursuant to a consolidation, amalgamation or merger);



 
(h)
seeks or becomes subject to the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
for it or for all or substantially all its assets;



 
(i)
has a secured party take possession of all or substantially all its assets or
has a distress, execution, attachment, sequestration or other legal process
levied, enforced or sued on or against all or substantially all its assets and
such secured party maintains possession, or any such process is not dismissed,
discharged, stayed or restrained, in each case within 30 days thereafter;



 
(j)
causes or is subject to any event with respect to it which, under the applicable
laws of the respective jurisdiction, has an analogous effect to any of the
events specified in paragraphs (a) to (i) above; or



 
(k)
takes any action in furtherance of, or indicating its consent to, approval of,
or acquiescence in, any of the foregoing acts.



“Intellectual Property” means:


 
(a)
any patents, trade marks, service marks, designs, business names, copyrights,
database rights, design rights, domain names, moral rights, inventions, know-how
and other intellectual property rights and interests (which may now or in the
future subsist), whether registered or unregistered; and



 
(b)
the benefit of all applications and rights to use such assets of a member of the
Group (which may now or in the future subsist).



“Interest Period” means, in relation to a Loan, each period determined in
accordance with Clause 12 (Interest Periods) and, in relation to an Unpaid Sum,
each period determined in accordance with Clause 11.3 (Default interest).


“Inter-Group Loan” means:


 
(a)
the loan under the CET Loan Agreement;



 
(b)
the loan under the Markiza Loan Agreement;



 
(c)
any Financial Indebtedness owed by a member of the Group to a member of the
Parent Group; and



 
(d)
any Financial Indebtedness owed by a member of the Parent Group to a member of
the Group.



“Intra-Group Loan” means any Financial Indebtedness owed by a member of the
Group to a member of the Group.


“Joint Venture” means any joint venture entity, whether a company,
unincorporated firm, undertaking, association, joint venture or partnership or
any other entity.

 
24

--------------------------------------------------------------------------------

 

“Key Obligor” means the Borrower or Markiza.


“Legal Opinion” means any legal opinion delivered to the Facility Agent under
Clause 4.1 (Initial conditions precedent) or Clause 28 (Changes to the
Obligors).


“Legal Reservations” means:


 
(a)
the principle that equitable remedies may be granted or refused at the
discretion of a court and the limitation of enforcement by laws relating to
insolvency, reorganisation and other laws generally affecting the rights of
creditors;



 
(b)
the time barring of claims under the Limitation Acts, the possibility that an
undertaking to assume liability for or indemnify a person against non-payment of
UK stamp duty may be void and defences of set-off or counterclaim;



 
(c)
similar principles, rights and defences under the laws of any Relevant
Jurisdiction; and



 
(d)
any other matters which are set out as qualifications or reservations as to
matters of law of general application in the Legal Opinions.



“Lender” means:


 
(a)
any Original Lender;



 
(b)
any bank, financial institution, trust, fund or other entity which has become a
Party as a Lender in accordance with Clause 7 (Extension of Initial Termination
Date) or Clause 26 (Changes to the Lenders); and



 
(c)
any Additional Lender,



which in each case has not ceased to be a Lender in accordance with the terms of
this Agreement and is not an Unfunded Lender.


“Lenders’ Presentation” means the Adobe Reader electronic file named “CME -
Lenders Presentation final” and dated 21 September 2009, being approved by the
Parent and containing the Parent Group’s presentation to the prospective Lenders
concerning the Parent Group and the Original Obligors which, at the request of
the Borrower and on its behalf, was jointly prepared by the Parent and the
Borrower, and was initially distributed on 16 September 2009 by the Arranger to
the prospective Lenders and then presented by the Borrower and the Parent to the
prospective Lenders during banks’ meeting in Prague on 21 September 2009 in
connection with the syndication of the Facility.


“Liability” means any present on future obligation of liability for the payment
of money, whether in respect of principal, interest or otherwise, whether actual
or contingent, whether owed jointly or severally and whether as principal a
surety or in any other capacity and including any amount which would constitute
such a liability but for any discharge, non-provability, unenforceability or
non-allowability of the same in any insolvency or other proceedings.

 
25

--------------------------------------------------------------------------------

 

“Limitation Acts” means the Limitation Act 1980 and the Foreign Limitation
Periods Act 1984.


“LMA” means the Loan Market Association.


“Loan” means a loan made or to be made under the Facility or the principal
amount outstanding for the time being of that loan.


“Majority Lenders” means a Lender or Lenders whose Commitments aggregate more
than 70 per cent. of the Total Commitments (or, if the Total Commitments have
been reduced to zero, aggregated more than 70 per cent. of the Total Commitments
immediately prior to that reduction).


“Mandate Letter” means the letter dated July 3, 2009 between the Arranger, the
Facility Agent, the Security Agent and the Borrower.


“Mandatory Cost” means the percentage rate per annum calculated by the Facility
Agent in accordance with Schedule 4 (Mandatory Cost formula).


“Margin” means in relation to any Loan and any Unpaid Sum, 4.90 (four point
ninety) per cent. per annum.


“Markiza” means MARKÍZA - SLOVAKIA, spol. s r.o., a limited liability company
incorporated under the laws of the Slovak Republic, with its seat at
Bratislavská 1/a


Bratislava - Záhorská Bystrica 843 56, the Slovak Republic, Business Id. No. 31
444 873, registered in the commercial register maintained by the District Court
of Bratislava, Section sro, Insert No.: 12330/B.


“Markiza Loan Agreement” means the loan agreement made between CME Romania B.V.
and Markiza on 24 November 2008.


“Material Adverse Effect” means in the reasonable opinion of the Majority
Lenders a material adverse effect on:


 
(a)
the business, operations, property or condition (financial or otherwise) of the
Borrower, the Group and/or the Parent Group taken as a whole;



 
(b)
the ability of an Obligor or the Obligors taken as a whole to perform their
obligations under the Finance Documents;



 
(c)
the validity or enforceability (subject to the Legal  Reservations) of any
Finance Document or of any of the rights or remedies of any Finance Party under
any of the Finance Documents; or



 
(d)
the effectiveness or ranking (subject to the Legal  Reservations) of any
Transaction Security granted or purporting to be granted pursuant to any of the
Finance Documents.



“Month” means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:

 
26

--------------------------------------------------------------------------------

 

 
(a)
(subject to paragraph (c) below) if the numerically corresponding day is not a
Business Day, that period shall end on the next Business Day in that calendar
month in which that period is to end if there is one, or if there is not, on the
immediately preceding Business Day;



 
(b)
if there is no numerically corresponding day in the calendar month in which that
period is to end, that period shall end on the last Business Day in that
calendar month; and



 
(c)
if an Interest Period begins on the last Business Day of a calendar month, that
Interest Period shall end on the last Business Day in the calendar month in
which that Interest Period is to end.



The above rules will only apply to the last Month of any period.  “Monthly”
shall be construed accordingly.


“Non-Consenting Lender” has the meaning given to that term in Clause 38.3
(Replacement of Lender).


“Obligor” means the Borrower or a Guarantor.


“Obligors’ Agent” means the Borrower, appointed to act on behalf of each Obligor
in relation to the Finance Documents pursuant to Clause 2.3 (Obligors’ Agent).


“Original Dutch Filings” means local statutory filings required to be delivered
under Dutch law by the Dutch Guarantors for the Financial Year ended 31
December, 2008.


“Original Financial Statements” means:


 
(a)
in relation to the Parent and each Key Obligor, audited consolidated or
unconsolidated (whichever is available) financial statements for its Financial
Year ended 31 December, 2008; and



 
(b)
in relation to an Additional Guarantor, its audited (if available) financial
statements delivered to the Facility Agent as required by Clause 28 (Changes to
the Obligors).



“Original Obligor” means the Borrower or an Original Guarantor.


“Parent” means Central European Media Enterprises Ltd., a limited company
incorporated under the laws of Bermuda, Reg. No. 19574 with its registered seat
at Clarendon House, 2 Church Street, Hamilton, HM11, Bermuda.


“Parent 2009 Indenture” means the indenture in respect of the Parent Fixed Rate
Notes dated as of 17 September, 2009.


 
“Parent Change of Control” means the occurrence of the following events:



 
(a)
a CME Change of Control; and



 
(b)
a CME Rating Decline.


 
27

--------------------------------------------------------------------------------

 

“Parent Fixed Rate Notes” means the EUR 440,000,000 fixed rate notes due 2016
issued by the Parent.


“Parent Group” means the Parent and all its Subsidiaries consolidated from time
to time into the accounts of the Parent under the Accounting Principles
applicable to the Parent.


“Parent Group Business Plan” means the PDF printout of the MS Excel file named
“CME – 5 Year Fin Plan Data (BS, P&L)” relating to the Parent and the Parent
Group on the consolidated basis (including, without limitation, the Borrower and
Markiza) prepared by the Parent, addressed to the Arranger and capable of being
relied upon by the Reliance Parties, and delivered by the Borrower to the
Facility Agent under Clause 4.1 (Initial conditions precedent).


“Parent Note Documents” means the Parent Notes and the Parent Note Instruments
and any other documents entered into pursuant to any of them.


“Parent Note Instrument” means the instrument pursuant to which the Parent Notes
are, or are to be, constituted.


“Parent Notes” means:


 
(a)
the Parent Fixed Rate Notes;



 
(b)
the 3.50% senior convertible notes due 2013 issued by the Parent; and



 
(c)
the senior floating rate notes due 2014 issued by the Parent.



“Participating Member State” means any member state of the European Communities
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.


“Party” means a party to this Agreement.


“Permitted Acquisition” means:


 
(a)
an acquisition by a member of the Group of an asset sold, leased, transferred or
otherwise disposed of by another member of the Group in circumstances
constituting a Permitted Disposal pursuant to paragraph (b) or (c) of the
definition thereof;



(b) 
an acquisition of shares or securities pursuant to a Permitted Share Issue;



(c) 
the acquisition of Cash or Cash Equivalent Investments;



 
(d)
the incorporation or formation of a wholly-owned limited liability entity or the
acquisition of (i) 100 per cent. of the voting issued share capital and economic
interests represented by the issued share capital, or (ii) in relation to the
limited liability companies incorporated in the Czech Republic or the Slovak
Republic, ownership interest representing 100 per cent. of the registered
capital,  in each case, on a fully diluted basis, in a limited liability entity
with no prior trading history and no material liabilities, where the aggregate
amount applied in subscribing for or otherwise acquiring shares or ownership
interest in such entities does not exceed CZK 100,000,000 (or its equivalent in
other currencies) in any Financial Year;


 
28

--------------------------------------------------------------------------------

 

 
(e)
any acquisition for cash of (x) the entire business of any person, (y) assets of
any person the market value of which represents at least 66⅔ per cent. of the
market value of all assets of such person, or (z) at least 66⅔ per cent. plus
one share or more of the voting issued share capital and economic interests
represented by the issued share capital (in each case, on a fully diluted basis)
in a limited liability company where:



 
(i)
the consideration and any Financial Indebtedness discharged by the purchaser in
connection with such acquisition or series of related acquisitions or remaining
in, and any assumed actual or contingent liability of, the acquired company
(or business) or any of its Subsidiaries at the date of acquisition (the “Total
Purchase Price”) does not exceed CZK 300,000,000 (or its equivalent in other
currencies) in any Financial Year; and



 
(ii)
no actual or potential Event of Default has occurred and is continuing at the
time of, or will result from, the acquisition;



 
(f)
any acquisition constituting a Permitted Joint Venture; or



 
(g)
any other acquisition to which the Majority Lenders have given their consent in
writing under this Agreement,



provided in each case that the Borrower shall provide to the Facility Agent
a written notification of any Permitted Acquisition made by any member of the
Group under paragraphs (d), (e) and (f) above (accompanied by a reasonably
detailed description of such Permitted Acquisition, of the assets acquired
through such Permitted Acquisition and the consideration paid by the members of
the Group in connection with such Permitted Acquisition) where the net
consideration paid for, any asset (or group of assets) acquired (whether in a
single transaction or in a single series of transactions) through such Permitted
Acquisition exceeds CZK 100,000,000.


“Permitted Borrower Holders” means:


 
(a)
the Permitted Parent Holders;



 
(b)
any Obligor;



 
(c)
each Subsidiary of the Parent or of a Permitted Parent Holder; and



 
(d)
any Affiliates of any of the persons referred to in paragraphs (a) to (c) above.



“Permitted Disposal” means any sale, lease, licence, transfer or other disposal
of assets which, except in the case of paragraphs (b) and (c) of this
definition, is on arm’s length terms:

 
29

--------------------------------------------------------------------------------

 

 
(a)
of stock in trade (including licences for content, formats and other similar or
related rights) or cash made by any member of the Group in the ordinary course
of business of the disposing entity as conducted on the date of this Agreement;



 
(b)
of any asset by a member of the Group (the “Disposing Company”) to another
member of the Group (the “Acquiring Company”), but if:



 
(i)
the Disposing Company is an Obligor, the Acquiring Company must be or become an
Obligor;



 
(ii)
the Disposing Company is a Guarantor, the Acquiring Company (other than the
Borrower) must be a Guarantor guaranteeing at all times an amount no less than
that guaranteed by the Disposing Company,



except in each case where market value of any such asset disposed of  does not
exceed CZK 20,000,000 (or its equivalent in other currencies);


 
(c)
of any assets from an Obligor to a member of the Group who is not an Obligor
provided that the aggregate amount transferred from an Obligor to a member of
the Group who is not an Obligor (net of the value of any assets transferred from
such member of the Group who is not an Obligor to such Obligor in connection
with the same transaction or series of transactions) does not exceed CZK
100,000,000 (or its equivalent in other currencies) in the Financial Year ended
on 31 December 2009 or CZK 200,000,000 (or its equivalent in other currencies)
in any Financial Year (other than the Financial Year ended on 31 December 2009);



 
(d)
of assets (other than shares or businesses) in exchange for other assets
comparable or superior as to type, value or quality;



 
(e)
of obsolete or redundant:



 
(i)
vehicles;



 
(ii)
plant;



 
(iii)
equipment; or



 
(iv)
other assets,



in each case for Cash;


 
(f)
of Cash or Cash Equivalent Investments not otherwise prohibited by this
Agreement;



(g) 
to a Permitted Joint Venture that is a Joint Venture Investment;



 
(h)
of assets pursuant to a compulsory acquisition by any governmental authority;



 
(i)
constituted by a licence of intellectual property rights permitted under
Clause  24.21 (Intellectual Property);


 
30

--------------------------------------------------------------------------------

 

 
(j)
arising as a result of any Permitted Security (but not the enforcement thereof);



 
(k)
required under the Finance Documents;



 
(l)
of assets for cash where the higher of the book value and net consideration
receivable (when aggregated with the higher of the book value and net
consideration received for any other sale, lease, licence, transfer or other
disposal not allowed under the preceding paragraphs) does not exceed (i) CZK
100,000,000 (or its equivalent in other currencies) in the Financial Year ended
on 31 December 2009; and (ii) CZK 200,000,000 (or its equivalent in other
currencies) in any Financial Year other than the Financial Year ended on 31
December 2009 of the Borrower;



 
(m)
of rights related to hedging arrangements provided the requirements of the
Hedging Letter are met;



 
(n)
of receivables: (i) on recourse terms to the extent the same arises in
connection with Permitted Financial Indebtedness; or (ii) pursuant to the
Factoring Facility Agreement; and



 
(o)
any other sale, lease, licence, transfer or other disposal to which the Majority
Lenders have given their consent in writing,



provided in each case that the Borrower shall provide to the Facility Agent
a written notification of any Permitted Disposal made by any member of the Group
under paragraphs (b), (c) and (l) above (accompanied by a reasonably detailed
description of such Permitted Disposal, of the assets disposed of through such
Permitted Disposal and the consideration received by the members of the Group in
connection with such Permitted Disposal) where the net consideration received
for, any asset (or group of assets) disposed of (whether in a single transaction
or in a single series of transactions) through such Permitted Disposal exceeds
CZK 100,000,000 (or its equivalent in any other currencies).


“Permitted Financial Indebtedness” means Financial Indebtedness:


 
(a)
arising under the Finance Documents;



 
(b)
arising under a foreign exchange transaction for spot or forward delivery
entered into in connection with protection against fluctuation in currency rates
where that foreign exchange exposure arises in the ordinary course of business
of the respective member of the Group as conducted on the date of this
Agreement, but not a foreign exchange transaction solely for investment or
speculative purposes;



 
(c)
arising under a Permitted Loan or a Permitted Guarantee or as permitted by
Clause 24.25 (Treasury Transactions);



 
(d)
of any person acquired by any member of the Group after the date of this
Agreement which is incurred under arrangements in existence at the date of
acquisition, but not incurred or increased or having its maturity date extended
in contemplation of, or since, that acquisition;


 
31

--------------------------------------------------------------------------------

 

 
(e)
under finance or capital leases of vehicles, plant, equipment or computers, or
mortgage financings or purchase money obligations with respect to assets other
than shares or other investments, in each case incurred for the purpose of
financing all or any part of the purchase price or cost of construction or
improvements of property used in the business of the Group, provided that the
aggregate capital value of all such items so leased under outstanding leases the
Group does not exceed CZK 300,000,000 (or its equivalent in any other
currencies) at any time;



 
(f)
arising in respect of workers’ compensation claims, performance, surety and
similar bonds and completion guarantees provided by a member of the Group in the
ordinary course of its business as conducted on the date of this Agreement;



 
(g)
arising from the honouring by a bank or other financial institution of a check,
draft or similar instrument drawn against insufficient funds in the ordinary
course of business of the respective member of the Group as conducted on the
date of this Agreement, provided, however, that such Financial Indebtedness is
extinguished within five Business Days of its incurrence;



 
(h)
arising under the Factoring Facility Agreement or pursuant to paragraph (b) of
the definition of “Permitted Security”;



 
(i)
refinancing any Financial Indebtedness otherwise permitted under this
definition, so long as the maximum amount available thereunder shall not be
increased;



 
(j)
arising under a loan provided by the Parent or a Restricted Subsidiary to a
member of the Group which is a Restricted Subsidiary;



 
(k)
not permitted by the preceding paragraphs or as a Permitted Transaction and the
outstanding principal amount of which does not exceed CZK 100,000,000 (or its
equivalent in any other currencies) in aggregate for the Group at any time; and



 
(l)
any other Financial Indebtedness to which the Majority Lenders have given their
consent in writing under this Agreement,



provided in each case that the Borrower shall provide to the Facility Agent
a written notification of any Permitted Financial Indebtedness incurred by any
member of the Group under paragraphs (d), (e) or (j) above (accompanied by a
reasonably detailed description of such Permitted Financial Indebtedness,
instrument constituting such Permitted Financial Indebtedness and the creditor
of such Financial Indebtedness) where the principal amount of such Permitted
Financial Indebtedness incurred in a single transaction or a single series of
transactions exceeds CZK 100,000,000 (or its equivalent in any other
currencies).

 
32

--------------------------------------------------------------------------------

 

“Permitted Guarantee” means:


 
(a)
the endorsement of negotiable instruments in the ordinary course of business of
the respective member of the Group as conducted on the date of this Agreement;



 
(b)
any guarantee, performance or similar bond or other obligation guaranteeing
performance by any member of the Group under any contract (other than a contract
that is or evidences Financial Indebtedness) entered into in the ordinary course
of business of the respective member of the Group as conducted on the date of
this Agreement;



(c) 
any guarantee:



 
(i)
arising under the Finance Documents; or



 
(ii)
issued by a Key Obligor in respect of obligations of any other member of the
Group, provided that the aggregate of guarantees provided in any Financial Year
of the Borrower by the Key Obligors under this subparagraph (ii) shall not
exceed CZK 200,000,000 (or its equivalent in any other currencies);



 
(d)
any guarantee given in respect of the netting, or set-off or cash pooling
arrangements permitted pursuant to paragraph (b) of the definition of “Permitted
Security”;



 
(e)
any guarantee given by a member of the Group in respect of or to secure
obligations of a Permitted Joint Venture to the extent the maximum contingent
liability thereunder is a Joint Venture Investment;



 
(f)
any guarantee given to any relevant tax authority in respect of excise taxes,
export duties or other such taxes, charges, duties or imposts payable by a
member of the Group in the ordinary course of its business as conducted on the
date of this Agreement;



 
(g)
any guarantee given by a member of the Group in respect of or to secure
obligations pursuant to any programming, production, distribution, format or
other intellectual or similar rights or capital equipment or other assets used
in the ordinary course of its business as conducted on the date of this
Agreement and not to exceed CZK 200,000,000 (or its equivalent in any other
currencies) in aggregate for the Group at any time;



 
(h)
any joint and several obligation of Markiza to fund payments to PMT s.r.o.
pursuant to a guarantee agreement between Markiza and PMT s.r.o., dated 23
January 2004;



(i)
any guarantee which constitutes Permitted Financial Indebtedness;



 
(j)
any guarantee given in connection with a Permitted Acquisition or a Permitted
Disposal, provided that maximum contingent obligation of any member of the Group
under any such guarantee shall not exceed the net consideration paid or received
in such Permitted Acquisition or Permitted Disposal;


 
33

--------------------------------------------------------------------------------

 

(k)
any guarantee or reimbursement obligations in respect of any letter of credit
issued by a bank or other financial institution permitted under the definition
of Permitted Financial Indebtedness, provided that the maximum contingent
obligation of any member of the Group under any such guarantee shall not exceed
the maximum contingent obligation of such bank or such other financial
institution under the respective letter of credit;



(l)
any guarantee not permitted by the preceding paragraphs or as part of a
Permitted Transaction and where the maximum aggregate contingent liability of
all such guarantees under this paragraph (l) (together with any loans under
paragraph (g) of the definition of “Permitted Loan”) do not exceed CZK
100,000,000 (or its equivalent in any other currencies) in aggregate for the
Group at any time; and



(m)
any other guarantee to which the Majority Lenders have given their consent in
writing under this Agreement,



provided in each case that the Borrower shall provide to the Facility Agent
a written notification of any Permitted Guarantee provided by any member of the
Group under paragraphs (b), (c), (e), (g), (j), and (k) above (accompanied by a
reasonably detailed description of such Permitted Guarantee, instrument
constituting such Permitted Guarantee, the beneficiary of such Permitted
Guarantee and, where relevant, principal obligor of obligations in respect of
which such Permitted Guarantee has been provided) where the maximum contingent
obligation of any member of the Group under such Permitted Guarantee incurred in
a single transaction or a single series of transactions exceeds CZK 100,000,000
(or its equivalent in any other currencies).


“Permitted Joint Venture” means any investment in any Joint Venture where:


 
(a)
the Joint Venture is incorporated, or established, and carries on its principal
business, in the European Union or the United States of America;



 
(b)
the Joint Venture is engaged in a business substantially the same as that
carried on by the Group;



 
(c)
in any Financial Year of the Borrower, the aggregate (the “Joint Venture
Investment”) of:



 
(i)
all amounts subscribed for shares in, lent to, or invested in all such Joint
Ventures by the Group;



 
(ii)
the contingent liabilities of the members of the Group under any guarantee given
in respect of the liabilities of any such Joint Venture; and



 
(iii)
the market value of any assets transferred by the members of the Group to any
such Joint Venture,



when aggregated with the Total Purchase Price payable in that Financial Year of
the Borrower by the members of the Group in respect of Permitted Acquisitions
permitted pursuant to paragraph (e) of the definition of Permitted Acquisition
does not exceed CZK 400,000,000 (or its equivalent in any other currencies); and

 
34

--------------------------------------------------------------------------------

 

 
(d)
any other Joint Venture to which the Majority Lenders have given their consent
in writing under this Agreement,



provided in each case that the Borrower shall provide to the Facility Agent
a written notification of any Joint Venture Investment made by any member of the
Group (accompanied by a reasonably detailed description of such Joint Venture
Investment and the beneficiary of such Joint Venture Investment) where the
amount of such Joint Venture Investment provided in a single transaction or in a
single series of transactions exceeds CZK 100,000,000 (or its equivalent in any
other currencies).


“Permitted Loan” means:


 
(a)
any trade credit extended by a member of the Group to its customers on normal
commercial terms and in the ordinary course of its trading activities;



 
(b)
Financial Indebtedness which is referred to in the definition of, or otherwise
constitutes, Permitted Financial Indebtedness;



 
(c)
any loan made for the purposes of enabling an Obligor to meet its payment
obligations under the Finance Documents;



(d)
a loan made by a member of the Group to a Key Obligor or by any member of the
Group which is not an Obligor to another member of the Group which is not an
Obligor;



 
(e)
a loan made by the Borrower or Markiza to an employee or director of the
Borrower or Markiza, as applicable, if the amount of that loan when aggregated
with the amount of all loans to employees and directors by the Borrower and
Markiza does not exceed CZK 100,000,000 (or its equivalent in any other
currencies) at any time;



 
(f)
any loan which is a Joint Venture Investment permitted by Clause 24.9 (Joint
Ventures);



 
(g)
any loan made by the Borrower or Markiza so long as the aggregate amount of the
Financial Indebtedness under any such loans (together with any guarantees under
paragraph (l) of the definition of Permitted Guarantee) does not exceed CZK
100,000,000 (or its equivalent in other currencies) at any time;



 
(h)
an Inter-Group Loan or an Intra-Group Loan, in each case disclosed in the Group
Structure Chart;



 
(i)
payroll, travel and similar advances to cover matters that are expected at the
time of such advances ultimately to be treated as expenses for accounting
purposes and that:



 
(i)
are so treated; and


 
35

--------------------------------------------------------------------------------

 

 
(ii)
are made in the ordinary course of business of the respective member of the
Group as conducted on the date of this Agreement and consistent with its past
practices; and



 
(j)
any other loan to which the Majority Lenders have given their consent in writing
under this Agreement,



and provided in each case that the Borrower shall provide to the Facility Agent
a written notification of any Permitted Loan made by any member of the Group
under paragraph (d) or (f) above (accompanied by a reasonably detailed
description of such Permitted Loan, the instrument constituting such Permitted
Loan and the borrower of such Permitted Loan) where the principal amount of such
Permitted Loan provided in a single transaction or a single series of
transactions exceeds CZK 100,000,000 (or its equivalent in any other
currencies).


“Permitted Parent Holders” means:


 
(a)
each beneficial owner of the Parent’s Class B Common Stock on September 17,
2009;



 
(b)
family members of any beneficial holder of the Parent’s Class B Common Stock on
September 17, 2009;



 
(c)
trusts, the only beneficiaries of which are persons or entities described in (a)
and (b) above; and



 
(d)
partnerships, corporations, or limited liability companies which are controlled
by the persons or entities described in (a) or (b) above.



“Permitted Security” means:


 
(a)
any lien arising by operation of law in the ordinary course of business of a
member of the Group as conducted on the date of this Agreement and not as a
result of any default or omission by a member of the Group;



 
(b)
any netting, set-off or cash pooling arrangement entered into by a member of the
Group in the ordinary course of its banking arrangements for the purpose of
netting debit and credit balances of the members of the Parent Group but only so
long as:



 
(i)
such arrangement does not permit credit balances of the members of the Group
exceeding in aggregate CZK 200,000,000 (or its equivalent in other currencies)
at any one time to be netted or set off against debit balances of any other
person; and



 
(ii)
such arrangement does not give rise to Security or Quasi-Security over the
assets of any member of the Group other than over the credit balances referred
to in sub-paragraph (i) in favour of the cash-pooling bank;



 
(c)
any Security or Quasi-Security over or affecting any asset acquired (including
by any acquisition by means of a merger or consolidation with or into a member
of the Group) by a member of the Group (whether before or after the date of this
Agreement), if:


 
36

--------------------------------------------------------------------------------

 

 
(i)
the Security or Quasi-Security was not created in contemplation of the
acquisition of that asset by that member of the Group;



 
(ii)
the principal amount secured has not been increased in contemplation of or
(otherwise than by capitalisation of interest) since the acquisition of that
asset by that member of the Group; and



 
(iii)
except to the extent the Security or Quasi-Security is otherwise permitted under
any other paragraphs of this definition of “Permitted Security”, the Security or
Quasi-Security is removed or discharged within six months of the date of
acquisition of such asset;



 
(d)
any Security arising under any retention of title, hire purchase or conditional
sale arrangement or arrangements having similar effect in respect of goods
supplied to a member of the Group in the ordinary course of its business as
conducted on the date of this Agreement and on the supplier’s standard or usual
terms and not arising as a result of any default or omission by a member of the
Group;



 
(e)
any Security or Quasi-Security over documents of title and goods as part of a
documentary credit transaction entered into in the ordinary course of business
of the respective member of the Group as conducted on the date of this
Agreement;



 
(f)
any Quasi-Security arising as a result of a disposal which is a Permitted
Disposal;



 
(g)
any Security over shares in a Permitted Joint Venture to secure obligations of a
member of the Group in relation to the Joint Venture to the other shareholders
in the Permitted Joint Venture;



 
(h)
any Security, arising by operation of law in respect of Tax, being contested in
good faith where adequate reserves have been made for the payment of such Tax
and any costs associated with contesting such Tax;



 
(i)
any Security securing Financial Indebtedness and other obligations incurred
under paragraph (k) of the definition of Permitted Financial Indebtedness,
provided that the book value or independently appraised market value of the
assets which are subject to such Security does not exceed 100% of such Financial
Indebtedness;



 
(j)
pledges or deposits by a member of the Group under workmen’s compensation laws,
unemployment insurance laws or similar legislation, or good faith deposits in
connection with bids, tenders, contracts (other than for the payment of
Financial Indebtedness) or leases of real property and/or equipment to which
that member of the Group is a party, or deposits to secure public or statutory
obligations of a member of the Group or deposits of cash or government
obligations to secure surety or appeal bonds to which a member of the Group is a
party, or deposits as security for taxes contested in good faith or import or
customs duties or for the payment of rent, in each case incurred in the ordinary
course of business of the respective member of the Group as conducted on the
date of this Agreement;


 
37

--------------------------------------------------------------------------------

 

 
(k)
in favour of issuers of surety or performance bonds or letters of credit or
bankers’ acceptances issued pursuant to the request of and for the account of a
member of the Group in the ordinary course of its business;



 
(l)
any Security or Quasi-Security securing the Hedging Agreement so long as the
related Financial Indebtedness is, and is permitted to be under this Agreement,
secured by Security on the same property securing such Hedging Agreement;



 
(m)
judgment Security not giving rise to an Event of Default so long as such
Security of Quasi-Security is adequately bonded and any appropriate legal
proceedings which may have been duly initiated for the review of such judgment
have not been finally terminated or the period within which such proceedings may
be initiated has not expired;



 
(n)
any Security for the purposes of securing the payment of all or a part of the
purchase price of, or finance or capital lease obligations with respect to,
assets or property acquired or constructed in the ordinary course of business of
the respective member of the Group as conducted on the date of this Agreement;
provided that:



 
(i)
the aggregate principal amount of Financial Indebtedness secured by such
Security or Quasi-Security is otherwise permitted to be incurred under this
Agreement and does not exceed the cost of assets or property so acquired or
constructed; and



 
(ii)
such Security or Quasi-Security are created within 180 days of construction or
acquisition of such assets or property and do not encumber any other assets or
property of any member of the Group other than such assets or property and
assets affixed or appurtenant thereto;



 
(o)
any Security or Quasi-Security existing on the date of this Agreement and set
out in Schedule 12 (Existing Security);



 
(p)
any Security or Quasi-Security over or affecting any asset of any company which
becomes a member of the Group after the date of this Agreement, where the
Security or Quasi-Security is created prior to the date on which that company
becomes a member of the Group if:



 
(i)
the Security or Quasi-Security was not created in contemplation of the
acquisition of that company;



 
(ii)
the principal amount secured has not increased in contemplation of or since the
acquisition of that company; and



 
(iii)
except to the extent the Security or Quasi-Security is otherwise permitted under
any other paragraphs of this definition of “Permitted Security”, the Security or
Quasi-Security is removed or discharged within 6 months of that company becoming
a member of the Group;


 
38

--------------------------------------------------------------------------------

 

 
(q)
any Security or Quasi-Security securing Permitted Financial Indebtedness
incurred to refinance Financial Indebtedness that was previously so secured,
provided that any such Security or Quasi-Security is limited to all or part of
the same property or assets (plus improvements, replacement accessions, proceeds
or dividends or distributions in respect thereof) that secured (or, under the
written arrangements under which the original Security or Quasi-Security arose,
could secure) the Financial Indebtedness being refinanced or is in respect of
property that is the security for a Permitted Security hereunder;



 
(r)
any Security or Quasi-Security of a lessor under any finance or capital lease
obligations or operating lease entered into in the ordinary course of business
of the respective member of the Group as conducted on the date of this
Agreement;



 
(s)
any Transaction Security;



 
(t)
any other Security or Quasi-Security not permitted by the preceding paragraphs
or as a Permitted Transaction and the outstanding principal amount secured
thereunder does not exceed CZK 100,000,000 (or its equivalent in any other
currencies) in aggregate for the Group at any time; and



 
(u)
any Security to which the Majority Lenders have given their consent in writing
under this Agreement,



provided in each case that the Borrower shall provide to the Facility Agent
a written notification of any Permitted Security provided by any member of the
Group under paragraphs (c), (g), (l), (p) and (q) above (accompanied by a
reasonably detailed description of such Permitted Security, the instrument
constituting such Permitted Security and the obligations in respect of which
such Permitted Security has been created) where the principal amount of
obligations secured by such Permitted Security provided in a single transaction
or a single series of transactions exceeds CZK 100,000,000 (or its equivalent in
any other currencies).


“Permitted Share Issue” means an issue of shares by a member of the Group to a
member of the Parent Group where (if the existing shares of the relevant member
of the Group are the subject of the Transaction Security) the newly-issued
shares also become subject to the Transaction Security on the same terms.


“Permitted Transaction” means:


 
(a)
any disposal required, Financial Indebtedness incurred, guarantee, indemnity or
Security or Quasi-Security given, or other transaction arising, under the
Finance Documents;



 
(b)
the solvent liquidation, winding-up or reorganisation of any member of the Group
which is not an Obligor so long as any payments or assets distributed as a
result of such liquidation, winding-up or reorganisation are distributed to
other members of the Group;


 
39

--------------------------------------------------------------------------------

 

 
(c)
transactions (other than (i) any sale, lease, license, transfer or other
disposal and (ii) the granting or creation of Security or the incurring or
permitting to subsist of Financial Indebtedness) conducted in the ordinary
course of business of the respective member of the Group as conducted on the
date of this Agreement on arm’s length terms;



 
(d)
the solvent amalgamation, demerger, merger, consolidation, corporate
reconstruction or reorganisation (by way of voluntary arrangement, scheme of
arrangement or otherwise) as between one member of the Group and another member
of the Group and in the case of any such transaction involving an Obligor (which
is a member of the Group), where such Obligor remains as the surviving entity;



 
(e)
the funding obligations of Markiza pursuant to an agreement on data provision
between Markiza and PMT s.r.o., dated 15 August 2004;



(f)
(i) the payment of dividends or the making of any other distributions on the
capital stock of any Key Obligor or CME Slovak Holdings N.V. or the payment of
any indebtedness or other obligations owed by any Key Obligor or CME Slovak
Holdings N.V. to the Parent or any Restricted Subsidiary (as defined in the
definition of “CME Change of Control”); or (ii) the making by any Key Obligor,
CME Slovak Holdings N.V. or any other member of the Group which becomes a
Restricted Subsidiary of any loans or advances to the Parent or any Restricted
Subsidiary; or (iii) the transfer of any of property or assets of any Key
Obligor, CME Slovak Holdings N.V. or any member of the Group which becomes a
Restricted Subsidiary to the Parent or any Restricted Subsidiary subject (in
relation to any asset which is, or is intended to be, the subject of the
Transaction Security) to any restrictions contained in the Transaction Security
Documents; and



(g)
any transaction to which the Majority Lenders have given their consent in
writing under this Agreement,



so long as, in the case any loan made by any Key Obligor, CME Slovak Holdings
N.V. or any other member of the Group which becomes a Restricted Subsidiary
under paragraph (f)(ii) to the Parent or any Restricted Subsidiary is equal to
or greater than CZK 100,000,000 (or its equivalent in any other currencies)
individually or in aggregate, the creditor of such Financial Indebtedness shall
grant security over its rights in respect of such Financial Indebtedness in
favour of the Finance Parties on terms acceptable to the Facility Agent (acting
on the instructions of the Majority Lenders);


provided in each case that the Borrower shall provide to the Facility Agent
a written notification of each Permitted Transaction made under paragraph (f)
above where (i) the amount of dividend or distribution made by, (ii) the
principal amount of any loan or an advance made or Financial Indebtedness
incurred by, (iii) the net consideration received for any asset transferred by,
or (iv) the net consideration paid for any asset transferred to, any member of
the Group in a single transaction or a single series of transactions exceeds CZK
100,000,000 (or its equivalent in any other currencies).

 
40

--------------------------------------------------------------------------------

 

“PRIBOR” means, in relation to any Loan:


 
(a)
the offered rate, if any, for CZK and a period comparable to the Interest Period
of that Loan appearing as of the Specified Time on the Quotation Day on the PRBO
page of the Reuters Monitor Money Rates Service; or



 
(b)
if no such quotation appears for CZK and such period on the relevant page, the
rate appearing as of the Specified Time on the Quotation Day on any other page
of the Reuters Monitor Money Rates Service displaying such rate for deposits in
CZK for such period and replacing the PRBO page; or



 
(c)
if no such rate is published for CZK and such period by the Reuters Monitor
Money Rates Service as of the Specified Time on the Quotation Day, the Reference
Bank Rate as of the Specified Time on the Quotation Day for such period, or a
period as close as possible to such period.



“Qualifying Lender” has the meaning given to that term in Clause 15 (Tax
gross-up and indemnities).


“Quarter Date” means the last day of a Financial Quarter.


“Quasi-Security” has the meaning given to that term in Clause 24.12 (Negative
pledge).


“Quotation Day” means in relation to any period for which an interest rate is to
be determined, the Business Day that is two (2) Business Days prior to the first
day of such period.


“Receiver” means a receiver or receiver and manager or administrative receiver
of the whole or any part of the Charged Property.


“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) as supplied to the Facility Agent at its request by the
Reference Banks as the rate at which the relevant Reference Bank could borrow
funds in the Prague interbank market in the relevant currency and for the
relevant period, were it to do so by asking for and then accepting interbank
offers for deposits in reasonable market size in that currency and for that
period.


“Reference Banks” means the principal Prague offices of Česká spořitelna, a.s.,
Komerční banka, a.s., and UniCredit Bank Czech Republic, a.s., or such other
banks as may be appointed by the Facility Agent in consultation with the
Borrower.


“Relevant Jurisdiction” means, in relation to an Obligor:


 
(a)
its jurisdiction of incorporation;



 
(b)
any jurisdiction where any material asset subject to or intended to be subject
to the Transaction Security to be created by it is situated;



 
(c)
any jurisdiction where it conducts a material part of its business; and


 
41

--------------------------------------------------------------------------------

 

 
(d)
the jurisdiction whose laws govern the perfection of any of the Transaction
Security Documents entered into by it.



“Relevant Period” has the meaning given to that term in Clause 23.1 (Financial
definitions).


“Reliance Parties” means the Facility Agent, the Arranger, the Security Agent,
each Hedge Counterparty, each Original Lender and each person which becomes a
Lender as part of the primary syndication of the Facility.


“Repayment Date” means:


 
(a)
each date set out in paragraph (a) of Clause 6.1 (Repayment); or



 
(b)
following the exercise of the Extension Option in accordance with Clause 7
(Extension of Initial Termination Date) and the extension of the Termination
Date becoming effective in respect of an Extending Lender (or Extending Lenders)
in accordance with paragraph (d) of Clause 7.3 (Notice to Lenders), each date
set out in paragraph (b) of Clause 6.1 (Repayment).



“Repeating Representations” means each of the representations set out in
Clause 21.2 (Status) to Clause 21.7 (Governing law and enforcement), Clause
21.11 (No default),  paragraph (f) of Clause 21.12 (No misleading information),
paragraph (e) of Clause 21.13 (Original Financial Statements), Clause 21.19
(Ranking) to 21.21 (Legal and beneficial ownership) and 21.24 (Centre of main
interests and establishments).


“Representative” means any delegate, agent, manager, administrator, nominee,
attorney, trustee or custodian.


“Required Insurances” means insurances over any real property which is subject
to the Transaction Security.


“Required Insurance Policies” means any documents evidencing, creating or
conferring (or purporting to evidence, create or confer) any Required
Insurances.


“Secured Obligations” means all present and future Liabilities of the Obligors
(or any of them) to the Secured Parties (or any of them) under or in connection
with the Finance Documents (or any of them, except for avoidance of doubt for
the Hedging Agreements) including, without limitation, all Liabilities arising
out of any extension, variation, modification, restatement or novation of any
Finance Document whatsoever.


“Secured Parties” means the Security Agent, any Receiver or Delegate and each of
the Facility Agent, the Arranger and the Lenders from time to time.


“Security” means a mortgage, charge, pledge, lien or other security interest
securing any obligation of any person or any other agreement or arrangement
having a similar effect.


“Significant Subsidiary” means any Restricted Subsidiary (as defined in the
definition of the “CME Change of Control”) that would be a “Significant
Subsidiary” of the Parent within the meaning of Rule 1-02 under Regulation S-X
promulgated as of 17 September 2009 by the United States Securities and Exchange
Commission, as from time to time constituted, created under the U.S. Exchange
Act, or if at any time after the execution of this Agreement such Commission is
not existing and performing the duties now assigned to it under the U.S.
Securities Act and the U.S. Exchange Act, then the body performing such duties
at such time.

 
42

--------------------------------------------------------------------------------

 

“Slovak Additional Obligor” means Additional Obligor incorporated in the Slovak
Republic.


“Slovak Commercial Code” means the Slovak Act No. 513/1991 Coll. the Commercial
Code, as amended.


“Slovak Obligor” means Markiza or any other Obligor incorporated in the Slovak
Republic.


“Specified Time” means a time determined in accordance with Schedule 10
(Timetables).


“Subsidiary” means, with respect to a person, company or corporation, any
company or corporation:


 
(a)
which is controlled, directly or indirectly, by the first-mentioned person,
company or corporation; or



 
(b)
which owns directly or indirectly at least half of the issued share capital or
the ownership or any other equity interests or similar right of ownership; or



 
(c)
which is a subsidiary of another subsidiary of the first-mentioned person,
company or corporation,



and, for these purposes, a person, company or corporation shall be treated as
being controlled by another person, company or corporation if that other person,
company or corporation is able to direct its affairs and/or to control the
composition of its board of directors or equivalent body; or


 
(d)
in relation to a person incorporated (or established) under Dutch law, a
"dochtermaatschappij" within the meaning of Section 2:24a of the Dutch Civil
Code (regardless whether the shares or voting rights on the shares in such
company are held directly or indirectly through another "dochtermaatschappij").



“Syndication Date” means the day on which the Arranger confirms that the primary
syndication of the Facility has been completed.


“Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).

 
43

--------------------------------------------------------------------------------

 

“Termination Date” means:


 
(a)
if the Extension Option is not exercised in accordance with Clause 7 (Extension
of Initial Termination Date) or the extension of the Termination Date does not
become effective in respect of an Extending Lender (or Extending Lenders) in
accordance with paragraph (d) of Clause 7.3 (Notice to Lenders), the Initial
Termination Date; and



 
(b)
if the Extension Option is exercised in accordance with Clause 7 (Extension of
Initial Termination Date) and the extension of the Termination Date becomes
effective in respect of an Extending Lender (or Extending Lenders) in accordance
with paragraph (d) of Clause 7.3 (Notice to Lenders), (i) the Extended
Termination Date in relation to the Loans (or relevant parts of the Loans) made
by the Extending Lenders and (ii) the Initial Termination Date in relation to
the Loans (or relevant parts of the Loans) made by Lenders other than the
Extending Lenders (if any).



“Total Commitments” means the aggregate of the Commitments, being CZK
2,500,000,000 at the date of this Agreement and no more than CZK 3,000,000,000


in aggregate following the accession of any Additional Lender and/or any
Increase Date.


“Trade Instruments” means any performance bonds, advance payment bonds or
documentary letters of credit issued in respect of the obligations of any member
of the Group arising in the ordinary course of trading of that member of the
Group.


“Transaction Documents” means the Finance Documents, the CET Loan Agreement, the
Markiza Loan Agreement and Required Insurance Policies.


“Transaction Security” means the Security created or expressed to be created in
favour of the Security Agent pursuant to the Transaction Security Documents.


“Transaction Security Documents” means each of the documents listed as being a
Transaction Security Document in paragraph 2(d) of Part I of Schedule 2
(Conditions Precedent) and any document required to be delivered to the Facility
Agent under paragraph 13 of Part II of Schedule 2 (Conditions Precedent)
together with any other document entered into by any Obligor creating or
expressed to create any Security over all or any part of its assets in respect
of the obligations of any of the Obligors under any of the Finance Documents.


“Transfer Certificate” means a certificate substantially in the form set out in
Schedule 5 (Form of Transfer Certificate) or any other form agreed between the
Facility Agent and the Borrower.


“Transfer Date” means, in relation to an assignment or a transfer, the later of:


 
(a)
the proposed Transfer Date specified in the relevant Assignment Agreement or
Transfer Certificate; and



 
(b)
the date on which the Facility Agent executes the relevant Assignment Agreement
or Transfer Certificate.


 
44

--------------------------------------------------------------------------------

 

“Treasury Transactions” means any derivative transaction entered into in
connection with protection against or benefit from fluctuation in any rate or
price.


“Unfunded Lender” means a Lender all of whose Commitments remain, at the end of
the Utilisation Period, unutilised.


“Unpaid Sum” means any sum due and payable but unpaid by an Obligor under the
Finance Documents.


“USD” means the lawful currency for the time being of the United States of
America.


“Utilisation Date” means the date of a Utilisation, being the date on which the
relevant Loan is to be made.


“Utilisation Request” means a notice substantially in the relevant form set out
in Schedule 3 (Utilisation Request).


“Valuation Report” means the report by Ernst&Young dated 11 November 2009
relating to certain Charged Property owned by the Borrower and addressed to,
and/or capable of being relied upon, by the Reliance Parties.


“VAT” means value added tax as provided for in the Value Added Tax Act 1994, the
Czech Act 235/2004 Coll., on the value added tax, as amended from time to time,
and any other tax of a similar nature, as the case may be.


1.2
Construction



 
(a)
Unless a contrary indication appears, a reference in this Agreement or any other
Finance Document to:



 
(i)
the “Facility Agent”, the “Arranger”, any “Finance Party”, any “Hedge
Counterparty”, any “Lender”, any “Obligor”, any “Party”, any “Secured Party”,
the “Security Agent” or any other person shall be construed so as to include its
successors in title, permitted assigns and permitted transferees and, in the
case of the Security Agent, any person for the time being appointed as Security
Agent or Security Agents in accordance with the Finance Documents;



 
(ii)
a document in “agreed form” is a document which is previously agreed in writing
by or on behalf of the Borrower and the Facility Agent or, if not so agreed, is
in the form specified by the Facility Agent;



 
(iii)
“assets” includes present and future properties, revenues and rights of every
description;



 
(iv)
a “Finance Document”, a “Transaction Document” or any other agreement or
instrument is a reference to that Finance Document, Transaction Document or
other agreement or instrument as amended, novated, supplemented, extended or
restated;


 
45

--------------------------------------------------------------------------------

 

 
(v)
“guarantee” means (other than in Clause 20 (Guarantee and Indemnity)) any
guarantee, letter of credit, bond, indemnity or similar assurance against loss,
or any obligation, direct or indirect, actual or contingent, to purchase or
assume any indebtedness of any person or to make an investment in or loan to any
person or to purchase assets of any person where, in each case, such obligation
is assumed in order to maintain or assist the ability of such person to meet its
indebtedness;



 
(vi)
“indebtedness” includes any obligation (whether incurred as principal or as
surety) for the payment or repayment of money, whether present or future, actual
or contingent;



 
(vii)
a “person” includes any individual, firm, company, corporation, government,
state or agency of a state or any association, trust, joint venture, consortium
or partnership (whether or not having separate legal personality);



 
(viii)
a “regulation” includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law) of any governmental,
intergovernmental or supranational body, agency, department or of any
regulatory, self-regulatory or other authority or organisation;



 
(ix)
“shares” issued by the Borrower or Markiza includes ownership interest or other
forms of participation in the Borrower or Markiza, as applicable;



 
(x)
a provision of law is a reference to that provision as amended or re-enacted;
and



 
(xi)
a time of day is a reference to Prague time.



 
(b)
Section, Clause and Schedule headings are for ease of reference only.



 
(c)
Unless a contrary indication appears, a term used in any other Finance Document
or in any notice given under or in connection with any Finance Document has the
same meaning in that Finance Document or notice as in this Agreement.



 
(d)
A Default (other than an Event of Default) is “continuing” if it has not been
remedied or waived and an Event of Default is “continuing” if it has not been
remedied or waived.



1.3
Czech terms



In this Agreement, a reference used in connection with the Borrower or with any
Finance Document or other document, to which the Borrower is a party, to:


 
(a)
a novation includes privativní novace and kumulativní novace;



 
(b)
a Security includes zástavní právo, zádržné právo, zajišťovací převod práva, and
zajišťovací postoupení pohledávky;


 
46

--------------------------------------------------------------------------------

 

 
(c)
a bankruptcy or insolvency includes insolvenční řízení, konkurs, reorganizace,
and nucená správa;



 
(d)
being bankrupt or insolvent includes being v úpadku, v hrozícím úpadku,
předlužený, platebně neschopný, v konkurzu, v reorganizaci, and v nucené správě;



 
(e)
an expropriation, attachment, sequestration, distress, execution or analogous
process includes vyvlastnění, exekuce and výkon rozhodnutí;



 
(f)
winding-up, dissolution, administration or reorganisation includes likvidace,
zrušení s likvidací, zrušení bez likvidace bez právního nástupce, insolvenční
řízení, konkurs, reorganizace and nucená správa;



 
(g)
a receiver, administrator, administrative receiver, compulsory manager or
similar officer includes likvidátor, inslovenční správce (including předběžný
správce), nucený správce, and exekutor;



 
(h)
a moratorium includes reorganizace and moratorium; and



 
(i)
constitutional documents includes společenská smlouva, zakladatelská listina,
zakladatelská smlouva, zřizovací listina, statut, and stanovy.



1.4
Dutch terms



In this Agreement, where it relates to a Dutch Guarantor, a reference to:


 
(a)
a necessary action to authorise where applicable, includes without limitation:



 
(i)
any action required to comply with the Works Councils Act of the Netherlands
(Wet op de ondernemingsraden); and



 
(ii)
obtaining a positive and unconditional advice (advies) from the competent works
council(s);



 
(b)
gross negligence means grove schuld;



 
(c)
a security interest includes any mortgage (hypotheek), pledge (pandrecht),
retention of title arrangement (eigendomsvoorbehoud), privilege (voorrecht),
right of retention (recht van retentie), right to reclaim goods (recht van
reclame), and, in general, any right in rem (beperkte recht), created for the
purpose of granting security (goederenrechtelijk zekerheidsrecht);



 
(d)
wilful misconduct means opzet;



 
(e)
a winding-up, administration or dissolution (and any of those terms) includes a
Dutch entity being declared bankrupt (failliet verklaard) or dissolved
(ontbonden);



 
(f)
a moratorium includes sursance van betaling and granted a moratorium includes
surséance verleend;


 
47

--------------------------------------------------------------------------------

 

 
(g)
any step or procedure taken in connection with insolvency proceedings includes a
Dutch entity having filed a notice under section 36 of the Dutch Tax Collection
Act (Invorderingswet 1990);



 
(h)
an administrative receiver includes a curator;



 
(i)
an administrator includes a bewindvoerder; and



 
(j)
an attachment includes a beslag.



1.5
Slovak terms



In this Agreement, a reference used in connection with a Slovak Obligor or with
any Finance Document or other document, to which any Slovak Obligor is a party,
to:


 
(a)
a novation includes privatívna novácia and kumulatívna novácia;



 
(b)
a Security includes záložné právo, zádržné právo, zabezpečovací prevod práva,
and zabezpečovacie postúpenie pohľadávky;



 
(c)
a bankruptcy or insolvency includes konkurzné konanie, konkurz,
reštrukturalizačné konanie, reštrukturalizácia, and nútená správa;



 
(d)
being bankrupt or insolvent includes being v úpadku, predlžený, platobne
neschopný, v konkurze, v reštrukturalizácii, and v nútenej správe;



 
(e)
an expropriation, attachment, sequestration, distress, execution or analogous
process includes vyvlastnenie, exekúcia and výkon rozhodnutia;



 
(f)
winding-up, dissolution, administration or reorganisation includes likvidácia,
zrušenie s likvidáciou, zrušenie bez likvidácie bez právneho nástupcu, konkurzné
konanie, konkurz, reštrukturalizačné konanie, reštrukturalizácia, and nútená
správa;



 
(g)
a receiver, administrator, administrative receiver, compulsory manager or
similar officer includes likvidátor, konkurzný správca (including predbežný
správca), reštrukturalizačný správca, nútený správca, and súdny exekútor;



 
(h)
a moratorium includes reštrukturalizačné konanie and reštrukturalizácia; and



 
(i)
constitutional documents includes spoločenská zmluva, zakladateľská listina,
zakladateľská zmluva, zriaďovacia listina, štatút, and stanovy.



1.6
Third party rights



 
(a)
Unless expressly provided to the contrary in a Finance Document a person who is
not a Party has no right under the Contracts (Rights of Third Parties) Act 1999
(the “Third Parties Act”) to enforce or enjoy the benefit of any term of this
Agreement.


 
48

--------------------------------------------------------------------------------

 

 
(b)
Notwithstanding any term of any Finance Document, the consent of any person who
is not a Party is not required to rescind or vary this Agreement at any time.



SECTION 2
THE FACILITY


2.
THE FACILITY



2.1
The Facility



Subject to the terms of this Agreement, the Lenders make available to the
Borrower a CZK term loan facility in an aggregate amount up to the Total
Commitments.


2.2
Finance Parties’ rights and obligations



 
(a)
The obligations of each Finance Party under the Finance Documents are
several.  Failure by a Finance Party to perform its obligations under the
Finance Documents does not affect the obligations of any other Party under the
Finance Documents.  No Finance Party is responsible for the obligations of any
other Finance Party under the Finance Documents.



 
(b)
The rights of each Finance Party under or in connection with the Finance
Documents are separate and independent rights and any debt arising under the
Finance Documents to a Finance Party from an Obligor shall be a separate and
independent debt.



 
(c)
A Finance Party may, except as otherwise stated in the Finance Documents,
separately enforce its rights under the Finance Documents.



2.3
Obligors’ Agent



 
(a)
Each Obligor (other than the Borrower) by its execution of this Agreement or an
Accession Deed irrevocably appoints the Borrower to act on its behalf as its
agent in relation to the Finance Documents and irrevocably authorises:



 
(i)
the Borrower on its behalf to supply all information concerning itself
contemplated by this Agreement to the Finance Parties and to give all notices
and instructions, to execute on its behalf any Accession Deed, to make such
agreements and to effect the relevant amendments, supplements and variations
capable of being given, made or effected by any Obligor notwithstanding that
they may affect the Obligor, without further reference to or the consent of that
Obligor; and



 
(ii)
each Finance Party to give any notice, demand or other communication to that
Obligor pursuant to the Finance Documents to the Borrower (c/o the Parent);



and in each case the Obligor shall be bound as though the Obligor itself had
given the notices and instructions (including, without limitation, any
Utilisation Requests) or executed or made the agreements or effected the
amendments, supplements or variations, or received the relevant notice, demand
or other communication.

 
49

--------------------------------------------------------------------------------

 

 
(b)
Every act, omission, agreement, undertaking, settlement, waiver, amendment,
supplement, variation, notice or other communication given or made by the
Obligors’ Agent or given to the Obligors’ Agent under any Finance Document on
behalf of another Obligor or in connection with any Finance Document (whether or
not known to any other Obligor and whether occurring before or after such other
Obligor became an Obligor under any Finance Document) shall be binding for all
purposes on that Obligor as if that Obligor had expressly made, given or
concurred with it.  In the event of any conflict between any notices or other
communications of the Obligors’ Agent and any other Obligor, those of the
Obligors’ Agent shall prevail.



3.
PURPOSE



3.1
Purpose



The Borrower shall apply all amounts borrowed by it under the Facility towards:


 
(a)
first, refinancing all outstanding Financial Indebtedness of the Borrower to
Česká spořitelna, a.s. (“CSAS”), under (i) the CZK 1,200,000,000 facility
agreement No. 2644/05/LCD dated 27 October 2005, as amended from time to time,
and (ii) the CZK 250,000,000 facility agreement No. 2645/05/LCD dated 27 October
2005, as amended from time to time, in each case made between the Borrower as
borrower and CSAS as lender; and



 
(b)
second, repayment of the outstanding principal of the loan under the CET Loan
Agreement up to the amount of CZK 1,550,000,000.



3.2
Monitoring



No Finance Party is bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement.


4.
CONDITIONS OF UTILISATION



4.1
Initial conditions precedent



The Lenders will only be obliged to comply with Clause 5.4 (Lenders’
participation) in relation to any Loan if on or before the Utilisation Date for
that Loan, the Facility Agent has received all of the documents and other
evidence listed in Part I of Schedule 2 (Conditions precedent) in form and
substance satisfactory to the Facility Agent (acting reasonably).  The Facility
Agent shall notify the Borrower and the Lenders promptly upon being so
satisfied.


4.2
Further conditions precedent



Subject to Clause 4.1 (Initial Conditions Precedent), the Lenders will only be
obliged to comply with Clause 5.4 (Lenders’ participation), if on the date of
the Utilisation Request and on the proposed Utilisation Date:

 
50

--------------------------------------------------------------------------------

 

 
(a)
no Default is continuing or would result from the proposed Loan; and



 
(b)
the Repeating Representations to be made by each Obligor are true in all
material respects.



4.3
Maximum number of Loans



 
(a)
The Borrower may not deliver a Utilisation Request if, as a result of the
proposed Loan, seven (7) or more Loans would be outstanding.



 
(b)
The Borrower may not request that a Loan be divided.



SECTION 3
UTILISATION


5.
UTILISATION



5.1
Delivery of a Utilisation Request



The Borrower may utilise the Facility by delivery to the Facility Agent of a
duly completed Utilisation Request not later than the Specified Time.


5.2
Completion of a Utilisation Request



Each Utilisation Request is irrevocable and will not be regarded as having been
duly completed unless:


 
(a)
the proposed Utilisation Date is a Business Day within the Availability Period;



 
(b)
the currency and amount of the Loan comply with Clause 5.3 (Currency and
amount); and



 
(c)
the proposed Interest Period complies with Clause 12 (Interest Periods).



5.3
Currency and amount



 
(a)
The currency specified in a Utilisation Request must be CZK.



 
(b)
The amount of the proposed Loan must be at least CZK 300,000,000, or, if less,
the Available Facility.



5.4
Lenders’ participation



 
(a)
If the conditions set out in this Agreement have been met, each Lender shall
make its participation in each Loan available by the Utilisation Date through
its Facility Office.



 
(b)
The amount of each Lender’s participation in each Loan will be equal to the
proportion borne by its Available Commitment to the Available Facility
immediately prior to making the Loan (for the avoidance of doubt, taking into
account (i) following the accession of an Additional Lender, the Available
Commitment of that Additional Lender, and (ii) following the Increase Date
applicable to any Original Lender, the increased Commitment of that Original
Lender).


 
51

--------------------------------------------------------------------------------

 

5.5
Cancellation of Commitments



The Commitments which, at that time, are unutilised shall be immediately
cancelled at the end of the Availability Period.


SECTION 4

REPAYMENT, PREPAYMENT AND CANCELLATION


6.
REPAYMENT



6.1
Repayment



 
(a)
The Borrower shall repay the aggregate Loans by repaying on each Repayment Date
an amount which reduces the outstanding aggregate Loans by an amount equal to
the relevant percentage of all the Loans as at the close of business in Prague
on the last day of the Availability Period as set out in the table below:



Repayment Date
 
Repayment Instalment
     
Date falling twelve (12) Months from the date of this Agreement
 
15%
     
Date falling eighteen (18) Months from the date of this Agreement
 
15%
     
Date falling twenty four (24) Months from the date of this Agreement
 
15%
     
The earlier of (i) date falling thirty (30) Months from the date of this
Agreement, and (ii) the Initial Termination Date
 
15%
     
Initial Termination Date
 
40%





 
(b)
Notwithstanding paragraph (a) above, in relation to each Extending Lender,
following the exercise of the Extension Option in accordance with Clause 7
(Extension of Initial Termination Date) and the extension of the Initial
Termination Date becoming effective in respect of an Extending Lender (or
Extending Lenders) in accordance with paragraph (d) of Clause 7.3 (Notice to
Lenders), the Borrower shall further repay the aggregate of the Loans (or
relevant parts of the Loans in respect of which the Extension Option has been
exercised) borrowed from an Extending Lender (or Extending Lenders) in
instalments by repaying on each Repayment Date an amount which reduces the
amount of such outstanding aggregate Loans (or relevant parts of the Loans) by
an amount equal to the relevant percentage of all the Loans as at the close of
business in Prague on the last day of the Availability Period as set out in the
table below:


 
52

--------------------------------------------------------------------------------

 



Repayment Date
 
Repayment Instalment
     
Date falling twelve (12) Months from the date of this Agreement
 
15%
     
Date falling eighteen (18) Months from the date of this Agreement
 
15%
     
Date falling twenty four (24) Months from the date of this Agreement
 
15%
     
Date falling thirty (30) Months from the date of this Agreement
 
15%
     
Date falling thirty (36) Months from the date of this Agreement
 
15%
     
The earlier of (i) the date falling forty two (42) Months from the date of this
Agreement, and (ii) the Extended Termination Date
 
15%
     
Extended Termination Date
 
10%



 
(c)
The Borrower may not reborrow any part of the Facility which is repaid.



6.2
Effect of cancellation and prepayment on scheduled repayments and reductions



 
(a)
If any of the Loans are prepaid in accordance with Clause 8.3 (Right of
cancellation and repayment in relation to a single Lender) or Clause 8.1
(Illegality), the amount of the repayment instalments for each Repayment Date
falling after that prepayment will reduce pro rata by the amount of the Loan
prepaid.



 
(b)
If any of the Loans are prepaid in accordance with Clause 8.2 (Voluntary
prepayment), the amount of the repayment instalments for each Repayment Date
falling after that prepayment will reduce in chronological order by the amount
of the Loan prepaid.


 
53

--------------------------------------------------------------------------------

 

7.
EXTENSION OF INITIAL TERMINATION DATE



7.1
Extension Request



The Borrower may, by delivering to the Facility Agent the Extension Request,
make a single request that the Termination Date be extended until the Extended
Termination Date.


7.2
Completion of the Extension Request



The Extension Request shall be irrevocable and will not be regarded as having
been duly completed unless:


 
(a)
it is delivered to the Facility Agent not later than the Specified Time on the
date falling not less than 60 days (but not more than 90 days) before the
Extension Option Date;



 
(b)
it specifies the Extension Fee at the rate agreed between the Borrower and the
Facility Agent; and



 
(c)
it includes confirmation from the Borrower that the Repeating Representations
are true in all material respects and that no Default or Event of Default has
occurred, in each case in form and content satisfactory to the Facility Agent
(acting reasonably).



7.3
Notice to Lenders



 
(a)
Upon receipt of the duly completed Extension Request, the Facility Agent shall
promptly notify each Lender of such Extension Request.  After such notice is
received from the Facility Agent, each Lender shall, not less than 30 days
before the Extension Option Date, and in its absolute discretion, give written
notice confirming either that:



 
(i)
it does not consent to the extension requested and wishes to be repaid its share
of the Loans in full on the Initial Termination Date (and whether, in the
alternative, it is willing to transfer such share of the Loans by way of a
Transfer Certificate); or



 
(ii)
it is willing to participate in the extension (in whole or in part) and for the
purpose of paragraph (c) below, whether and the extent to which (A)
notwithstanding such consent, it wishes to decrease its participation in any
Loan (and whether it is willing to do so by way of a Transfer Certificate) or
(B) it is willing to increase its participation in any Loan by way of a Transfer
Certificate.



 
(b)
If the Facility Agent does not receive notice from a Lender by the time limit
specified above in paragraph (a) of this Clause 7.3 (Notice to Lenders), such
Lender shall be deemed not to have consented to the extension
requested.  Subject to receipt by the Facility Agent of sufficient notice
pursuant to paragraph (a) of this Clause 7.3 (Notice to Lenders) and otherwise
to the extent reasonably practicable, the Facility Agent shall, not less than 10
Business Days before the Extension Option Date, inform the Borrower and the
Extending Lenders of (i) the amount of the Facility and (ii) each Extending
Lender’s participation in the Loans, in each case, which is to apply with effect
from the Initial Termination Date.


 
54

--------------------------------------------------------------------------------

 

 
(c)
Each Lender which has indicated it does not consent to the Extension Request, or
is deemed not to have consented to the Extension Request, or has consented to
the Extension Request but wishes to reduce its participation in any Loan, in
each case, in accordance with paragraphs (a) and (b) above:



 
(i)
may upon invitation by the Facility Agent and only if agreed to by such Lender,
be required to transfer its (or any part of its) participation in such Loan to a
Transferee designated by the Facility Agent, such transfer to be made in
accordance with and subject to the provisions of Clause 26 (Changes to the
Lenders) (except for Clause 26.3 (Assignment or transfer fee) which shall not
apply to any transfer pursuant to this sub-paragraph (i)) provided that the
relevant Transfer Date for such transfer shall be the Initial Termination Date;
or



 
(ii)
shall:



 
(A)
to the extent its (or any part of its) participation in such Loan is not
transferred under paragraph (i) above;



 
(B)
to the extent its (or any part of its) participation in any Loans is not being
retained by such Lender pursuant to paragraph (a)(ii) of this Clause; or



 
(C)
if paragraph (b) of this Clause applies to such Lender,



be repaid by the Borrower its (or such part of its) participation in the Loans
in full on the Initial Termination Date, together with accrued interest thereon
and any other amounts owing to such Lender under this Agreement in connection
therewith,


and for the purposes of this paragraph (c), such Lender shall deliver to the
Facility Agent each Transfer Certificate (if any), duly executed by it, no later
than 5 Business Days prior to the Initial Termination Date.


 
(d)
Provided that on the Initial Termination Date there is no Event of Default or
Default continuing and subject to Clause 10.7 (Extension), the extension will
take effect on the Initial Termination Date in relation to:



 
(i)
those Lenders who have notified the Facility Agent, in accordance with the
provisions of paragraph (a) above, of their willingness to participate in the
extension; and



 
(ii)
any Transferees referred to in paragraph (c)(i) above,



(together, the “Extending Lenders”).k

 
55

--------------------------------------------------------------------------------

 

 
(e)
Each Borrower shall enter into such amendment and other documentation deemed
necessary by the Facility Agent (if any) to give effect to the Extension Option.



7.4
Extension Fee and Costs



If the extension of the Initial Termination Date becomes effective in relation
to any Extending Lender in accordance with paragraph (d) of Clause 7.3 (Notice
to Lenders), the Borrower shall be liable to pay on the date falling ten (10)
Business Days after the Initial Termination Date to the Facility Agent on behalf
of the Extending Lenders the Extension Fee. The Borrower shall be liable for all
reasonably and properly incurred costs and expenses (including, without
limitation, legal fees together with any VAT) incurred by the Finance Parties in
connection with the extension and shall reimburse the same to the Facility Agent
on behalf of the Finance Parties within 5 days of a request therefor.


8.
ILLEGALITY, VOLUNTARY PREPAYMENT AND CANCELLATION



8.1
Illegality



If it becomes unlawful in any applicable jurisdiction for a Lender to perform
any of its obligations as contemplated by this Agreement or to fund, issue or
maintain its participation in any Loan:


 
(a)
that Lender shall promptly notify the Facility Agent upon becoming aware of that
event;



 
(b)
upon the Facility Agent notifying the Borrower, the Commitment of that Lender
will be immediately cancelled; and



 
(c)
the Borrower shall repay that Lender’s participation in the Loans on the last
day of the Interest Period for each Loan occurring after the Facility Agent has
notified the Borrower or, if earlier, the date specified by the Lender in the
notice delivered to the Facility Agent (being no earlier than the last day of
any applicable grace period permitted by law).



8.2
Voluntary prepayment



 
(a)
Subject to paragraph (b) and (c) below, the Borrower may, if it gives the
Facility Agent not less than ten (10) Business Days’ (or such shorter period as
the Majority Lenders may agree) prior notice, prepay the whole or any part of
that Loan (but, if in part, being an amount that reduces the amount of that Loan
by a minimum amount of CZK 300,000,000).



 
(b)
A Loan (or any part of any Loan) may only be prepaid after the last day of the
Availability Period (or, if earlier, the day on which the applicable Available
Facility is zero).



 
(c)
If the Borrower prepays a Loan (or any part of any Loan) under this Clause 8.2
(Voluntary prepayment) the Borrower shall, on the date of such voluntary
prepayment pay to the Facility Agent, in addition to the amounts prepaid, a
prepayment fee in the amount of 0.50% per cent. per annum until the Initial
Termination Date of the prepaid amounts.


 
56

--------------------------------------------------------------------------------

 

8.3
Right of cancellation and repayment in relation to a single Lender



 
(a)
If:



 
(i)
any sum payable to any Lender by an Obligor is required to be increased under
paragraph (c) of Clause 15.2 (Tax gross-up); or



 
(ii)
any Lender claims indemnification from the Borrower or an Obligor under
Clause 15.3 (Tax indemnity) or Clause 16.1 (Increased costs),



the Borrower may, whilst the circumstance giving rise to the requirement for
that increase or indemnification continues, give the Facility Agent notice of
cancellation of the Commitment of that Lender and its intention to procure the
repayment of that Lender’s participation in the Loans.


 
(b)
On receipt of a notice referred to in paragraph (a) above in relation to a
Lender, the Commitment of that Lender shall immediately be reduced to zero.



 
(c)
On the last day of each Interest Period which ends after the Borrower has given
notice under paragraph (a) above in relation to a Lender (or, if earlier, the
date specified by the Borrower in that notice), the Borrower shall repay that
Lender’s participation in the Loans together with all interest and other amounts
accrued under the Finance Documents.



8.4
Right of cancellation in relation to a Defaulting Lender



 
(a)
If any Lender becomes a Defaulting Lender, the Borrower may, at any time whilst
the Lender continues to be a Defaulting Lender, give the Facility Agent ten
(10) Business Days’ notice of cancellation of the Available Commitment of that
Lender.



 
(b)
On the notice referred to in paragraph (a) above becoming effective, the
Available Commitment of the Defaulting Lender shall immediately be reduced to
zero.



 
(c)
The Facility Agent shall as soon as practicable after receipt of a notice
referred to in paragraph (a) above, notify all the Lenders.



8.5
Right of cancellation in relation to a Market Disruption Event or an Alternative
Disruption Event



 
(a)
The Borrower may, if it gives the Facility Agent not less than ten (10) Business
Days’ (or such shorter period as the Majority Lenders may agree) prior notice
given at the time when a Market Disruption Event or an Alternative Disruption
Event has occurred and is continuing, at its option, prepay:



 
(i)
any Loan in relation to which that Market Disruption Event or that Alternative
Disruption Event has occurred and is continuing; or


 
57

--------------------------------------------------------------------------------

 

 
(ii)
in the case that such Market Disruption Event or Alternative Disruption Event
has occurred and is continuing in relation to a portion of a Loan only, any such
portion of a Loan.



 
(b)
Nothing in this Clause 8.5 shall affect any rights or discretions of the
Facility Agent under paragraph (h) of Clause 29.6 (Rights and discretions).



9.
MANDATORY PREPAYMENT



9.1
Change of Control



Upon the occurrence of a Change of Control any Lender may at its option, require
cancelation of the Commitment of such Lender and/or prepayment of its portion of
the outstanding Loans, together with accrued interest, upon 5 days notice of the
Facility Agent (acting on the instructions of the relevant Lender).


10.
RESTRICTIONS



10.1
Notices of Cancellation or Prepayment



Any notice of cancellation, prepayment, authorisation or other election given by
any Party under Clause 8 (Illegality, voluntary prepayment and cancellation)
shall (subject to the terms of those Clauses) be irrevocable and, unless a
contrary indication appears in this Agreement, shall specify the date or dates
upon which the relevant cancellation or prepayment is to be made and the amount
of that cancellation or prepayment.


10.2
Interest and other amounts



Any prepayment under this Agreement shall be made together with accrued interest
on the amount prepaid and:


 
(a)
in relation to any prepayment made under Clause 8.5 (Right of cancellation in
relation to a Market Disruption Event or an Alternative Disruption Event), shall
be made without Break Costs, prepayment fee, premium or penalty; and



 
(b)
in relation to any prepayment made under Clause 8.2 (Voluntary Prepayment),
shall be made subject to Break Costs and prepayment fee as set out in paragraph
(c) of Clause 8.2 (Voluntary Prepayment).



10.3
No reborrowing of the Facility



The Borrower may not reborrow any part of the Facility which is prepaid.


10.4
Prepayment in accordance with Agreement



The Borrower shall not repay or prepay all or any part of the Loans or cancel
all or any part of the Commitments except at the times and in the manner
expressly provided for in this Agreement.

 
58

--------------------------------------------------------------------------------

 

10.5
No reinstatement of Commitments



No amount of the Total Commitments cancelled under this Agreement may be
subsequently reinstated.


10.6
Facility Agent’s receipt of Notices



If the Facility Agent receives a notice under Clause 8 (Illegality, voluntary
prepayment and cancellation) it shall promptly forward a copy of that notice or
election to either the Parent or the affected Lender, as appropriate.


10.7
Extension



If a Lender has received an Extension Request from the Facility Agent in
accordance with Clause 7.3 (Notice to Lenders) and either (a) the Facility Agent
receives notice from such Lender in accordance with such Clause 7.3 (Notice to
Lenders) that such Lender does not consent to the extension requested, (b) the
Facility Agent receives a notice from such Lender in accordance with Clause 7.3
(Notice to Lenders) confirming that such Lender does consent to the extension
requested in that Extension Request but that it wishes to reduce its
participation in a Loan on the Initial Termination Date or (c) the Facility
Agent has not received any such notice from such Lender by the time specified in
Clause 7.3 (Notice to Lenders), the Facility Agent shall (subject to paragraph
(c) of Clause 7.3 (Notice to Lender)) promptly notify the Borrower of its
obligation to repay such Lender in full or, as the case may be, by the amount of
the reduction of its participation.


10.8
Effect of Repayment and Prepayment on Commitments



If all or part of a Loan is repaid or prepaid and is not available for redrawing
(other than by operation of Clause 4.2 (Further conditions precedent)), an
amount of the Commitments (equal to the amount of the Loan which is repaid or
prepaid) will be deemed to be cancelled on the date of repayment or
prepayment.  Any cancellation under this Clause 10.8 shall reduce the
Commitments of the Lenders rateably.


SECTION 5
COSTS OF LOAN


11.
INTEREST



11.1
Calculation of interest



The rate of interest on each Loan for each Interest Period is the percentage
rate per annum which is the aggregate of the applicable:


 
(a)
Margin;



 
(b)
PRIBOR; and



 
(c)
Mandatory Cost, if any.


 
59

--------------------------------------------------------------------------------

 

11.2
Payment of interest



The Borrower to which a Loan has been made shall pay accrued interest on that
Loan on the last day of each Interest Period.


11.3
Default interest



 
(a)
If an Obligor fails to pay any amount payable by it under a Finance Document on
its due date, interest shall accrue on the overdue amount from the due date up
to the date of actual payment (both before and after judgment) at a rate which,
subject to paragraph (b) below, is 2 per cent. higher than the rate which would
have been payable if the overdue amount had, during the period of non-payment,
constituted a Loan in the currency of the overdue amount for successive Interest
Periods, each of a duration selected by the Facility Agent (acting
reasonably).  Any interest accruing under this Clause 11.3 shall be immediately
payable by the Obligor on demand by the Facility Agent.



 
(b)
If any overdue amount consists of all or part of a Loan which became due on a
day which was not the last day of an Interest Period relating to that Loan:



 
(i)
the first Interest Period for that overdue amount shall have a duration equal to
the unexpired portion of the current Interest Period relating to that Loan; and



 
(ii)
the rate of interest applying to the overdue amount during that first Interest
Period shall be 2 per cent. higher than the rate which would have applied if the
overdue amount had not become due.



 
(c)
Default interest (if unpaid) arising on an overdue amount will be compounded
with the overdue amount at the end of each Interest Period applicable to that
overdue amount but will remain immediately due and payable.



11.4
Notification of rates of interest



The Facility Agent shall promptly notify the Lenders and the Borrower of the
determination of a rate of interest under this Agreement.


12.
INTEREST PERIODS



12.1
Interest Periods



 
(a)
An Interest Period shall, in relation to each Loan, mean the period commencing
on the Utilisation Date in respect of that Loan and ending on the date falling
three (3) Months after the Utilisation Date in respect of that Loan and each
period of three (3) Months thereafter commencing on the first day after the last
day of the immediately preceding Interest Period and ending on the date that
falls three (3) Months after the last day of the immediately preceding Interest
Period.



 
(b)
An Interest Period for a Loan shall not extend beyond the Termination Date.


 
60

--------------------------------------------------------------------------------

 

 
(c)
Prior to the Syndication Date, Interest Periods shall be one Month or such other
period as the Facility Agent and the Parent may agree and any Interest Period
which would otherwise end during the Month preceding or extend beyond the
Syndication Date shall end on the Syndication Date.



12.2
Changes to Interest Periods



 
(a)
Prior to determining the interest rate for a Loan, the Facility Agent may
shorten an Interest Period for any Loan to ensure there are sufficient Loans
(with an aggregate amount equal to or greater than the relevant repayment
instalment) which have an Interest Period ending on a Repayment Date for the
Borrowers to make the relevant repayment instalment due on that date.



 
(b)
If the Facility Agent makes any of the changes to an Interest Period referred to
in this Clause 12.2, it shall promptly notify the Borrower and the Lenders.



12.3
Non-Business Days



If an Interest Period would otherwise end on a day which is not a Business Day,
that Interest Period will instead end on the next Business Day in that calendar
month (if there is one) or the preceding Business Day (if there is not).


12.4
Consolidation of Loans



Each Interest Period that would include the Consolidation Date shall commence on
the last day of the immediately preceding Interest Period and end on the
Consolidation Date and the immediately following Interest Period shall commence
on the Consolidation Date. With effect from the Consolidation Date, all Loans
then outstanding shall be consolidated into one Loan and treated as a single
Loan.


13.
CHANGES TO THE CALCULATION OF INTEREST



13.1
Absence of quotations



Subject to Clause 13.2 (Market disruption):


 
(a)
if PRIBOR is to be determined by reference to the Reference Banks but a
Reference Bank does not supply a quotation by the Specified Time on the
Quotation Day, the applicable PRIBOR shall be determined on the basis of the
quotations of the remaining Reference Banks; or



 
(b)
if Clause 13.3 (Alternative Reference Bank Rate) applies but an Alternative
Reference Bank does not supply a quotation before close of business in Prague on
the date falling one Business Day after the Quotation Day for that Loan, the
applicable Alternative Reference Bank Rate shall be determined on the basis of
the quotations of the remaining Alternative Reference Banks.



13.2
Market disruption



 
(a)
If a Market Disruption Event occurs in relation to a Loan for any Interest
Period, then the rate of interest on each Lender’s share of that Loan for the
Interest Period shall be the percentage rate per annum which is the sum of:


 
61

--------------------------------------------------------------------------------

 

 
(i)
the Margin;



 
(ii)
the Alternative Reference Bank Rate or (if an Alternative Market Disruption
Event has occurred with respect to that Loan for the relevant Interest Period of
that Loan) the rate notified to the Facility Agent by that Lender as soon as
practicable and in any event by close of business in Prague on the date falling
2 Business Days after the Quotation Day (or, if earlier, on the date falling
2 Business Days prior to the date on which interest is due to be paid in respect
of that Interest Period), to be that which expresses as a percentage rate per
annum the cost to that Lender of funding its participation in that Loan from
whatever source it may reasonably select; and



 
(iii)
the Mandatory Cost, if any, applicable to that Lender’s participation in the
Loan.



 
(b)
If:



 
(i)
the percentage rate per annum notified by a Lender pursuant to paragraph (a)(ii)
above is less than the Alternative Reference Bank Rate; or



 
(ii)
a Lender has not notified the Facility Agent of a percentage rate per annum
pursuant to paragraph (a)(ii) above,



the cost to that Lender of funding its participation in that Loan for that
Interest Period shall be deemed, for the purposes of paragraph (a) above, to be
the Alternative Reference Bank Rate.


 
(c)
In this Agreement:



“Alternative Market Disruption Event” means:


 
(i)
before close of business in Prague on the date falling one Business Day after
the Quotation Day for the relevant Interest Period of the Loan, none or only one
of the Alternative Reference Banks supplies a rate to the Facility Agent to
determine the Alternative Reference Bank Rate for the relevant Interest Period
of the Loan; or



 
(ii)
before close of business in Prague on the date falling 2 Business Days after the
Quotation Day for the relevant Interest Period of the Loan, the Facility Agent
receives notifications from a Lender or Lenders (whose participations in that
Loan exceed 35 per cent. of that Loan) that the cost to it of funding its
participation in that Loan from whatever source it may reasonably select would
be in excess of the Alternative Reference Bank Rate; and



“Market Disruption Event” means:


 
(i)
at or about noon on the Quotation Day for the relevant Interest Period none of
the rates referred to in paragraphs (a) and (b) of the definition of “PRIBOR” is
available and none or only one of the Reference Banks supplies a rate to the
Facility Agent to determine PRIBOR for CZK and Interest Period; or


 
62

--------------------------------------------------------------------------------

 

 
(ii)
before close of business in Prague on the Quotation Day for the relevant
Interest Period of the Loan, the Facility Agent receives notifications from a
Lender or Lenders (whose participations in a Loan exceed 35 per cent. of that
Loan) that the cost to it of funding its participation in that Loan from
whatever source it may reasonably select would be in excess of PRIBOR.



13.3
Alternative Reference Bank Rate



 
(a)
If a Market Disruption Event occurs, the Facility Agent shall as soon as is
practicable request each of the Alternative Reference Banks to supply to it the
rate at which that Alternative Reference Bank could have borrowed funds in CZK
and for the relevant period in the Prague interbank market at or about
11:00 a.m. on the Quotation Day for the Interest Period of that Loan, were it to
have done so by asking for and then accepting interbank offers for deposits in
reasonable market size in the currency of that Loan and for a period comparable
to the Interest Period of that Loan.



 
(b)
As soon as is practicable after receipt of the rates supplied by the Alternative
Reference Banks, the Facility Agent will notify the Parent and the Lenders of
the arithmetic mean of the rates supplied to it in accordance with paragraph (a)
above (rounded upwards to four decimal places) (the “Alternative Reference Bank
Rate”).



13.4
Alternative basis of interest or funding



 
(a)
If an Alternative Market Disruption Event occurs and the Facility Agent or the
Borrower so requires, the Facility Agent and the Borrower shall enter into
negotiations (for a period of not more than thirty days) with a view to agreeing
a substitute basis for determining the rate of interest.



 
(b)
Any alternative basis agreed pursuant to paragraph (a) above shall, with the
prior consent of all the Lenders and the Borrower, be binding on all Parties.



13.5
Break Costs



 
(a)
Each Borrower shall, within five Business Days of demand by a Finance Party, pay
to that Finance Party its Break Costs attributable to all or any part of a Loan
or Unpaid Sum being paid by that Borrower on a day other than the last day of an
Interest Period for that Loan or Unpaid Sum.



 
(b)
Each Lender shall, as soon as reasonably practicable after a demand by the
Facility Agent, provide a certificate confirming the amount of its Break Costs
for any Interest Period in which they accrue.



14.
FEES



The Borrower shall pay to the Arranger, the Security Agent and the Facility
Agent any and all fees in the amounts and at the times agreed in any Fee Letter.

 
63

--------------------------------------------------------------------------------

 

SECTION 6
ADDITIONAL PAYMENT OBLIGATIONS


15.
TAX GROSS UP AND INDEMNITIES



15.1
Definitions



In this Agreement:


“Protected Party” means a Finance Party which is or will be subject to any
liability or required to make any payment for or on account of Tax in relation
to a sum received or receivable (or any sum deemed for the purposes of Tax to be
received or receivable) under a Finance Document.


“Qualifying Lender” means a Lender which is beneficially entitled to interest
payable to that Lender in respect of an advance under a Finance Document and
which is:


 
(a)
resident in the Czech Republic for Czech tax purposes;



 
(b)
a person designated as a “Qualifying Lender” in writing by the Facility Agent
and the Borrower; or



 
(c)
a Treaty Lender.



“Tax Credit” means a credit against, relief or remission for, or repayment of,
any Tax.


“Tax Deduction” means a deduction or withholding for or on account of Tax from a
payment under a Finance Document.


“Tax Payment” means either the increase in a payment made by an Obligor to a
Finance Party under Clause 15.2 (Tax gross-up) or a payment under Clause 15.3
(Tax indemnity).


“Treaty Lender” means a Lender which:


 
(i)
is treated as a resident of a Treaty State for the purposes of the Treaty and
qualified for the benefits of the Treaty; and



 
(ii)
does not carry on a business in the Czech Republic through a permanent
establishment with which that Lender’s participation in the Loan is effectively
connected.



“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the Czech Republic which makes provision for full exemption from
tax imposed by the Czech Republic on interest and any other income arising from
this Agreement.


Unless a contrary indication appears, in this Clause 15 a reference to
“determines” or “determined” means a determination made in the absolute
discretion of the person making the determination.

 
64

--------------------------------------------------------------------------------

 

15.2
Tax gross-up



 
(a)
Each Obligor shall make all payments to be made by it without any Tax Deduction,
unless a Tax Deduction is required by law.



 
(b)
The Borrower shall promptly upon becoming aware that an Obligor must make a Tax
Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the Facility Agent accordingly.  Similarly, a Lender shall
notify the Facility Agent on becoming so aware in respect of a payment payable
to that Lender.  If the Facility Agent receives such notification from a Lender
it shall notify the Borrower and that Obligor.



 
(c)
If a Tax Deduction is required by law to be made by an Obligor, the amount of
the payment due from that Obligor shall be increased to an amount which (after
making any Tax Deduction) leaves an amount equal to the payment which would have
been due if no Tax Deduction had been required.



 
(d)
A payment shall not be increased under paragraph (c) above by reason of a Tax
Deduction on account of Tax imposed by the Czech Republic, if on the date on
which the payment falls due:



 
(i)
the payment could have been made to the relevant Lender without a Tax Deduction
if the Lender had been a Qualifying Lender, but on that date that Lender is not
or has ceased to be a Qualifying Lender; or



 
(ii)
the relevant Lender is a Treaty Lender and the payment could have been made to
the Lender without the Tax Deduction had that Lender complied with its
obligations under paragraph (g) below.



 
(e)
If an Obligor is required to make a Tax Deduction, that Obligor shall make that
Tax Deduction and any payment required in connection with that Tax Deduction
within the time allowed and in the minimum amount required by law.



 
(f)
Within thirty days of making either a Tax Deduction or any payment required in
connection with that Tax Deduction, the Obligor making that Tax Deduction shall
deliver to the Facility Agent for the Finance Party entitled to the payment
evidence reasonably satisfactory to that Finance Party that the Tax Deduction
has been made or (as applicable) any appropriate payment paid to the relevant
taxing authority.



 
(g)
A Treaty Lender and each Obligor which makes a payment to which that Treaty
Lender is entitled shall co-operate in completing any procedural formalities
necessary for that Obligor to obtain authorisation to make that payment without
a Tax Deduction, including any note limited to the provision of a tax residence
certificate issued by the tax authorities of the relevant Treaty State and a
beneficial ownership declaration, both in accordance with the Decree D-286
issued by the Czech Ministry of Finance.


 
65

--------------------------------------------------------------------------------

 

15.3
Tax indemnity



 
(a)
The Borrower shall (within five Business Days of demand by the Facility Agent)
pay to a Protected Party an amount equal to the loss, liability or cost which
will be or has been directly suffered for or on account of Tax by that Protected
Party in respect of a Finance Document.



 
(b)
Paragraph (a) above shall not apply:



 
(i)
with respect to any Tax assessed on a Finance Party:



 
(A)
under the law of the jurisdiction in which that Finance Party is incorporated
or, if different, the jurisdiction (or jurisdictions) in which that Finance
Party is treated as resident for tax purposes; or



 
(B)
under the law of the jurisdiction in which that Finance Party is taxable in
respect of amounts received or receivable in that jurisdiction,



or
 
 
(ii)
to the extent a loss, liability or cost:



 
(A)
is compensated for by an increased payment under Clause 15.2 (Tax gross-up); or



 
(B)
would have been compensated for by an increased payment under Clause 15.2  (Tax
gross-up) but was not so compensated solely because one of the exclusions in
paragraph (d) of Clause 15.2 (Tax gross-up) applied.



 
(c)
A Protected Party making, or intending to make a claim under paragraph (a) above
shall promptly notify the Facility Agent of the event which will give, or has
given, rise to the claim, following which the Facility Agent shall notify the
Borrower.



 
(d)
A Protected Party shall, on receiving a payment from an Obligor under this
Clause 15.3, notify the Facility Agent.



15.4
Tax Credit



If an Obligor makes a Tax Payment and a Tax Credit is attributable either to an
increased payment of which that Tax Payment forms part or to that Tax Payment
the Finance Party shall pay an amount to the Obligor which that Finance Party
determines will leave it (after that payment) in the same after-Tax position as
it would have been in had the Tax Payment not been required to be made by the
Obligor.


15.5
Lender Status Confirmation



Each Lender which becomes a Party to this Agreement after the date of this
Agreement shall indicate, in the Transfer Certificate or Assignment Agreement
which it executes on becoming a Party, and for the benefit of the Facility Agent
and without liability to any Obligor, which of the following categories it falls
in:

 
66

--------------------------------------------------------------------------------

 

 
(a)
not a Qualifying Lender;



 
(b)
a Qualifying Lender (other than a Treaty Lender); or



 
(c)
a Treaty Lender.



If a New Lender fails to indicate its status in accordance with this Clause 15.5
then such New Lender shall be treated for the purposes of this Agreement
(including by each Obligor) as if it is not a Qualifying Lender until such time
as it notifies the Facility Agent which category applies (and the Facility
Agent, upon receipt of such notification, shall inform the Borrower).  For the
avoidance of doubt, a Transfer Certificate or Assignment Agreement shall not be
invalidated by any failure of a Lender to comply with this Clause 15.5.


15.6
Stamp taxes



The Borrower shall pay and, within five Business Days of demand, indemnify each
Secured Party and Arranger against any cost, loss or liability that Secured
Party or Arranger incurs in relation to all stamp duty, registration and other
similar Taxes payable in respect of any Finance Document.


15.7
VAT



 
(a)
All amounts set out or expressed in a Finance Document to be payable by any
Party to a Finance Party which (in whole or in part) constitute the
consideration for a supply or supplies for VAT purposes shall be deemed to be
exclusive of any VAT which is chargeable on such supply or supplies, and
accordingly, subject to paragraph (b) below, if VAT is or becomes chargeable on
any supply made by any Finance Party to any Party under a Finance Document, that
Party shall pay to the Finance Party (in addition to and at the same time as
paying any other consideration for such supply) an amount equal to the amount of
such VAT (and such Finance Party shall promptly provide an appropriate VAT
invoice to such Party).



 
(b)
If VAT is or becomes chargeable on any supply made by any Finance Party (the
“Supplier”) to any other Finance Party (the “Recipient”) under a Finance
Document, and any Party other than the Recipient (the “Subject Party”) is
required by the terms of any Finance Document to pay an amount equal to the
consideration for such supply to the Supplier (rather than being required to
reimburse the Recipient in respect of that consideration), such Party shall also
pay to the Supplier (in addition to and at the same time as paying such amount)
an amount equal to the amount of such VAT.  The Recipient will promptly pay to
the Subject Party an amount equal to any credit or repayment obtained by the
Recipient from the relevant tax authority which the Recipient reasonably
determines is in respect of such VAT.



 
(c)
Where a Finance Document requires any Party to reimburse or indemnify a Finance
Party for any cost or expense, that Party shall reimburse or indemnify (as the
case may be) such Finance Party for the full amount of such cost or expense,
including such part thereof as represents VAT, save to the extent that such
Finance Party is entitled to credit or repayment in respect of such VAT from the
relevant tax authority.


 
67

--------------------------------------------------------------------------------

 

 
(d)
Any reference in this Clause 15.7 to any Party shall, at any time when such
Party is treated as a member of a group for VAT purposes, include (where
appropriate and unless the context otherwise requires) a reference to the
representative member of such group at such time (the term “representative
member” to have the same meaning as in the Value Added Tax Act 1994).



16.
INCREASED COSTS



16.1
Increased costs



 
(a)
Subject to Clause 16.3 (Exceptions) the Borrower shall, within five Business
Days of a demand by the Facility Agent, pay for the account of a Finance Party
the amount of any Increased Costs incurred by that Finance Party or any of its
Affiliates as a result of (i) the introduction of or any change in (or in the
interpretation, administration or application of) any law or regulation or
(ii) compliance with any law or regulation made after the date of this
Agreement.



 
(b)
In this Agreement “Increased Costs” means:



 
(i)
a reduction in the rate of return from the Facility or on a Finance Party’s (or
its Affiliate’s) overall capital;



 
(ii)
an additional or increased cost; or



 
(iii)
a reduction of any amount due and payable under any Finance Document,



which is incurred or suffered by a Finance Party or any of its Affiliates to the
extent that it is attributable to that Finance Party having entered into its
Commitment or funding or performing its obligations under any Finance Document.


16.2
Increased cost claims



 
(a)
A Finance Party intending to make a claim pursuant to Clause 16.1 (Increased
Costs) shall notify the Facility Agent of the event giving rise to the claim,
following which the Facility Agent shall promptly notify the Borrower.



 
(b)
Each Finance Party shall, as soon as practicable after a demand by the Facility
Agent, provide a certificate confirming the amount of its Increased Costs.



16.3
Exceptions



 
(a)
Clause 16.1 (Increased Costs) does not apply to the extent any Increased Cost
is:


 
68

--------------------------------------------------------------------------------

 

 
(i)
attributable to a Tax Deduction required by law to be made by an Obligor;



 
(ii)
compensated for by Clause 15.3 (Tax indemnity) (or would have been compensated
for under Clause 15.3 (Tax indemnity) but was not so compensated solely because
any of the exclusions in paragraph (b) of Clause 15.3 (Tax indemnity) applied);



 
(iii)
compensated for by the payment of the Mandatory Cost;



 
(iv)
attributable to the wilful breach by the relevant Finance Party or its
Affiliates of any law or regulation; or



 
(v)
attributable to the implementation or application of or compliance with the
"International Convergence of Capital Measurement and Capital Standards, a
Revised Framework" published by the Basel Committee on Banking Supervision in
June 2004 in the form existing on the date of this Agreement ("Basel II") or any
other law or regulation which implements Basel II (whether such implementation,
application or compliance is by a government, regulator, Finance Party or any of
its Affiliates).



 
(b)
In this Clause 16.3 reference to a “Tax Deduction” has the same meaning given to
the term in Clause 15.1 (Definitions).



17.
OTHER INDEMNITIES



17.1
Currency indemnity



 
(a)
If any sum due from an Obligor under the Finance Documents (a “Sum”), or any
order, judgment or award given or made in relation to a Sum, has to be converted
from the currency (the “First Currency”) in which that Sum is payable into
another currency (the “Second Currency”) for the purpose of:



 
(i)
making or filing a claim or proof against that Obligor; or



 
(ii)
obtaining or enforcing an order, judgment or award in relation to any litigation
or arbitration proceedings,



that Obligor shall as an independent obligation, within five Business Days of
demand, indemnify the Arranger and each other Secured Party to whom that Sum is
due against any cost, loss or liability arising out of or as a result of the
conversion including any discrepancy between (A) the rate of exchange used to
convert that Sum from the First Currency into the Second Currency and (B) the
rate or rates of exchange available to that person at the time of its receipt of
that Sum.


 
(b)
Each Obligor waives any right it may have in any jurisdiction to pay any amount
under the Finance Documents in a currency or currency unit other than that in
which it is expressed to be payable.


 
69

--------------------------------------------------------------------------------

 

17.2
Other indemnities



The Borrower shall (or shall procure that an Obligor will), within five Business
Days of demand, indemnify the Arranger and each other Secured Party against any
cost, loss or liability incurred by it as a result of:


 
(a)
the occurrence of any Event of Default;



 
(b)
a failure by an Obligor to pay any amount due under a Finance Document on its
due date, including without limitation, any cost, loss or liability arising as a
result of Clause 31 (Sharing among the Finance Parties);



 
(c)
funding, or making arrangements to fund, its participation in a Utilisation
requested by the Borrower in a Utilisation Request but not made by reason of the
operation of any one or more of the provisions of this Agreement (other than by
reason of default or negligence by that Finance Party alone); or



 
(d)
a Loan (or part of a Loan) not being prepaid in accordance with a notice of
prepayment given by the Borrower.



17.3
Indemnity to the Facility Agent



The Borrower shall promptly indemnify the Facility Agent against any cost, loss
or liability incurred by the Facility Agent (acting reasonably) as a result of:


 
(a)
investigating any event which it reasonably believes is a Default; or



 
(b)
acting or relying on any notice, request or instruction which it reasonably
believes to be genuine, correct and appropriately authorised.



17.4
Indemnity to the Security Agent



 
(a)
Each Obligor shall promptly indemnify the Security Agent and every Receiver and
Delegate against any cost, loss or liability incurred by any of them as a result
of:



 
(i)
the taking, holding, protection or enforcement of the Transaction Security,



 
(ii)
the exercise of any of the rights, powers, discretions and remedies vested in
the Security Agent and each Receiver and Delegate by the Finance Documents or by
law (other than by reason of wilful misconduct or gross negligence of the
Security Agent and each Receiver and Delegate); or



 
(iii)
any default by any Obligor in the performance of any of the obligations
expressed to be assumed by it in the Finance Documents.



 
(b)
The Security Agent may, in priority to any payment to the Secured Parties,
indemnify itself out of the Charged Property in respect of, and pay and retain,
all sums necessary to give effect to the indemnity in this Clause 17.4 and shall
have a lien on the Transaction Security and the proceeds of the enforcement of
the Transaction Security for all monies payable to it.


 
70

--------------------------------------------------------------------------------

 

18.
MITIGATION BY THE LENDERS



18.1
Mitigation



 
(a)
Each Finance Party shall, in consultation with the Borrower, take all reasonable
steps to mitigate any circumstances which arise and which would result in any
amount becoming payable under or pursuant to, or cancelled pursuant to, any of
Clause 8.1 (Illegality), Clause 15 (Tax gross-up and indemnities) or Clause 16
(Increased Costs) or paragraph 3 of Schedule 4 (Mandatory Cost formula)
including (but not limited to) transferring its rights and obligations under the
Finance Documents to another Affiliate or Facility Office.



 
(b)
Paragraph (a) above does not in any way limit the obligations of any Obligor
under the Finance Documents.



18.2
Limitation of liability



 
(a)
The Borrower shall promptly indemnify each Finance Party for all costs and
expenses reasonably incurred by that Finance Party as a result of steps taken by
it under Clause 18.1 (Mitigation).



 
(b)
A Finance Party is not obliged to take any steps under Clause 18.1 (Mitigation)
if, in the opinion of that Finance Party (acting reasonably), to do so might be
prejudicial to it.



19.
COSTS AND EXPENSES



19.1
Transaction expenses



The Borrower shall promptly on demand pay the Facility Agent, the Arranger and
the Security Agent the amount of all costs and expenses (including legal fees)
reasonably incurred by any of them (and, in the case of the Security Agent, by
any Receiver or Delegate) in connection with the negotiation, preparation,
translation, printing, execution, syndication and perfection of:


 
(a)
this Agreement and any other documents referred to in this Agreement and the
Transaction Security; and



 
(b)
any other Finance Documents executed after the date of this Agreement.



19.2
Amendment costs



If (a) an Obligor requests an amendment, waiver or consent under any of the
Finance Documents or (b) an amendment is required pursuant to Clause 32.10
(Change of currency), the Borrower shall, within four Business Days of demand,
reimburse each of the Facility Agent and the Security Agent for the amount of
all costs and expenses (including legal fees) reasonably incurred by the
Facility Agent and the Security Agent (and, in the case of the Security Agent,
by any Receiver or Delegate) in responding to, evaluating, negotiating or
complying with that request or requirement.

 
71

--------------------------------------------------------------------------------

 

19.3
Security Agent’s ongoing costs



 
(a)
In the event of (i) a Default or (ii) the Security Agent considering it
necessary or expedient or (iii) the Security Agent being requested by an Obligor
or the Majority Lenders to undertake duties which the Security Agent and the
Borrower agree to be of an exceptional nature and/or outside the scope of the
normal duties of the Security Agent under the Finance Documents, the Borrower
shall pay to the Security Agent any additional remuneration that may be agreed
between them.



 
(b)
If the Security Agent and the Borrower fail to agree upon the nature of the
duties or upon any additional remuneration, that dispute shall be determined by
an investment bank (acting as an expert and not as an arbitrator) selected by
the Security Agent and approved by the Borrower or, failing approval, nominated
(on the application of the Security Agent) by the President for the time being
of the Law Society of England and Wales (the costs of the nomination and of the
investment bank being payable by the Borrower) and the determination of any
investment bank shall be final and binding upon the parties to this Agreement.



19.4
Enforcement and preservation costs



The Borrower shall, within four Business Days of demand, pay to the Arranger and
each other Secured Party the amount of all costs and expenses (including legal
fees) incurred by it in connection with the enforcement of or the preservation
of any rights under any Finance Document and the Transaction Security and any
proceedings instituted by or against the Security Agent as a consequence of
taking or holding the Transaction Security or enforcing these rights.


SECTION 7
GUARANTEE


20.
GUARANTEE AND INDEMNITY



20.1
Guarantee and indemnity



Each Guarantor irrevocably and unconditionally jointly and severally:


 
(a)
guarantees to each Finance Party punctual performance by each other Obligor of
all that Obligor’s payment obligations under the Finance Documents;



 
(b)
undertakes with each Finance Party that whenever another Obligor does not pay
any amount when due under or in connection with any Finance Document, that
Guarantor shall promptly on demand pay that amount as if it was the principal
obligor; and



 
(c)
agrees with each Finance Party that if any obligation guaranteed by it is or
becomes unenforceable, invalid or illegal, it will, as an independent and
primary obligation, indemnify that Finance Party promptly on demand against any
cost, loss or liability it incurs as a result of an Obligor not paying any
amount which would, but for such unenforceability, invalidity or illegality,
have been payable by it under any Finance Document on the date when it would
have been due.  The amount payable by a Guarantor under this indemnity will not
exceed the amount it would have had to pay under this Clause 20 if the amount
claimed had been recoverable on the basis of a guarantee.


 
72

--------------------------------------------------------------------------------

 

20.2
Continuing Guarantee



This guarantee is a continuing guarantee and will extend to the ultimate balance
of sums payable by any Obligor under the Finance Documents, regardless of any
intermediate payment or discharge in whole or in part.


20.3
Reinstatement



If any discharge, release or arrangement (whether in respect of the obligations
of any Obligor or any security for those obligations or otherwise) is made by a
Finance Party in whole or in part on the basis of any payment, security or other
disposition which is avoided or must be restored in insolvency, liquidation,
administration or otherwise, without limitation, then the liability of each
Guarantor under this Clause 20 will continue or be reinstated as if the
discharge, release or arrangement had not occurred.


20.4
Waiver of defences



The obligations of each Guarantor under this Clause 20 will not be affected by
an act, omission, matter or thing which, but for this Clause 20, would reduce,
release or prejudice any of its obligations under this Clause 20 (without
limitation and whether or not known to it or any Finance Party) including:


 
(a)
any time, waiver or consent granted to, or composition with, any Obligor or
other person;



 
(b)
the release of any other Obligor or any other person under the terms of any
composition or arrangement with any creditor of any member of the Group;



 
(c)
the taking, variation, compromise, exchange, renewal or release of, or refusal
or neglect to perfect, take up or enforce, any rights against, or security over
assets of, any Obligor or other person or any non-presentation or non-observance
of any formality or other requirement in respect of any instrument or any
failure to realise the full value of any security;



 
(d)
any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor or any other
person;



 
(e)
any amendment, novation, supplement, extension restatement (however fundamental
and whether or not more onerous) or replacement of a Finance Document or any
other document or security including, without limitation, any change in the
purpose of, any extension of or increase in any facility or the addition of any
new facility under any Finance Document or other document or security;


 
73

--------------------------------------------------------------------------------

 

 
(f)
any unenforceability, illegality or invalidity of any obligation of any person
under any Finance Document or any other document or security; or



 
(g)
any insolvency or similar proceedings.



20.5
Guarantor Intent



Without prejudice to the generality of Clause 20.4 (Waiver of Defences), each
Guarantor expressly confirms that it intends that this guarantee shall extend
from time to time to any (however fundamental) variation, increase, extension or
addition of or to any of the Finance Documents and/or any facility or amount
made available under any of the Finance Documents for the purposes of or in
connection with any of the following:  business acquisitions of any nature;
increasing working capital; enabling investor distributions to be made; carrying
out restructurings; refinancing existing facilities; refinancing any other
indebtedness; making facilities available to new borrowers; any other variation
or extension of the purposes for which any such facility or amount might be made
available from time to time; and any fees, costs and/or expenses associated with
any of the foregoing.


20.6
Immediate recourse



Each Guarantor waives any right it may have of first requiring any Finance Party
(or any trustee or agent on its behalf) to proceed against or enforce any other
rights or security or claim payment from any person before claiming from that
Guarantor under this Clause 20.  This waiver applies irrespective of any law or
any provision of a Finance Document to the contrary.


20.7
Appropriations



Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full, each
Finance Party (or any trustee or agent on its behalf) may:


 
(a)
refrain from applying or enforcing any other moneys, security or rights held or
received by that Finance Party (or any trustee or agent on its behalf) in
respect of those amounts, or apply and enforce the same in such manner and order
as it sees fit (whether against those amounts or otherwise) and no Guarantor
shall be entitled to the benefit of the same; and



 
(b)
hold in an interest-bearing suspense account any moneys received from any
Guarantor or on account of any Guarantor’s liability under this Clause 20.



20.8
Deferral of Guarantors’ rights



 
(a)
Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full and
unless the Facility Agent otherwise directs, no Guarantor will exercise any
rights which it may have by reason of performance by it of its obligations under
the Finance Documents or by reason of any amount being payable, or liability
arising, under this Clause 20:



 
(i)
to be indemnified by an Obligor;


 
74

--------------------------------------------------------------------------------

 

 
(ii)
to claim any contribution from any other guarantor of any Obligor’s obligations
under the Finance Documents;



 
(iii)
to take the benefit (in whole or in part and whether by way of subrogation or
otherwise) of any rights of the Finance Parties under the Finance Documents or
of any other guarantee or security taken pursuant to, or in connection with, the
Finance Documents by any Finance Party;



 
(iv)
to bring legal or other proceedings for an order requiring any Obligor to make
any payment, or perform any obligation, in respect of which any Guarantor has
given a guarantee, undertaking or indemnity under Clause 20.1 (Guarantee and
Indemnity);



 
(v)
to exercise any right of set-off against any Obligor; and/or



 
(vi)
to claim or prove as a creditor of any Obligor in competition with any Finance
Party.



 
(b)
Subject to paragraph (c) below, if a Guarantor receives any benefit, payment or
distribution in relation to such rights it shall hold that benefit, payment or
distribution to the extent necessary to enable all amounts which may be or
become payable to the Finance Parties by the Obligors under or in connection
with the Finance Documents to be repaid in full on trust for the Finance Parties
and shall promptly pay or transfer the same to the Facility Agent or as the
Facility Agent may direct for application in accordance with Clause 32 (Payment
mechanics).



 
(c)
Each Guarantor being a Slovak Obligor shall, as a commissioned agent (in Slovak:
komisionár) under Section 577 et seq. of the Slovak Commercial Code, hold in its
own name but for the account of the Finance Parties any benefit, payment or
distribution received by it contrary to this Clause and must immediately pay or
transfer to the Facility Agent or as the Facility Agent may direct for
application in accordance with Clause 32 (Payment mechanics).



20.9
Release of Guarantors’ right of contribution



If any Guarantor (a “Retiring Guarantor”) ceases to be a Guarantor in accordance
with the terms of the Finance Documents for the purpose of any sale or other
disposal of that Retiring Guarantor then on the date such Retiring Guarantor
ceases to be a Guarantor:


 
(a)
that Retiring Guarantor is released by each other Guarantor from any liability
(whether past, present or future and whether actual or contingent) to make a
contribution to any other Guarantor arising by reason of the performance by any
other Guarantor of its obligations under the Finance Documents; and



 
(b)
each other Guarantor waives any rights it may have by reason of the performance
of its obligations under the Finance Documents to take the benefit (in whole or
in part and whether by way of subrogation or otherwise) of any rights of the
Finance Parties under any Finance Document or of any other security taken
pursuant to, or in connection with, any Finance Document where such rights or
security are granted by or in relation to the assets of the Retiring Guarantor.


 
75

--------------------------------------------------------------------------------

 

20.10
Additional security



This guarantee is in addition to and is not in any way prejudiced by any other
guarantee or security now or subsequently held by any Finance Party.


20.11
Guarantee Limitations



 
(a)
In respect of a Dutch Guarantor, the guarantee under this Clause 20 does not
apply to any liability to the extent that it would result in this guarantee
constituting unlawful financial assistance within the meaning of section 2:207c
of the Dutch Civil Code.



 
(b)
This guarantee does not apply to any liability to the extent it would result in
this guarantee constituting unlawful financial assistance provided by a Slovak
Obligor (having a legal form of joint-stock company (akciová spoločnosť)) within
the meaning of Section 161e of the Slovak Commercial Code.



SECTION 8
REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT


21.
REPRESENTATIONS



21.1
General



Each Obligor (with respect to itself only or, in the case of the Borrower, with
respect to itself and each other member of the Group) makes the representations
and warranties set out in this Clause 21 to each Finance Party.


21.2
Status



 
(a)
It is a limited liability company or corporation (as the case may be), duly
incorporated and validly existing under the law of its jurisdiction of
incorporation.



 
(b)
It has the power to own its material assets and carry on its business in all
material respects as it is being conducted.



21.3
Binding obligations



Subject to the Legal Reservations:


 
(a)
the obligations expressed to be assumed by it in each Finance Document to which
it is a party are legal, valid, binding and enforceable obligations; and



 
(b)
(without limiting the generality of paragraph (a) above), each Transaction
Security Document to which it is a party creates the security interests which
that Transaction Security Document purports to create and those security
interests are valid and effective.


 
76

--------------------------------------------------------------------------------

 

21.4
Non-conflict with other obligations



The entry into and performance by each Obligor of, and the transactions
contemplated by, the Finance Documents and the granting of the Transaction
Security do not and will not conflict with:


 
(a)
any law or legally binding regulation applicable to each Obligor (including all
applicable local laws and regulations concerning (i) corporate benefit, and
(ii) financial assistance by a company for the acquisition of or subscription
for its own shares or the shares of its Holding Company or any other company);



 
(b)
each Obligors constitutional documents; or



 
(c)
any material agreement or instrument (including, without limitation, the Parent
2009 Indenture, any other Parent Note Document or any other Parent Note
Instrument) binding upon any Obligor or any material assets of any Obligor or
constitute a default or termination event (however described) under any such
agreement or instrument.



21.5
Power and authority



 
(a)
It has the power to enter into, perform and deliver, and has taken all necessary
action to authorise its entry into, performance and delivery of, the Finance
Documents to which it is or will be a party and the transactions contemplated by
those Finance Documents.



 
(b)
No limit on its powers will be exceeded as a result of the borrowing, grant of
security or giving of guarantees or indemnities contemplated by the Finance
Documents to which it is a party.



21.6
Validity and admissibility in evidence



 
(a)
All Authorisations required:



 
(i)
to enable it lawfully to enter into, exercise its rights and comply with its
obligations in the Finance Documents to which it is a party; and



 
(ii)
to make the Finance Documents to which it is a party admissible in evidence in
its Relevant Jurisdictions (subject to any necessary translation of such Finance
Documents and notarisation of any such translation),



have been obtained or effected and are in full force and effect except any
Authorisation referred to in Clause 21.9 (No filing or stamp taxes).


 
(b)
All Authorisations (including, without limitation, the Broadcasting Licences)
necessary for the material conduct of the business of any Obligor have been
obtained or effected and are in full force and effect.


 
77

--------------------------------------------------------------------------------

 

21.7
Governing law and enforcement



Subject to the Legal Reservations:


 
(a)
the choice of governing law of the Finance Documents will be recognised and
enforced in its Relevant Jurisdictions; and



 
(b)
any judgment obtained in relation to a Finance Document in the jurisdiction of
the governing law of that Finance Document will be recognised and enforced in
its Relevant Jurisdictions.



21.8
Insolvency



No:


 
(a)
corporate action, legal proceeding or other procedure or step described in
paragraph (a) of Clause 25.8 (Insolvency proceedings); or



 
(b)
creditors’ process described in Clause 25.9 (Creditors’ process),



has been taken or, to its knowledge, threatened in relation to it or any member
of the Group and none of the circumstances described in Clause 25.7 (Insolvency)
applies to it or any member of the Group.


21.9
No filing or stamp taxes



Under the laws of its Relevant Jurisdiction it is not necessary that the Finance
Documents be filed, recorded or enrolled with any court or other authority in
that jurisdiction or that any stamp, registration, notarial or similar Taxes or
fees be paid on or in relation to the Finance Documents or the transactions
contemplated by the Finance Documents except any filing, recording or enrolling
or any tax or fee payable in relation to any Transaction Security Document which
is referred to in any Legal Opinion and which will be made or paid promptly
after the date of the relevant Finance Document.


21.10
Deduction of Tax



It is not required to make any deduction for or on account of Tax from any
payment it may make under any Finance Document to a Lender which is a Qualifying
Lender.


21.11
No default



 
(a)
No Event of Default and, on the date of this Agreement, no Default is continuing
or is reasonably likely to result from the making of any Loan or the entry into,
the performance of, or any transaction contemplated by, any Finance Document.



 
(b)
No other event or circumstance is outstanding which constitutes (or, with the
expiry of a grace period, the giving of notice, the making of any determination
or any combination of any of the foregoing, would constitute) a default or
termination event (however described) under any other agreement or instrument
which is binding on it or any member of the Group or to which its assets (or
assets of any of member of the Group) are subject which has or is in the
reasonable opinion of the Majority Lenders likely to have a Material Adverse
Effect.


 
78

--------------------------------------------------------------------------------

 

21.12
No misleading information



Save as disclosed in writing to the Facility Agent and the Arranger prior to the
date of this Agreement (or, in relation to the Lenders’ Presentation, prior to
the date of the Lenders’ Presentation):


 
(a)
any factual information relating to the Group contained in Lenders’ Presentation
or the Information Package was true and accurate in all material respects as at
the date of the relevant report or document containing the information or (as
the case may be) as at the date the information is expressed to be given;



 
(b)
the Borrower’s Business Plan and the Parent Group Business Plan have been
prepared in accordance with applicable Accounting Principles as applied to the
Original Financial Statements, relating to the Group or the Parent Group, as
applicable, contained in the Borrower’s Business Plan or the Parent Group
Business Plan, as applicable, have been prepared on and based on assumptions
considered reasonable and have been approved by the statutory executives of the
Borrower and the Parent, respectively;



 
(c)
any financial projection or forecast relating to any Key Obligor contained in
the Information Package (including, without limitation, the Borrower’s Business
Plan) has been prepared on the basis of assumptions considered reasonable and
was (as at the date of the relevant report or document containing the projection
or forecast) arrived at after careful consideration;



 
(d)
the expressions of opinion or intention relating to any Key Obligor provided by
or on behalf of an Obligor for the purposes of the Information Package
(including, without limitation, the Borrower’s Business Plan) which are
contained in the Information Package were made after careful consideration;



 
(e)
to the best of its knowledge and belief, no event or circumstance has occurred
or arisen and no information has been omitted from the Information Package and
no information has been given or withheld that results in the information,
forecasts or projections relating to the Group or the Parent Group contained in
the Information Package being untrue or misleading in any material respect; and



 
(f)
all other factual written information relating to the Group or the Parent Group
provided by any member of the Parent Group to a Finance Party or the provider of
the Valuation Report was true and accurate in all material respects as at the
date it was provided and is not misleading in any material respect as at that
date.



The representations and warranties made with respect to all factual information,
financial projections and forecasts are made by each Obligor in this Clause
21.12 only so far as it is aware after making due and careful enquiries.

 
79

--------------------------------------------------------------------------------

 

21.13
Original Financial Statements



 
(a)
In relation to Obligors other than the Dutch Guarantors, its Original Financial
Statements were prepared in accordance with the Accounting Principles
consistently applied.



 
(b)
In relation to Obligors other than the Dutch Guarantors, its unaudited Original
Financial Statements fairly represent its financial condition and results of
operations (consolidated in the case of the Borrower and the Parent) for the
relevant period.



 
(c)
In relation to Obligors other than the Dutch Guarantors, its audited Original
Financial Statements (other than the Parent) give a true and fair view of its
financial condition and results of operations, and in the case of the Parent,
fairly present its financial condition and results of operations (consolidated
in the case of the Borrower and the Parent) during the relevant financial year.



 
(d)
There has been no material adverse change in its assets, business or financial
condition since the date of the Original Financial Statements.



 
(e)
Its most recent financial statements delivered pursuant to Clause 22.1
(Financial Statements):



 
(i)
have been prepared in accordance with the Accounting Principles as applied to
the Original Financial Statements; and



 
(ii)
give a true and fair view of in the case of an Obligor (other than the Parent)
or fairly present in the case of the Parent (if audited) or fairly represent (if
unaudited) its consolidated financial condition as at the end of, and
consolidated results of operations for, the period to which they relate.



 
(f)
The forecasts supplied under this Agreement were arrived at after careful
consideration and have been prepared on the basis of assumptions considered
reasonable as at the date they were prepared and supplied.



 
(g)
In relation to Dutch Guarantors, its Original Dutch Filings have been prepared
in accordance with Dutch statutory requirements.



21.14
No proceedings pending or threatened



 
(a)
No litigation, arbitration or administrative proceedings or investigations of,
or before, any court, arbitral body or agency have (to the best of its knowledge
and belief (having made due and careful enquiry)) been started against it or any
member of the Parent Group which:



 
(i)
are not a Disclosed Litigation; and



 
(ii)
allege liability in the amount exceeding in aggregate at any one time (a) USD
5,000,000 (or its equivalent in other currency or currencies) for any individual
member of the Group, or (b) USD 25,000,000 (or its equivalent in other currency
or currencies) for the Parent Group as a whole.


 
80

--------------------------------------------------------------------------------

 

21.15
No breach of laws



 
(a)
Neither it, nor any other member of the Group has breached any law or regulation
which breach has or is reasonably likely to have a Material Adverse Effect.



 
(b)
No labour disputes are current or, to the best of its knowledge and belief
(having made due and careful enquiry), threatened against any member of the
Group which have or are reasonably likely to have a Material Adverse Effect.



21.16
Environmental laws



 
(a)
Each member of the Group is in compliance with Clause 24.3 (Environmental
compliance) and to the best of its knowledge and belief no circumstances have
occurred which would prevent such compliance in a manner or to an extent which
has or is reasonably likely to have a Material Adverse Effect.



 
(b)
No Environmental Claim has been commenced or (to the best of its knowledge and
belief) is threatened against any member of the Group where that claim has or is
reasonably likely, if determined against that member of the Group, to have a
Material Adverse Effect.



21.17
Taxation



 
(a)
Neither it, nor any other member of the Group is materially overdue in the
filing of any Tax returns or in the payment of any amount in respect of Tax of
CZK 1,000,000 (or its equivalent in any other currency) or more.



 
(b)
No claims or investigations are being made or conducted against it or any other
member of the Group with respect to Taxes except (i) those for which adequate
reserves have been made and which are being contested in good faith by
appropriate proceedings which are being diligently conducted, or (ii) such that
a liability of, or claim against it of CZK 10,000,000 (or its equivalent in any
other currency) or less has been made.



21.18
Security and Financial Indebtedness



 
(a)
No Security or Quasi-Security exists over all or any of the present or future
assets of any other member of the Group other than as permitted by this
Agreement.



 
(b)
Neither it, nor any other member of the Group has any Financial Indebtedness
outstanding other than as permitted by this Agreement other than Permitted
Financial Indebtedness.


 
81

--------------------------------------------------------------------------------

 

21.19
Ranking



The Transaction Security has or will have the ranking in priority which it is
expressed to have in the Transaction Security Documents and it is not subject to
any prior ranking or pari passu ranking Security.


21.20
Good title to assets



To the best of its knowledge and belief (having made reasonable enquiry), it and
each member of the Group has good, valid and marketable title to, or valid
leases or licences of, and all appropriate Authorisations to use, the material
assets necessary to carry on its respective business as presently conducted.


21.21
Legal and beneficial ownership



It is the sole legal and beneficial owner of the respective assets over which it
purports to grant Security.


21.22
Shares



Each of the Borrower and CME Slovak Holdings B.V. represents that the shares of
any member of the Group which are subject to the Transaction Security are fully
paid and not subject to any option to purchase or similar rights.  The
constitutional documents of companies whose shares are subject to the
Transaction Security do not and could not restrict or inhibit any transfer of
those shares on creation or enforcement of the Transaction Security.  As at the
date hereof, there are no agreements in force which provide for the issue or
allotment of, or grant any person the right to call for the issue or allotment
of, any share or loan capital of any member of the Group (including any option
or right of pre-emption or conversion).


21.23
Intellectual Property



Each member of the Group:


 
(a)
is the sole legal and beneficial owner of or has licensed to it on normal
commercial terms all the Intellectual Property which is material in the context
of its business and which is required by it in order to carry on its business as
it is being conducted and as contemplated in the Business Plan;



 
(b)
does not infringe any Intellectual Property of any third party in any respect;
and



 
(c)
has taken all formal or procedural actions (including payment of fees) required
to maintain any material Intellectual Property owned by it,



except where the occurrence of an event or circumstance giving rise to breach of
any such representation would neither have nor be reasonably likely to have a
Material Adverse Effect.

 
82

--------------------------------------------------------------------------------

 

21.24
Centre of main interests and establishments



For the purposes of The Council of the European Union Regulation No. 1346/2000
on Insolvency Proceedings (the “Regulation”), centre of main interest (as that
term is used in Article 3(1) of the Regulation) of each Obligor (other than the
Parent) is situated in its jurisdiction of incorporation and no Obligor (other
than the Parent) has an “establishment” (as that term is used in Article 2(h) of
the Regulations) in any other jurisdiction.


21.25
No adverse consequences



 
(a)
Subject to the Legal Reservations, it is not necessary under the laws of its
Relevant Jurisdictions:



 
(i)
in order to enable any Finance Party to enforce its rights under any Finance
Document; or



 
(ii)
by reason of the execution of any Finance Document or the performance by it of
its obligations under any Finance Document,



that any Finance Party should be licensed, qualified or otherwise entitled to
carry on business in any of its Relevant Jurisdictions.


 
(b)
Subject to the Legal Reservations, no Finance Party is or will be deemed to be
resident, domiciled or carrying on business in its Relevant Jurisdictions by
reason only of the execution, performance and/or enforcement of any Finance
Document.



21.26
Pension Plans



No pension plan or occupational pension scheme is operated by any member of the
Group for the benefit of any other member of the Group or any of its employees
which has or is reasonably likely to have a Material Adverse Effect.


21.27
Immunity



 
(a)
Neither it, nor any other member of the Group has the benefit of any immunity in
respect of itself or its assets or revenues in any jurisdiction, including any
immunity in respect of:



 
(i)
the giving of any relief by way of injunction or order for specific performance
or for the recovery of assets or revenues; or



 
(ii)
the issue of any process against its assets or revenues for the enforcement of a
judgment or, in an action in rem, for the arrest, detention or sale of any of
its assets and revenues.



 
(b)
Each Obligor and each other member of the Group is subject to private and
commercial law, and has entered into the Finance Documents to which it is party
(or will enter into the Finance Documents to which it intends to be party) as
private and commercial acts.


 
83

--------------------------------------------------------------------------------

 

21.28
Group Structure Chart



 
(a)
The Group Structure Chart is true, complete and accurate in all material
respects and shows the following information:



 
(i)
each Obligor, each other member of the Group, in each case including current
name and company registration number, its jurisdiction of incorporation and/or
establishment, and in relation to members of the Group also a list of
shareholders and indication of whether the relevant member of the Group is a
company with limited liability; and



 
(ii)
all minority interests in any member of the Group and any person in which any
member of the Group holds shares in its issued share capital or equivalent
ownership interest of such person.



 
(b)
All Inter-Group Loans and all Intra-Group Loans as at the date of this Agreement
are set out in the Group Structure Chart and have been or will be taken in
compliance with all relevant laws and regulations and all requirements of
relevant regulatory authorities.



21.29
No Change of Control



There has been no Change of Control since the date of the latest Original
Financial Statements.


21.30
Times when representations made



 
(a)
All the representations and warranties in this Clause 21 are made by each
Original Obligor on the date of this Agreement.



 
(b)
The Repeating Representations are deemed to be made by each Obligor on the date
of each Utilisation Request, on each Utilisation Date and on the first day of
each Interest Period.



 
(c)
All the Repeating Representations are deemed to be made by each Additional
Obligor on the day on which it becomes (or it is proposed that it becomes) an
Additional Obligor.



 
(d)
Each representation or warranty deemed to be made after the date of this
Agreement shall be deemed to be made by reference to the facts and circumstances
existing at the date the representation or warranty is deemed to be made.



22.
INFORMATION UNDERTAKINGS



The undertakings in this Clause 22 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.

 
84

--------------------------------------------------------------------------------

 

In this Clause 22:


“Annual Financial Statements” means the financial statements for a Financial
Year delivered pursuant to paragraph (a) of Clause 22.1 (Financial statements).


“Quarterly Financial Statements” means the financial statements delivered
pursuant to paragraph (b) of Clause 22.1 (Financial statements).


22.1
Financial statements



Each of the Parent and the Borrower for itself shall supply to the Facility
Agent in sufficient copies for all the Lenders:


 
(a)
as soon as they are available, but in any event within 120 days after the end of
the Financial Year:



 
(i)
the audited stand-alone financial statements of each Key Obligor for that
Financial Year;



 
(ii)
the audited consolidated financial statements of the Borrower (including, for
the avoidance of doubt, Markiza) and the Parent for that Financial Year; and



 
(b)
as soon as they are available, but in any event within 60 days (or in relation
to any financial statements of the Borrower for a Financial Quarter ending on 31
December, 90 days) after the end of the Financial Quarter:



 
(i)
the unaudited stand-alone financial statements of the Borrower for that
Financial Quarter; and



 
(ii)
the unaudited consolidated financial statements of the Borrower (including, for
the avoidance of doubt, Markiza) and the Parent for that Financial Quarter
(excluding in relation to the Parent only the financial statements for any
Financial Quarter ending on 31 December).



22.2
Provision and contents of Compliance Certificate



 
(a)
The Borrower shall supply a Compliance Certificate to the Facility Agent with
each set of its audited consolidated Annual Financial Statements and each set of
its consolidated Quarterly Financial Statements.



 
(b)
The Compliance Certificate shall, amongst other things, set out (in reasonable
detail) computations as to compliance with Clause 23 (Financial Covenants).



 
(c)
Each Compliance Certificate shall be signed by two statutory executives of the
Borrower.



22.3
Requirements as to financial statements



 
(a)
The Parent and the Borrower shall procure that each set of Annual Financial
Statements and Quarterly Financial Statements includes a balance sheet, profit
and loss account and cashflow statement.  In addition the Parent and the
Borrower shall procure that:


 
85

--------------------------------------------------------------------------------

 

 
(i)
each set of Annual Financial Statements shall be audited by the Auditors; and



 
(ii)
each set of Annual Financial Statements of the Borrower shall be accompanied by
a cashflow forecast in respect of the Borrower relating to the 12-month period
commencing at the end of the relevant Financial Year.



 
(b)
Each set of financial statements delivered pursuant to Clause 22.1 (Financial
statements):



 
(i)
shall be certified by a director (in case of the financial statements of the
Parent) or a statutory executive (in case of the financial statements of the
Borrower) of any Obligor (other than the Parent) as giving a true and fair view
of, and in the case of the Parent, fairly present (in the case of Annual
Financial Statements for any Financial Year), or fairly representing (in other
cases), in all material respects its financial condition and operations as at
the date as at which those financial statements were drawn up and, in the case
of the Annual Financial Statements, shall be accompanied by any letter addressed
to the management of the relevant company by the Auditors and accompanying those
Annual Financial Statements;



 
(ii)
shall be prepared using the Accounting Principles, and using further accounting
practices and financial reference periods consistent with those applied:



 
(A)
in the case of the Borrower, in the preparation of the Original Financial
Statements and the Borrower’s Business Plan; and



 
(B)
in the case of the Parent, in the preparation of its Original Financial
Statements,



unless, in relation to any set of financial statements, the Borrower notifies
the Facility Agent that there has been a change in the Accounting Principles or
the accounting practices and its Auditors (or, if appropriate, the Auditors of
another Obligor) deliver to the Facility Agent:
 
 
(C)
a description of any change necessary for those financial statements to reflect
the Accounting Principles or accounting practices upon which the Borrower’s
Business Plan or, as the case may be, relevant Original Financial Statements
were prepared; and



 
(D)
sufficient information, in form and substance as may be reasonably required by
the Facility Agent, to enable the Lenders to determine whether Clause 23
(Financial covenants) has been complied with and to make an accurate comparison
between the financial position indicated in those financial statements and the
Borrower’s Business Plan (in the case of the Borrower only) and/or Original
Financial Statements.


 
86

--------------------------------------------------------------------------------

 

Any reference in this Agreement to any financial statements shall be construed
as a reference to those financial statements as adjusted to reflect the basis
upon which the Business Plan or, as the case may be, the Original Financial
Statements were prepared.


 
(c)
If the Facility Agent wishes to discuss the financial position of any Obligor
with the Auditors, the Facility Agent may notify the Borrower and Parent,
stating the questions or issues which the Facility Agent wishes to discuss with
the Auditors.  In this event, the Borrower and the Parent must ensure that the
Auditors are authorised (at the expense of the Borrower) at reasonable times and
on reasonable notice:



 
(i)
to discuss the financial position of the relevant Obligor with the Facility
Agent on request from the Facility Agent; and



 
(ii)
to disclose to the Facility Agent for the Finance Parties any information which
the Facility Agent may reasonably request.



22.4
Presentations



If the Facility Agent reasonably suspects a Default is continuing or may have
occurred or may occur, an officer of the Parent must give a presentation to the
Finance Parties about the on-going business and financial performance of the
Parent Group and a statutory executive of the Borrower must give a presentation
to the Finance Parties about the on-going business and financial performance of
the Group.


22.5
Year-end



The Parent and the Borrower shall procure that each Financial Year-end of each
member of the Group falls on 31 December.


22.6
Information:  miscellaneous



The Parent and the Borrower shall supply to the Facility Agent (in sufficient
copies for all the Lenders, if the Facility Agent so requests):


 
(a)
at the same time as they are dispatched, copies of all documents (i) dispatched
by the Parent to its shareholders generally (or any class of them),
(ii) dispatched by the Borrower to its shareholders pursuant to mandatory
provisions of Czech law, or (iii) dispatched by the Parent or the Borrower to
their respective creditors generally (or any class of them);



 
(b)
promptly upon becoming aware of them, the details of any litigation, arbitration
or administrative proceedings which are current or pending against any Obligor
or any member of the Parent Group, and (i) which, if adversely determined, are
reasonably likely to have a Material Adverse Effect, or (ii) which would involve
a liability, or a potential or alleged liability, exceeding in aggregate at any
one time USD 25,000,000 (or its equivalent in any other currencies) for the
Parent Group or USD 5,000,000 (or its equivalent in any other currencies for the
Group;


 
87

--------------------------------------------------------------------------------

 

 
(c)
promptly, such information as the Security Agent may reasonably require about
the Charged Property and compliance of the Obligors with the terms of any
Transaction Security Documents; and



 
(d)
promptly on request, such further information regarding the financial condition,
assets and operations of the Group and/or any other Obligor as any Finance Party
through the Facility Agent may reasonably request.



22.7
Notification of default



 
(a)
Each Obligor shall notify the Facility Agent of any Default (and the steps, if
any, being taken to remedy it) promptly upon becoming aware of its occurrence
(unless that Obligor is aware that a notification has already been provided by
another Obligor).



 
(b)
Promptly upon a request by the Facility Agent, the Borrower shall supply to the
Facility Agent a certificate signed by two of its statutory executives on its
behalf certifying that no Default is continuing (or if a Default is continuing,
specifying the Default and the steps, if any, being taken to remedy it).



22.8
“Know your customer” checks



 
(a)
If:



 
(i)
the introduction of or any change in (or in the interpretation, administration
or application of) any law or regulation made after the date of this Agreement;



 
(ii)
any change in the status of an Obligor or the composition of the shareholders of
an Obligor after the date of this Agreement; or



 
(iii)
a proposed assignment or transfer by a Lender of any of its rights and/or
obligations under this Agreement to a party that is not a Lender prior to such
assignment or transfer,



obliges the Facility Agent or any Lender (or, in the case of paragraph (iii)
above, any prospective new Lender) to comply with “know your customer” or
similar identification procedures in circumstances where the necessary
information is not already available to it, each Obligor shall promptly upon the
request of the Facility Agent or any Lender supply, or procure the supply of,
such documentation and other evidence as is reasonably requested by the Facility
Agent (for itself or on behalf of any Lender) or any Lender (for itself or, in
the case of the event described in paragraph (iii) above, on behalf of any
prospective new Lender) in order for the Facility Agent, such Lender or, in the
case of the event described in paragraph (iii) above, any prospective new Lender
to carry out and be satisfied it has complied with all necessary “know your
customer” or other similar checks under all applicable laws and regulations
pursuant to the transactions contemplated in the Finance Documents.

 
88

--------------------------------------------------------------------------------

 

 
(b)
Each Lender shall promptly upon the request of the Facility Agent supply, or
procure the supply of, such documentation and other evidence as is reasonably
requested by the Facility Agent (for itself) in order for the Facility Agent to
carry out and be satisfied it has complied with all necessary “know your
customer” or other similar checks under all applicable laws and regulations
pursuant to the transactions contemplated in the Finance Documents.



 
(c)
The Parent shall, by not less than 10 Business Days’ prior written notice to the
Facility Agent, notify the Facility Agent (which shall promptly notify the
Lenders) of its intention to request that one of its Subsidiaries becomes an
Additional Obligor pursuant to Clause 28 (Changes to the Obligors).



 
(d)
Following the giving of any notice pursuant to paragraph (c) above, if the
accession of such Additional Obligor obliges the Facility Agent or any Lender to
comply with “know your customer” or similar identification procedures in
circumstances where the necessary information is not already available to it,
the Parent shall promptly upon the request of the Facility Agent or any Lender
supply, or procure the supply of, such documentation and other evidence as is
reasonably requested by the Facility Agent (for itself or on behalf of any
Lender) or any Lender (for itself or on behalf of any prospective new Lender) in
order for the Facility Agent or such Lender or any prospective new Lender to
carry out and be satisfied it has complied with all necessary “know your
customer” or other similar checks under all applicable laws and regulations
pursuant to the accession of such Subsidiary to this Agreement as an Additional
Obligor.



23.
FINANCIAL COVENANTS



23.1
Financial definitions



In this Agreement:


“Borrowings” means, at any time, the aggregate outstanding principal, capital or
nominal amount (and any fixed or minimum premium payable on prepayment or
redemption) of any indebtedness of members of the Group for or in respect of:


 
(a)
moneys borrowed and debit balances at banks or other financial institutions;



 
(b)
any acceptances under any acceptance credit or bill discount facility (or
dematerialised equivalent);



 
(c)
any note purchase facility or the issue of bonds (but not Trade Instruments),
notes, debentures, loan stock or any similar instrument;



 
(d)
any Finance Lease;



 
(e)
receivables sold or discounted (other than any receivables to the extent they
are sold on a non-recourse basis and meet any requirements for de-recognition
under the Accounting Principles);


 
89

--------------------------------------------------------------------------------

 

 
(f)
any counter-indemnity obligation in respect of a guarantee, bond, standby or
documentary letter of credit or any other instrument (but not, in any case,
Trade Instruments) issued by a bank or financial institution in respect of (i)
an underlying liability of an entity which is not a member of the Group which
liability would fall within one of the other paragraphs of this definition or
(ii) any liabilities of any member of the Group relating to any post-retirement
benefit scheme;



 
(g)
any amount raised by the issue of shares which are redeemable (other than at the
option of the issuer) before the Termination Date or are otherwise classified as
borrowings under the Accounting Principles;



 
(h)
any amount of any liability under an advance or deferred purchase agreement if
(i) one of the primary reasons behind the entry into the agreement is to raise
finance or to finance the acquisition or construction of the asset or service in
question or (ii) the agreement is in respect of the supply of assets or services
and payment is due more than one hundred and eighty (180) days after the date of
supply;



 
(i)
any amount raised under any other transaction (including any forward sale or
purchase agreement, sale and sale back or sale and leaseback agreement) having
the commercial effect of a borrowing or otherwise classified as borrowings under
the Accounting Principles; and



 
(j)
(without double counting) the amount of any liability in respect of any
guarantee or indemnity for any of the items referred to in paragraphs (a) to (i)
above;



deducting any amount raised by any member of the Group under any Intra-Group
Loan or any Inter-Group Loan.


“Business Acquisition” means the acquisition of a company or any shares or
securities therein or a business or undertaking (or, in each case, any interest
in any of them) or the incorporation of a company.


“Capital Expenditure” means any expenditure or obligation in respect of
expenditure which, in accordance with the Accounting Principles, is treated as
capital expenditure (and including the capital element of any expenditure or
obligation incurred in connection with a Finance Lease).


“Cashflow” means, in respect of any Relevant Period, EBITDA for that Relevant
Period after:


 
(a)
adding the amount of any decrease (and deducting the amount of any increase) in
Working Capital for that Relevant Period;



 
(b)
adding the amount of any cash receipts (and deducting the amount of any cash
payments) during that Relevant Period in respect of any Exceptional Items not
already taken account of in calculating EBITDA for any Relevant Period );



 
(c)
adding the amount of any cash receipts during that Relevant Period in respect of
any Tax rebates or credits and deducting the amount actually paid or due and
payable in respect of Taxes during that Relevant Period by any member of the
Group;


 
90

--------------------------------------------------------------------------------

 

 
(d)
adding (to the extent not already taken into account in determining EBITDA) the
amount of any dividends or other profit distributions received in cash by any
member of the Group during that Relevant Period from any entity which is itself
not a member of the Group and deducting (to the extent not already deducted in
determining EBITDA) the amount of any dividends paid in cash during the Relevant
Period to minority shareholders of members of the Group and to the shareholders
in the Borrower;



 
(e)
adding the amount of any increase in provisions, other non-cash debits and other
non-cash charges (which are not Current Assets or Current Liabilities) and
deducting the amount of any non-cash credits (which are not Current Assets or
Current Liabilities) in each case to the extent taken into account in
establishing EBITDA;



 
(f)
deducting the amount of any Capital Expenditure actually made during that
Relevant Period by any member of the Group and the aggregate of any cash
consideration paid for, or the cash cost of, any Business Acquisitions and the
amount of any Joint Venture Investments in cash; and



 
(g)
deducting the amount of any cash costs of Pension Items during that Relevant
Period to the extent not taken into account in establishing EBITDA;



and in each case so that no amount shall be added (or deducted) more than once.


“Cashflow Cover” means the ratio of Cashflow to Debt Service in respect of any
Relevant Period.


“Current Assets” means the aggregate (on a consolidated basis) of all inventory,
work in progress, trade and other receivables of each member of the Group
including prepayments in relation to operating items and sundry debtors maturing
within twelve months from the date of computation but excluding amounts in
respect of:


 
(a)
receivables in relation to Tax;



 
(b)
Exceptional Items and other non-operating items;



 
(c)
insurance claims;



 
(d)
any interest owing to any member of the Group; and



 
(e)
any amounts owed to any member of the Group under any Intra-Group Loan or any
Inter-Group Loan.



“Current Liabilities” means the aggregate (on a consolidated basis) of all
liabilities (including trade creditors, accruals and provisions) of each member
of the Group falling due within twelve months from the date of computation but
excluding amounts in respect of:

 
91

--------------------------------------------------------------------------------

 

 
(a)
liabilities for Borrowings and Finance Charges, and any amounts in respect of
any Intra-Group Loan or any Inter-Group Loan;



 
(b)
liabilities for Tax;



 
(c)
Exceptional Items and other non-operating items;



 
(d)
insurance claims; and



 
(e)
liabilities in relation to dividends declared but not paid by any member of the
Group in favour of any person which is not a member of the Group.



“Debt Service” means, in respect of any Relevant Period, the aggregate of:


 
(a)
Finance Charges for that Relevant Period;



 
(b)
the aggregate of all scheduled and mandatory repayments of Borrowings falling
due and any voluntary prepayments made during that Relevant Period but
excluding:



 
(i)
any amounts falling due under any overdraft or revolving facility and which were
available for simultaneous redrawing according to the terms of that facility;



 
(ii)
any such obligations owed to the Borrower; and



 
(iii)
any prepayment of the Facility which is required to be repaid under the terms of
this Agreement; and



 
(c)
the amount of the capital element of any payments in respect of that Relevant
Period payable under any Finance Lease entered into by the Borrower,



and so that no amount shall be included more than once.


“EBIT” means, in respect of any Relevant Period, the consolidated operating
profit of the Group before taxation (excluding the results from discontinued
operations):


 
(a)
before deducting any Finance Charges whether paid, payable or capitalised by any
member of the Group in respect of that Relevant Period;



 
(b)
not including any accrued interest owing to any member of the Group;



 
(c)
before taking into account any Exceptional Items;



 
(d)
after deducting the amount of any profit (or adding back the amount of any loss)
of any member of the Group which is attributable to minority interests;



 
(e)
before taking into account any unrealised gains or losses on any derivative
instrument (other than any derivative instrument which is accounted for on a
hedge accounting basis);



 
(f)
before taking into account any gain or loss arising from an upward or downward
revaluation of any other asset at any time after 31 March 2009;


 
92

--------------------------------------------------------------------------------

 

 
(g)
before taking into account any Pension Items;



 
(h)
excluding the charge to profit represented by the expensing of stock options;
and



in each case, to the extent added, deducted or taken into account, as the case
may be, for the purposes of determining operating profits of the Group before
taxation.


“EBITDA” means, in respect of any Relevant Period, EBIT for that Relevant Period
after adding back any amount attributable to the amortisation, or depreciation
or impairment of assets of members of the Group.


“Exceptional Items” means any material items of an unusual or non-recurring
nature which represent gains or losses including those arising on:


 
(a)
the restructuring of the activities of an entity and reversals of any provisions
for the cost of restructuring;



 
(b)
disposals, revaluations or impairment of non-current assets; and



 
(c)
disposals of assets associated with discontinued operations.



“Finance Charges” means, for any Relevant Period, the aggregate amount of the
accrued interest, commission, fees, discounts, prepayment fees, premiums or
charges and other finance payments in respect of Borrowings whether paid,
payable or capitalised by any member of the Group (calculated on a consolidated
basis) in respect of that Relevant Period:


 
(a)
including any upfront fees or costs which are included as part of the effective
interest rate adjustments;



 
(b)
including the interest (but not the capital) element of payments in respect of
Finance Leases;



 
(c)
including any commission, fees, discounts and other finance payments payable by
(and deducting any such amounts payable to) any member of the Group under any
interest rate hedging arrangement;



 
(d)
excluding any interest cost or expected return on plan assets in relation to any
post-employment benefit schemes;



 
(e)
taking no account of any unrealised gains or losses on any derivative
instruments other than any derivative instruments which are accounted for on a
hedge accounting basis; and



 
(f)
including any cash dividends or distributions paid, or any payments (including
any loans/advances provided, repayment and/or prepayment of principal amounts
and payment of interest) under any Inter-Group Loan (but excluding any amounts
in respect of interest accrued on the principal amounts of any Inter-Group
Loans, to the extent that such principal amounts do not exceed those outstanding
as at the date of this Agreement) by a member of the Group in respect of that
Relevant Period.


 
93

--------------------------------------------------------------------------------

 

in each case so that no amount shall be added (or deducted) more than once.


“Finance Lease” means any lease or hire purchase contract which would, in
accordance with the Accounting Principles, be treated as a finance or capital
lease.


“Financial Quarter” means the period commencing on the day after one Quarter
Date and ending on the next Quarter Date.


“Financial Year” means the annual accounting period of the Group ending on or
about 31 December in each year.


“Interest Cover” means the ratio of EBITDA to Finance Charges in respect of any
Relevant Period.


“Pension Items” means any income or charge attributable to a post-employment
benefit scheme other than the current service costs and any past service costs
and curtailments and settlements attributable to the scheme.


“Quarter Date” means each of 31 March, 30 June, 30 September and 31 December.


“Relevant Period” means each period of twelve months ending on or about the last
day of the Financial Year and each period of twelve months ending on or about
the last day of each Financial Quarter.


“Senior Secured Debt” means, at any date, the sum of:


 
(a)
the aggregate of Loans outstanding at that date;



 
(b)
the aggregate Financial Indebtedness outstanding at that date under the
Factoring Facility Agreement; and



 
(c)
the aggregate amount of Permitted Financial Indebtedness outstanding at that
date which is permitted to be subject to Security.



“Senior Secured Leverage” means, in respect of any Relevant Period, the ratio of
Senior Secured Debt on the last day of that Relevant Period to EBITDA in respect
of that Relevant Period.


“Working Capital” means, on any date, Current Assets less Current Liabilities.


23.2
Financial condition



The Borrower shall ensure that:


 
(a)
Cashflow Cover:  Cashflow Cover in respect of any Relevant Period shall not be
less than 1.75:1.



 
(b)
Interest Cover:  Interest Cover in respect of any Relevant Period shall not be
less than 5.00:1.



 
(c)
Senior Secured Leverage:  Senior Secured Leverage in respect of any Relevant
Period shall not exceed 2.30:1.


 
94

--------------------------------------------------------------------------------

 

23.3
Financial testing



The financial covenants set out in Clause 23.2 (Financial condition) shall be
calculated in accordance with the Accounting Principles and tested on a
consolidated basis by reference to each of the consolidated financial statements
of the Borrower (including, for the avoidance of doubt, Markiza) delivered
pursuant to paragraphs (a)(ii) and (b)(ii) of Clause 22.1 (Financial Statements)
and/or each Compliance Certificate delivered pursuant to Clause 22.2 (Provision
and contents of Compliance Certificate), provided that (i) the up to CZK
1,230,000,000 dividend distributed by the Borrower to its shareholders in the
Financial Year of the Borrower ending on 31 December 2009, and (ii) the
repayments or prepayments of the CET Loan made in 2009 in the amount of CZK
1,032,282,188.44 and the prepayment of the loan under the CET Loan Agreement
made from the proceeds of the Facility in accordance with paragraph (b) of
Clause 3.1 (Purpose), shall be disregarded for the purposes of any such
calculation.


24.
GENERAL UNDERTAKINGS



The undertakings in this Clause 24 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.


24.1
Authorisations



Each Obligor shall promptly:


 
(a)
obtain, comply with and do all that is necessary to maintain in full force and
effect; and



 
(b)
supply certified copies to the Facility Agent of,



any Authorisation (including, without limitation, the Broadcasting Licences)
required under any law or regulation of a Relevant Jurisdiction to:


 
(i)
enable it to perform its obligations under the Finance Documents;



 
(ii)
ensure the legality, validity, enforceability or admissibility in evidence of
any Finance Document (subject to any necessary translation of such Finance
Documents and notarisation of any such translation); and



 
(iii)
carry on its business where failure to do has or, in the reasonable opinion of
the Majority Lender, is likely to have a Material Adverse Effect.



24.2
Compliance with laws



Each Obligor shall (and the Parent shall procure that each member of the Group
will) comply in all respects with all laws to which it may be subject if failure
to so comply has or is reasonably likely to have a Material Adverse Effect.

 
95

--------------------------------------------------------------------------------

 

24.3
Environmental compliance



Each Key Obligor shall (and each Key Obligor shall procure that each other
member of the Group will):


 
(a)
comply with all Environmental Law;



 
(b)
obtain, maintain and ensure compliance with all requisite Environmental Permits;



 
(c)
implement procedures to monitor compliance with and to prevent liability under
any Environmental Law,



where failure to do so has or is reasonably likely to have a Material Adverse
Effect.


24.4
Environmental claims



Each Key Obligor shall promptly upon becoming aware of the same, inform the
Facility Agent in writing of:


 
(a)
any Environmental Claim against it or any other member of the Group which is
current, pending or threatened; and



 
(b)
any facts or circumstances which are reasonably likely to result in any
Environmental Claim being commenced or threatened against it or any other member
of the Group,



where the claim, if determined against it or any other member of the Group, has
or is reasonably likely to have a Material Adverse Effect.


24.5
Taxation



 
(a)
Each Key Obligor shall (and each Key Obligor shall procure that each other
member of the Group will) pay and discharge all Taxes imposed upon it or its
assets within the time period allowed without incurring penalties unless and
only to the extent that:



 
(i)
such payment is being contested in good faith;



 
(ii)
adequate reserves are being maintained for those Taxes and the costs required to
contest them which have been disclosed in its latest financial statements
delivered to the Facility Agent under Clause 22.1 (Financial statements); and



 
(iii)
such payment can be lawfully withheld and failure to pay those Taxes does not
have or is not reasonably likely to have a Material Adverse Effect.


 
96

--------------------------------------------------------------------------------

 

24.6
Merger



No Key Obligor shall (and each Key Obligor shall procure that no other member of
the Group will) enter into any amalgamation, demerger, merger, consolidation or
corporate reconstruction other than a Permitted Transaction.


24.7
Change of business



Each Key Obligor shall procure that no substantial change is made to the general
nature of its business or the business of any other member of the Group, in each
case from that carried on at the date of this Agreement except where such change
is not, in the reasonable opinion of the Majority Lenders, likely to have a
Material Adverse Effect.


24.8
Acquisitions



 
(a)
Except as permitted under paragraph (b) below, no Key Obligor shall (and each
Key Obligor shall procure that no other member of the Group will):



 
(i)
acquire a company or any shares or securities or a business or undertaking (or,
in each case, any interest in any of them); or



 
(ii)
incorporate a company.



 
(b)
Paragraph (a) above does not apply to an acquisition of a company, of shares,
securities or a business or undertaking (or, in each case, any interest in any
of them) or the incorporation of a company which is:



 
(i)
a Permitted Acquisition; or



 
(ii)
a Permitted Transaction.



24.9
Joint ventures



 
(a)
Except as permitted under paragraph (b) below, no Key Obligor shall (and each
Key Obligor shall procure that no other member of the Group will):



 
(i)
enter into, invest in or acquire (or agree to acquire) any shares, stocks,
securities or other interest in any Joint Venture; or



 
(ii)
transfer any assets or lend to or guarantee or give an indemnity for or give
Security for the obligations of a Joint Venture or maintain the solvency of or
provide working capital to any Joint Venture (or agree to do any of the
foregoing).



 
(b)
Paragraph (a) above does not apply to any acquisition of (or agreement to
acquire) any interest in a Joint Venture or transfer of assets (or agreement to
transfer assets) to a Joint Venture or loan made to or guarantee (or agreement
to loan or guarantee) given in respect of the obligations of a Joint Venture if
such transaction is a Permitted Acquisition, a Permitted Disposal, a Permitted
Loan or a Permitted Joint Venture.


 
97

--------------------------------------------------------------------------------

 

24.10
Preservation of assets



Each Key Obligor shall (and each Key Obligor shall procure that each other
member of the Group will) shall maintain in good working order and condition
(ordinary wear and tear excepted) all of its material assets necessary to the
conduct of its business where failure to do so would, in the reasonable opinion
of the Majority Lenders, have a Material Adverse Effect.


24.11
Pari passu ranking



Each Obligor shall ensure that at all times any unsecured and unsubordinated
claims of a Finance Party or a Hedge Counterparty against it under the Finance
Documents rank at least pari passu with the claims of all its other unsecured
and unsubordinated creditors except those creditors whose claims are mandatorily
preferred by laws of general application to companies.


24.12
Negative pledge



In this Clause 24.12, “Quasi-Security” means an arrangement or transaction
described in paragraph (b) below.


Except as permitted under paragraph (c) below:


 
(a)
No Key Obligor shall (and each Key Obligor shall procure that no other member of
the Group will) create or permit to subsist any Security over any of its assets.



 
(b)
No Key Obligor shall (and each Key Obligor shall procure that no other member of
the Group will):



 
(i)
sell, transfer or otherwise dispose of any of its assets on terms whereby they
are or may be leased to or re-acquired by it;



 
(ii)
sell, transfer or otherwise dispose of any of its receivables on recourse terms;



 
(iii)
enter into any arrangement under which money or the benefit of a bank or other
account may be applied, set-off or made subject to a combination of accounts; or



 
(iv)
enter into any other preferential arrangement having a similar effect,



in circumstances where the arrangement or transaction is entered into primarily
as a method of raising Financial Indebtedness or of financing the acquisition of
an asset.

 
98

--------------------------------------------------------------------------------

 

 
(c)
Neither CME Media Enterprises B.V., nor CME Romania B.V. shall (and the Parent
shall ensure that no other person which becomes the owner of any shares of the
Borrower after the date of this Agreement will) create or permit to subsist any
Security or Quasi-Security over any shares of the Borrower.



 
(d)
Paragraphs (a) and (b) above do not apply to any Security or (as the case may
be) Quasi-Security, which is:



 
(i)
Permitted Security; or



 
(ii)
a Permitted Transaction.



24.13
Disposals



 
(a)
Except as permitted under paragraph (b) below, no Key Obligor shall (and each
Key Obligor shall procure that no other member of the Group will) enter into a
single transaction or a series of transactions (whether related or not) and
whether voluntary or involuntary to sell, lease, transfer or otherwise dispose
of any asset.



 
(b)
Paragraph (a) above does not apply to any sale, lease, transfer or other
disposal which is or part of:



 
(i)
a Permitted Disposal; or



 
(ii)
a Permitted Transaction.



24.14
Arm’s length basis



 
(a)
Except as permitted by paragraph (b) below, no Key Obligor shall (and each Key
Obligor shall procure that no other member of the Group will) enter into any
transaction with any Affiliate (other than a member of the Group) except on
arm’s length terms for market value.



 
(b)
The following transactions shall not be a breach of this Clause 24.14:



 
(i)
Intra-Group Loans and Inter-Group Loans permitted under Clause 24.15 (Loans or
credit);



 
(ii)
fees, costs and expenses payable under the Finance Documents in the amounts set
out in the Finance Documents delivered to the Facility Agent under Clause 4.1
(Initial conditions precedent) or agreed by the Facility Agent;



 
(iii)
any Permitted Transaction; and



 
(iv)
payments in respect of management services, administration or other similar fees
and charges invoiced to or by any Key Obligor or member of the Group by or to
any Affiliate of any member of the Group, where the aggregate of such payments
made by the members of the Group does not exceed CZK 100,000,000 (or its
equivalent in any currencies) in any Financial Year, provided that promptly upon
request of the Facility Agent, the Borrower shall provide to the Facility
Agent  a reasonably detailed summary (including, without limitation, any
information regarding such payments requested by, or actually provided by the
members of the Group to, their respective auditors) of all such payments made
under this paragraph (iv) during the period set out in the request of the
Facility Agent (such period not to include any period for which the relevant
information has already been provided in form and substance satisfactory to the
Facility Agent by the Borrower in accordance with this  paragraph (iv)).


 
99

--------------------------------------------------------------------------------

 

24.15
Loans or credit



 
(a)
Except as permitted under paragraph (b) below, no Key Obligor shall (and each
Key Obligor shall procure that no other member of the Group will) be a creditor
in respect of any Financial Indebtedness.



 
(b)
Paragraph (a) above does not apply to:



 
(i)
a Permitted Loan; or



 
(ii)
a Permitted Transaction.



24.16
No Guarantees or indemnities



 
(a)
Except as permitted under paragraph (b) below, no Key Obligor shall (and each
Key Obligor shall procure that no other member of the Group will) incur or allow
to remain outstanding any guarantee in respect of any obligation of any person.



 
(b)
Paragraph (a) does not apply to a guarantee which is part of:



 
(i)
a Permitted Guarantee; or



 
(ii)
a Permitted Transaction.



24.17
Financial Indebtedness



 
(a)
Except as permitted under paragraph (b) below, no Key Obligor shall (and each
Key Obligor shall procure that no other member of the Group will) incur or allow
to remain outstanding any Financial Indebtedness.



 
(b)
Paragraph (a) above does not apply to Financial Indebtedness which is part of:



 
(i)
Permitted Financial Indebtedness; or



 
(ii)
a Permitted Transaction.


 
100

--------------------------------------------------------------------------------

 

24.18
Share capital



No Key Obligor shall (and each Key Obligor shall procure that each other member
of the Group will) issue any shares except pursuant to:


 
(a)
a Permitted Share Issue; or



 
(b)
a Permitted Transaction.



24.19
Insurance



 
(a)
Each Key Obligor shall (and each Key Obligor shall procure that each other
member of the Group will) maintain insurances on and in relation to its business
and material assets against those risks which a reasonable and prudent operator
of the same or substantially similar business would consider prudent and to the
extent as is usual for companies carrying on the same or substantially similar
business.



 
(b)
Without affecting the generality of paragraph (a) above, each Key Obligor shall
(and each Key Obligor shall procure that each other member of the Group will)
maintain the Required Insurances.



 
(c)
All insurances must be with independent insurance companies or underwriters
which a reasonable and prudent operator of the same or substantially similar
business as the business of the Borrower would consider to be reputable.



24.20
Access



If an Event of Default is continuing or the Facility Agent reasonably suspects
an Event of Default is continuing or may occur, each Obligor shall permit the
Facility Agent and/or the Security Agent and/or accountants or other
professional advisers and contractors of the Facility Agent or Security Agent
free access at all reasonable times and on reasonable notice at the risk and
cost of the relevant Obligor (such cost only to be payable if an Event of
Default is found to be continuing) (or, as applicable, relevant member of the
Group), to (a) the premises, assets, books, accounts and records of the relevant
Obligor (or, as applicable, relevant member of the Group), and (b) meet and
discuss matters with senior management of the relevant Obligor (or, as
applicable, relevant member of the Group).


24.21
Intellectual Property



 
(a)
Each Key Obligor shall (and each Key Obligor shall procure that each other
member of the Group will):



 
(i)
preserve and maintain the subsistence and validity of the Intellectual Property
necessary for its respective business;



 
(ii)
use reasonable endeavours to prevent any infringement in any material respect of
the Intellectual Property by it;


 
101

--------------------------------------------------------------------------------

 

 
(iii)
make registrations and pay all registration fees and taxes necessary to maintain
the Intellectual Property in full force and effect and record its interest in
that Intellectual Property;



 
(iv)
not use or permit the Intellectual Property to be used in a way or take any step
or omit to take any step in respect of that Intellectual Property which may
materially and adversely affect the existence or value of the Intellectual
Property or imperil the right of the Borrower or Markiza, as applicable, to use
such property; and



 
(v)
not discontinue the use of the Intellectual Property,



where failure to do so, in the case of paragraphs (i) to (v) above, such use,
permission to use, omission or discontinuation, is reasonably likely to have a
Material Adverse Effect.


 
(b)
Failure to comply with any part of paragraph (a) above shall not be a breach of
this Clause 24.21 to the extent that any dealing with Intellectual Property
which would otherwise be a breach of paragraph (a) is contemplated by the
definition of Permitted Transaction.



24.22
Amendments



 
(a)
No Obligor shall amend, vary, novate, supplement, supersede, waive or terminate
any term of a Transaction Document or any other document delivered to the
Facility Agent pursuant to Clause 4.1 (Initial conditions precedent) or
Clause 28 (Changes to the Obligors) or enter into any agreement with any
shareholders of any member of the Group which is not a member of the Group
except in writing:



 
(i)
in accordance with the provisions of Clause 38 (Amendments and Waivers);



 
(ii)
to the extent that that amendment, variation, novation, supplement, superseding,
waiver or termination is permitted by this Agreement or in writing by the
Facility Agent (acting on instruction of the Majority Lenders); or



 
(iii)
in a way which could not be reasonably expected materially and adversely to
affect the interests of the Lenders.



 
(b)
The Parent and/or the Borrower shall promptly supply to the Facility Agent a
copy of any document relating to any of the matters referred to in
paragraphs (i) to (iii) above.



24.23
Financial assistance



Each Key Obligor shall (and each Key Obligor shall procure that each member of
the Group will) comply in all respects with sections 677 to 683 of the Companies
Act 2006 and any equivalent legislation in other jurisdictions including
(without limitation) in relation to the execution of the Transaction Security
Documents and payment of amounts due under this Agreement.

 
102

--------------------------------------------------------------------------------

 

24.24
Borrower’s accounts



 
(a)
The Borrower shall ensure that all banking accounts of the Borrower (i) be
opened and maintained with the Facility Agent, other Finance Party or another
bank approved in writing by the Facility Agent and (ii) be subject to valid
Security under the Transaction Security Documents.



 
(b)
The failure to comply with paragraph (a) shall not be a breach of this Clause
24.24 to the extent that the Borrower has opened with Bank Mendes Gans nv the
cash-pooling accounts Nos.:



 
(A)
NL80BKMG0261081985 (in CZK);



 
(B)
NL96BKMG0261092367 (in EUR);



 
(C)
NL70BKMG0261102923 (in USD);



subject to the conditions set out in paragraph (b) of the definition of
“Permitted Security” and provided further that the aggregate of the balances
deposited in such accounts by the Borrower does not exceed CZK 200,000,000 (or
its equivalent in other currencies) at any time.


 
(c)
The failure to comply with paragraph (a)(i) shall not be a breach of this Clause
24.24 to the extent that:



 
(i)
for the period of not more than 3 calendar months from the date of this
Agreement, the Borrower will have opened with Raiffeisenbank a.s., a joint-stock
company established under the laws of the Czech Republic, having its registered
office at Prague 4, Hvězdova 1716/2b, Postal Code: 140 78, Business
Identification No.: 49240901, registered in the Commercial Register maintained
by the Municipal Court in Prague, Section B., File 2051, the accounts Nos.:



 
(A)
166557837/5500 (in CZK);



 
(B)
166557837/5500 (in EUR);



 
(C)
166557837/5500 (in USD); and



 
(D)
158607304/5500 (in CZK); and



 
(ii)
the Borrower has opened with Slovenská sporiteľňa, a.s., a joint-stock company
established under the laws of the Slovak Republic, having its registered office
at Bratislava, Tomášikova 48, Postal Code: 832 37, Business Identification No.:
00 151 653, registered in the Commercial Register maintained by the District
Court in Bratislava, Section Sa, File 601/B., the accounts Nos.:



 
(A)
SK7909000000000633651954 (in CZK); and



 
(B)
SK040900000000633651946 (in EUR).


 
103

--------------------------------------------------------------------------------

 

24.25
Treasury Transactions



No Key Obligor shall (and each Key Obligor shall procure that no other member of
the Group will) enter into any Treasury Transaction, other than:


 
(a)
the hedging transactions documented by the Hedging Agreements; and



 
(b)
spot and forward delivery foreign exchange and interest rate contracts entered
into in the ordinary course of its business as conducted on the date of this
Agreement and not for speculative purposes.



24.26
Compliance with Hedging Letter



The Borrower shall ensure that all interest rate hedging arrangements required
by the Hedging Letter are implemented in accordance with the terms of the
Hedging Letter and that such arrangements are not terminated, varied or
cancelled without the consent of the Facility Agent (acting on the instructions
of the Majority Lenders).


24.27
Further assurance



 
(a)
Each Obligor providing Transaction Security shall promptly do all such acts or
execute all such documents (including assignments, transfers, mortgages,
charges, notices and instructions) as the Security Agent may reasonably specify
(and in such form as the Security Agent may reasonably require in favour of the
Security Agent or its nominee(s)):



 
(i)
to perfect the Security created or intended to be created under or evidenced by
the Transaction Security Documents (which may include the execution of a
mortgage, charge, assignment or other Security over all or any of the assets
which are, or are intended to be, the subject of the Transaction Security) or
for the exercise of any rights, powers and remedies of the Security Agent or the
Finance Parties provided by or pursuant to the Finance Documents or by law;



 
(ii)
to confer on the Security Agent or confer on the Finance Parties Security over
any property and assets of that Obligor located in any jurisdiction equivalent
or similar to the Security intended to be conferred by or pursuant to the
Transaction Security Documents; and/or



 
(iii)
to facilitate the realisation of the assets which are, or are intended to be,
the subject of the Transaction Security.



 
(b)
Each Obligor providing Transaction Security shall take all such action as is
available to it (including making all filings and registrations) as may be
necessary for the purpose of the creation, perfection, protection or maintenance
of any Security conferred or intended to be conferred on the Security Agent or
the Finance Parties by or pursuant to the Finance Documents.


 
104

--------------------------------------------------------------------------------

 

24.28
Syndication



The Parent and the Borrower shall provide reasonable assistance to the Arranger
in the preparation of the Information Package and the primary syndication of the
Facility (including, without limitation, by making senior management of the
Parent and each Key Obligor available for the purpose of making presentations
to, or meeting, potential lending institutions) and will comply with all
reasonable requests for information from potential syndicate members prior to
completion of syndication.


24.29
Conditions subsequent



The Borrower shall within 90 days of the date of this Agreement enter into the
Hedging Agreements.


24.30
Parent Undertaking



The Parent shall (and shall procure that each Restricted Subsidiary will), where
it or any Restricted Subsidiary is the creditor of any loans or advances made to
any member of the Group, the principal amount of which is equal to or greater
than CZK 100,000,000 (or its equivalent in any other currencies) individually or
in aggregate, grant security in favour of the Security Agent over its rights
under such loans or advances on terms acceptable to the Security Agent (acting
on the instructions of the Majority Lenders).


24.31
Additional Guarantors



The Parent shall procure that in the case that any loan is proposed to be made
by any Key Obligor, CME Slovak Holdings N.V. or any other member of the Group
which becomes a Restricted Subsidiary (“Group Creditor”) to the Parent or any
Restricted Subsidiary (the “Group Debtor”), the Group Debtor shall become an
Additional Guarantor in accordance with Clause 28.2 (Additional Guarantor)
simultaneously with or before the provision of such loan by the Group Creditor.


25.
EVENTS OF DEFAULT



Each of the events or circumstances set out in this Clause 25 is an Event of
Default (save for Clause 25.18 (Acceleration).


25.1
Non-payment



An Obligor does not pay on the due date any amount payable pursuant to a Finance
Document at the place at and in the currency in which it is expressed to be
payable unless:


 
(a)
its failure to pay is caused by:



 
(i)
administrative or technical error; or



 
(ii)
a Disruption Event; and



 
(b)
payment is made within 3 Business Days of its due date.


 
105

--------------------------------------------------------------------------------

 

25.2
Financial covenants



Any requirement of Clause 23 (Financial covenants) is not satisfied.


25.3
Information undertakings, general undertakings and Transaction Security
Documents



 
(a)
An Obligor does not comply with the provisions of Clause 22 (Information
Undertakings) and/or Clause 24 (General Undertakings) and/or with any material
provision of any Transaction Security Document.



 
(b)
No Event of Default under paragraph (a) above will occur if the failure to
comply is capable of remedy and is remedied within 10 Business Days of the
earlier of (i) the Facility Agent giving notice to the Borrower or relevant
Obligor and (ii) the Borrower or an Obligor becoming aware of the failure to
comply.



25.4
Other obligations



 
(a)
An Obligor does not comply with any provision of the Finance Documents (other
than those referred to in Clause 25.1 (Non-payment), Clause 25.2 (Financial
covenants) and Clause 25.3 (Information undertakings, general undertakings and
Transaction Security Documents)).



 
(b)
No Event of Default under paragraph (a) above will occur if the failure to
comply is capable of remedy and is remedied within 20 Business Days of the
earlier of (i) the Facility Agent giving notice to the Borrower or relevant
Obligor and (ii) the Borrower or an Obligor becoming aware of the failure to
comply.



25.5
Misrepresentation



Any representation or statement made or deemed to be made by an Obligor in the
Finance Documents or any other document delivered by or on behalf of any Obligor
under or in connection with any Finance Document is or proves to have been
incorrect or misleading in any material respect when made or deemed to be made
and the circumstances giving rise to such misrepresentation, if capable of
remedy, are not remedied so as to make such representation or statement correct
or not misleading by the date falling twenty (20) days after the earlier of (i)
the Facility Agent giving notice to the Obligor, or (ii) the Obligor becoming
aware of the misrepresentation provided that at all times during such period the
Obligor is taking all steps reasonably available to it to remedy the
circumstances giving rise to the misrepresentation.


25.6
Cross default



 
(a)
Any Financial Indebtedness of any Significant Subsidiary is not paid when due
nor within any originally applicable grace period.



 
(b)
Any Financial Indebtedness of any Significant Subsidiary is declared to be or
otherwise becomes due and payable prior to its specified maturity as a result of
an event of default (however described).


 
106

--------------------------------------------------------------------------------

 

 
(c)
Any commitment for any Financial Indebtedness of any Significant Subsidiary is
cancelled or suspended by a creditor of any Significant Subsidiary as a result
of an event of default (however described).



 
(d)
Any creditor of any Significant Subsidiary becomes entitled to declare any
Financial Indebtedness of any Significant Subsidiary due and payable prior to
its specified maturity as a result of an event of default (however described).



 
(e)
No Event of Default will occur under this Clause 25.6 if the aggregate amount of
Financial Indebtedness or commitment for Financial Indebtedness falling within
paragraphs (a) to (d) above is less than USD 25,000,000 (or its equivalent in
any other currency or currencies) in aggregate for all Significant Subsidiaries.



25.7
Insolvency



 
(a)
An Obligor is unable or admits inability to pay its debts as they fall due or is
deemed in any Relevant Jurisdiction to or declared to be unable to pay its debts
under applicable law, suspends or threatens to suspend making payments on its
financial indebtedness or, by reason of actual or anticipated financial
difficulties, commences negotiations with one or more of its creditors with a
view to rescheduling any of its financial indebtedness.



 
(b)
Any Obligor is insolvent in its jurisdiction of incorporation.



 
(c)
A moratorium is declared in respect of any financial indebtedness of any
Obligor. If a moratorium occurs, the ending of the moratorium will by itself not
remedy any Event of Default caused by that moratorium.



25.8
Insolvency proceedings



 
(a)
Any corporate action, legal proceedings or other procedure or step is taken in
relation to:



 
(i)
the suspension of payments, a moratorium of any indebtedness, insolvency,
winding-up, dissolution, administration or reorganisation (by way of voluntary
arrangement, scheme of arrangement or otherwise) of any Obligor;



 
(ii)
a composition, compromise, assignment or arrangement with any creditor of any
Obligor by reason of financial difficulties of that Obligor;



 
(iii)
the appointment of a liquidator, receiver, administrative receiver,
administrator, compulsory manager or other similar officer in respect of any
Obligor or any of its material assets; or



 
(iv)
enforcement of any Security over any material assets of any Obligor,



or any analogous procedure or step is taken in any jurisdiction.

 
107

--------------------------------------------------------------------------------

 

 
(b)
Paragraph (a) shall not apply to:



 
(i)
any winding-up or bankruptcy petition or any other action, proceeding, step or
other procedure which is frivolous or vexatious and is discharged, stayed or
dismissed within 30 Business Days of commencement; or



 
(ii)
any action, proceeding, step or other procedure contemplated by paragraph (b) or
(d) of the definition of Permitted Transaction.



25.9
Creditors’ process



Any expropriation, attachment, sequestration, distress or execution or any
analogous process in any jurisdiction affects any material asset or assets of an
Obligor and is not discharged, stayed or dismissed within 30 Business Days.


25.10
Unlawfulness and invalidity



 
(a)
It is or becomes unlawful for an Obligor to perform any of its payment or
reporting obligations or any other material undertakings under the Finance
Documents, or any Transaction Security created or expressed to be created or
evidenced by the Transaction Security Documents ceases to be effective.



 
(b)
Any obligation or obligations of any Obligor are not (subject to the Legal
Reservations) or cease to be legal, valid, binding or enforceable and the
cessation individually or cumulatively materially and adversely affects the
interests of the Lenders under the Finance Documents.



 
(c)
Any Finance Document ceases to be in full force and effect or any Transaction
Security ceases to be legal, valid, binding, enforceable or effective or is
alleged by a party to it (other than a Finance Party) to be ineffective, in each
case in any material respect.



25.11
Cessation of business



Any Key Obligor suspends or ceases to carry on (or threatens to suspend or cease
to carry on) all or a material part of its business except as a result of a
Permitted Disposal or a Permitted Transaction.


25.12
Change of ownership



An Obligor (other than the Parent) ceases to be a Subsidiary of the Parent,
except as a result of a Change of Control or a disposal which is a Permitted
Disposal or a Permitted Transaction.


25.13
Expropriation



The authority or ability of any Key Obligor to conduct all or a material part of
its business is curtailed by any seizure, expropriation, nationalisation,
intervention, restriction or other action by or on behalf of any governmental,
regulatory or other authority in relation to any Key Obligor or any of its
material assets.

 
108

--------------------------------------------------------------------------------

 

25.14
Repudiation and rescission of agreements



An Obligor rescinds or purports to rescind or repudiates or purports to
repudiate a Finance Document or any of the Transaction Security or evidences an
intention to rescind or repudiate a Finance Document or any Transaction
Security.


25.15
Judgments and arbitral awards



Any Obligor or any member of the Group fails to satisfy any final and
non-appealable judgment or arbitral award against it or its assets made by any
competent court or tribunal to which it or its assets is or are subject, where
the amount of relief from, and/or a liability (including, without limitation,
any pre- and/or post-judgment interest but excluding any award in respect of
costs of relevant proceedings) under such judgment or award, (i) of the Parent
Group as a whole is at any one time in aggregate at least USD 25,000,000 (or its
equivalent in other currency or currencies), or (ii) of any member of the Group
is at any one time in aggregate at least USD 7,500,000 (or its equivalent in
other currency or currencies).


25.16
Authorisations



A decision is issued by the Czech Media Council or the Slovak Media Council
which is confirmed by a final and non-appealable decision of a court of
competent jurisdiction and which in the reasonable opinion of the Majority
Lenders is likely to directly result in the revocation or termination of any
Broadcasting Licence.


25.17
Material adverse change



Any event or circumstance occurs which the Majority Lenders reasonably believe
has or is reasonably likely to have a Material Adverse Effect.


25.18
Acceleration



On and at any time after the occurrence of an Event of Default the Facility
Agent may, and shall if so directed by the Majority Lenders, by notice to the
Borrower:


 
(a)
cancel the Total Commitments at which time they shall immediately be cancelled;



 
(b)
declare that all or part of the Loans, together with accrued interest, and all
other amounts accrued or outstanding under the Finance Documents be immediately
due and payable, at which time they shall become immediately due and payable;



 
(c)
declare that all or part of the Loans be payable on demand, at which time they
shall immediately become payable on demand by the Facility Agent on the
instructions of the Majority Lenders; and/or



 
(d)
exercise or direct the Security Agent to exercise any or all of its rights,
remedies, powers or discretions under the Finance Documents.


 
109

--------------------------------------------------------------------------------

 

SECTION 9
CHANGES TO PARTIES


26.
CHANGES TO THE LENDERS



26.1
Assignments and transfers by the Lenders



Subject to this Clause 26 and to Clause 27 (Restriction on Debt Purchase
Transactions), a Lender (the “Existing Lender”) may:


 
(a)
assign any of its rights; or



 
(b)
transfer by novation any of its rights and obligations,



under any Finance Document to another bank or financial institution or to a
trust, fund or other entity which is regularly engaged in or established for the
purpose of making, purchasing or investing in loans, securities or other
financial assets (the “New Lender”).


26.2
Conditions of assignment or transfer



 
(a)
An assignment will only be effective on:



 
(i)
receipt by the Facility Agent (whether in the Assignment Agreement or otherwise)
of written confirmation from the New Lender (in form and substance satisfactory
to the Facility Agent) that the New Lender will assume the same obligations to
the other Finance Parties and the other Secured Parties as it would have been
under if it was an Original Lender; and



 
(ii)
the performance by the Facility Agent of all necessary “know your customer” or
other similar checks under all applicable laws and regulations in relation to
such assignment to a New Lender, the completion of which the Facility Agent
shall promptly notify to the Existing Lender and the New Lender.



 
(b)
A transfer will only be effective if the procedure set out in Clause 26.5
(Procedure for transfer) is complied with.



 
(c)
If:



 
(i)
a Lender assigns or transfers any of its rights or obligations under the Finance
Documents or changes its Facility Office; and



 
(ii)
as a result of circumstances existing at the date the assignment, transfer or
change occurs, an Obligor would be obliged to make a payment to the New Lender
or Lender acting through its new Facility Office under Clause 16 (Increased
Costs),



then the New Lender or Lender acting through its new Facility Office is only
entitled to receive payment under that Clause to the same extent as the Existing
Lender or Lender acting through its previous Facility Office would have been if
the assignment, transfer or change had not occurred.  This paragraph (c) shall
not apply in respect of an assignment or transfer made in the ordinary course of
the primary syndication of the Facility.

 
110

--------------------------------------------------------------------------------

 

 
(d)
Each New Lender, by executing the relevant Transfer Certificate or Assignment
Agreement, confirms, for the avoidance of doubt, that the Facility Agent has
authority to execute on its behalf any amendment or waiver that has been
approved by or on behalf of the requisite Lender or Lenders in accordance with
this Agreement on or prior to the date on which the transfer or assignment
becomes effective in accordance with this Agreement and that it is bound by that
decision to the same extent as the Existing Lender would have been had it
remained a Lender.



26.3
Assignment or transfer fee



Unless the Facility Agent otherwise agrees and excluding an assignment or
transfer (i) to an Affiliate of a Lender, (ii) made in connection with primary
syndication of the Facility, or (iii) made under Clause 7.3(c)(i), the New
Lender shall, on the date upon which an assignment or transfer takes effect, pay
to the Facility Agent (for its own account) a fee of EUR 2,000 (or its
equivalent in CZK calculated by the Facility Agent using such exchange rate as
determined reasonably by the Facility Agent).


26.4
Limitation of responsibility of Existing Lenders



 
(a)
Unless expressly agreed to the contrary, an Existing Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:



 
(i)
the legality, validity, effectiveness, adequacy or enforceability of the Finance
Documents, the Transaction Security or any other documents;



 
(ii)
the financial condition of any Obligor;



 
(iii)
the performance and observance by any Obligor or any other member of the Parent
Group of its obligations under the Finance Documents or any other documents; or



 
(iv)
the accuracy of any statements (whether written or oral) made in or in
connection with any Finance Document or any other document,



and any representations or warranties implied by law are excluded.


 
(b)
Each New Lender confirms to the Existing Lender, the other Finance Parties and
the Secured Parties that it:



 
(i)
has made (and shall continue to make) its own independent investigation and
assessment of the financial condition and affairs of each Obligor and its
related entities in connection with its participation in this Agreement and has
not relied exclusively on any information provided to it by the Existing Lender
or any other Finance Party in connection with any Finance Document or the
Transaction Security; and


 
111

--------------------------------------------------------------------------------

 

 
(ii)
will continue to make its own independent appraisal of the creditworthiness of
each Obligor and its related entities whilst any amount is or may be outstanding
under the Finance Documents or any Commitment is in force.



 
(c)
Nothing in any Finance Document obliges an Existing Lender to:



 
(i)
accept a re-transfer or re-assignment from a New Lender of any of the rights and
obligations assigned or transferred under this Clause 26; or



 
(ii)
support any losses directly or indirectly incurred by the New Lender by reason
of the non-performance by any Obligor of its obligations under the Finance
Documents or otherwise.



26.5
Procedure for transfer



 
(a)
Subject to the conditions set out in Clause 26.2 (Conditions of assignment or
transfer) a transfer is effected in accordance with paragraph (c) below when the
Facility Agent executes an otherwise duly completed Transfer Certificate
delivered to it by the Existing Lender and the New Lender.  The Facility Agent
shall, subject to paragraph (b) below, as soon as reasonably practicable after
receipt by it of a duly completed Transfer Certificate appearing on its face to
comply with the terms of this Agreement and delivered in accordance with the
terms of this Agreement, execute that Transfer Certificate.



 
(b)
The Facility Agent shall only be obliged to execute a Transfer Certificate
delivered to it by the Existing Lender and the New Lender once it is satisfied
it has complied with all necessary “know your customer” or similar checks under
all applicable laws and regulations in relation to the transfer to such New
Lender.



 
(c)
Subject to Clause 26.11 (Pro rata interest settlement), on the Transfer Date:



 
(i)
to the extent that in the Transfer Certificate the Existing Lender seeks to
transfer by novation its rights and obligations under the Finance Documents and
in respect of the Transaction Security each of the Obligors and the Existing
Lender shall be released from further obligations towards one another under the
Finance Documents and in respect of the Transaction Security and their
respective rights against one another under the Finance Documents and in respect
of the Transaction Security shall be cancelled (being the “Discharged Rights and
Obligations”);



 
(ii)
each of the Obligors and the New Lender shall assume obligations towards one
another and/or acquire rights against one another which differ from the
Discharged Rights and Obligations only insofar as that Obligor and the New
Lender have assumed and/or acquired the same in place of that Obligor and the
Existing Lender;



 
(iii)
the Facility Agent, the Arranger, the Security Agent, the New Lender and the
other Lenders shall acquire the same rights and assume the same obligations
between themselves and in respect of the Transaction Security as they would have
acquired and assumed had the New Lender been an Original Lender with the rights,
and/or obligations acquired or assumed by it as a result of the transfer and to
that extent the Facility Agent, the Arranger, the Security Agent and the
Existing Lender shall each be released from further obligations to each other
under the Finance Documents; and


 
112

--------------------------------------------------------------------------------

 

 
(iv)
the New Lender shall become a Party as a “Lender”.



26.6
Procedure for assignment



 
(a)
Subject to the conditions set out in Clause 26.2 (Conditions of assignment or
transfer) an assignment may be effected in accordance with paragraph (c) below
when the Facility Agent executes an otherwise duly completed Assignment
Agreement delivered to it by the Existing Lender and the New Lender.  The
Facility Agent shall, subject to paragraph (b) below, as soon as reasonably
practicable after receipt by it of a duly completed Assignment Agreement
appearing on its face to comply with the terms of this Agreement and delivered
in accordance with the terms of this Agreement, execute that Assignment
Agreement.



 
(b)
The Facility Agent shall only be obliged to execute an Assignment Agreement
delivered to it by the Existing Lender and the New Lender once it is satisfied
it has complied with all necessary “know your customer” or similar checks under
all applicable laws and regulations in relation to the assignment to such New
Lender.



 
(c)
Subject to Clause 26.11 (Pro rata interest settlement), on the Transfer Date:



 
(i)
the Existing Lender will assign absolutely to the New Lender its rights under
the Finance Documents and in respect of the Transaction Security expressed to be
the subject of the assignment in the Assignment Agreement;



 
(ii)
the Existing Lender will be released from the obligations (the “Relevant
Obligations”) expressed to be the subject of the release in the Assignment
Agreement (and any corresponding obligations by which it is bound in respect of
the Transaction Security); and



 
(iii)
the New Lender shall become a Party as a “Lender” and will be bound by
obligations equivalent to the Relevant Obligations.



 
(d)
Lenders may utilise procedures other than those set out in this Clause 26.6 to
assign their rights under the Finance Documents (but not, without the consent of
the relevant Obligor or unless in accordance with Clause 26.5 (Procedure for
transfer), to obtain a release by that Obligor from the obligations owed to that
Obligor by the Lenders nor the assumption of equivalent obligations by a New
Lender) provided that they comply with the conditions set out in Clause 26.2
(Conditions of assignment or transfer).


 
113

--------------------------------------------------------------------------------

 

26.7
Copy of Transfer Certificate or Assignment Agreement



The Facility Agent shall, as soon as reasonably practicable after it has
executed a Transfer Certificate or an Assignment Agreement, send to the Borrower
a copy of that Transfer Certificate or Assignment Agreement.


26.8
Additional Lenders



 
(a)
A bank or financial institution may become an Additional Lender, with the prior
consent of the Facility Agent and the Borrower, at any time prior to the day
falling three (3) Business Days before the last day of Availability Period, by
executing and delivering to the Facility Agent a duly completed Accession Deed.



 
(b)
For the avoidance of doubt, following the accession of an Additional Lender:



 
(i)
the Commitment of that Additional Lender shall be the amount in CZK set forth in
the Accession Deed (and the amount of any other Commitment transferred to it
under this Agreement) in each case to the extent not cancelled, reduced or
transferred by it under this Agreement; and



 
(ii)
the Total Commitments shall be increased by the amount corresponding to the
Commitment of that Additional Lender.



26.9
Accession of Hedge Counterparties



A Hedge Counterparty may (in accordance with the terms of the relevant Hedging
Agreement and subject to any consent required under that Hedging Agreement)
transfer any of its rights and benefits or obligations in respect of the Hedging
Agreements to which it is a party if any transferee has (if not already party to
this Agreement as a Hedge Counterparty) acceded to this Agreement as a Hedge
Counterparty.


26.10
Security over Lenders’ rights



In addition to the other rights provided to Lenders under this Clause 26, each
Lender may without consulting with or obtaining consent from any Obligor, at any
time charge, assign or otherwise create Security in or over (whether by way of
collateral or otherwise) all or any of its rights under any Finance Document to
secure obligations of that Lender including, without limitation:


 
(a)
any charge, assignment or other Security to secure obligations to a federal
reserve or central bank; and



 
(b)
in the case of any Lender which is a fund, any charge, assignment or other
Security granted to any holders (or trustee or representatives of holders) of
obligations owed, or securities issued, by that Lender as security for those
obligations or securities,


 
114

--------------------------------------------------------------------------------

 

except that no such charge, assignment or Security shall:


 
(i)
release a Lender from any of its obligations under the Finance Documents or
substitute the beneficiary of the relevant charge, assignment or other Security
for the Lender as a party to any of the Finance Documents; or



 
(ii)
require any payments to be made by an Obligor or grant to any person any more
extensive rights than those required to be made or granted to the relevant
Lender under the Finance Documents.



26.11
Pro rata interest settlement



If the Facility Agent has notified the Lenders that it is able to distribute
interest payments on a “pro rata basis” to Existing Lenders and New Lenders then
(in respect of any transfer pursuant to Clause 26.5 (Procedure for transfer) or
any assignment pursuant to Clause 26.6 (Procedure for assignment) the Transfer
Date of which, in each case, is after the date of such notification and is not
on the last day of an Interest Period):


 
(a)
any interest or fees in respect of the relevant participation which are
expressed to accrue by reference to the lapse of time shall continue to accrue
in favour of the Existing Lender up to but excluding the Transfer Date (“Accrued
Amounts”) and shall become due and payable to the Existing Lender (without
further interest accruing on them) on the last day of the current Interest
Period (or, if the Interest Period is longer than six Months, on the next of the
dates which falls at six Monthly intervals after the first day of that Interest
Period); and



 
(b)
the rights assigned or transferred by the Existing Lender will not include the
right to the Accrued Amounts so that, for the avoidance of doubt:



 
(i)
when the Accrued Amounts become payable, those Accrued Amounts will be payable
for the account of the Existing Lender; and



 
(ii)
the amount payable to the New Lender on that date will be the amount which
would, but for the application of this Clause 26.11, have been payable to it on
that date, but after deduction of the Accrued Amounts.



27.
RESTRICTION ON DEBT PURCHASE TRANSACTIONS



27.1
Prohibition on Debt Purchase Transactions by the Parent Group



The Parent shall not, and shall procure that each other member of the Parent
Group shall not, enter into any Debt Purchase Transaction or beneficially own
all or any part of the share capital of a company that is a Lender or a party to
a Debt Purchase Transaction of the type referred to in paragraphs (b) or (c) of
the definition of Debt Purchase Transaction.

 
115

--------------------------------------------------------------------------------

 

28.
CHANGES TO THE OBLIGORS



28.1
Assignment and transfers by Obligors



No Obligor may assign any of its rights or transfer any of its rights or
obligations under the Finance Documents.


28.2
Additional Guarantors



 
(a)
Subject to compliance with the provisions of paragraphs (c) and (d) of
Clause 22.8 (“Know your customer” checks), the Parent may request that any of
its wholly-owned Subsidiaries become a Guarantor.



 
(b)
A member of the Parent Group shall become an Additional Guarantor if:



 
(i)
the Parent and the proposed Additional Guarantor deliver to the Facility Agent a
duly completed and executed Accession Deed; and



 
(ii)
the Facility Agent has received all of the documents and other evidence listed
in Part II of Schedule 2 (Conditions Precedent) in relation to that Additional
Guarantor, each in form and substance satisfactory to the Facility Agent.



 
(c)
The Facility Agent shall notify the Parent and the Lenders promptly upon being
satisfied that it has received (in form and substance satisfactory to it) all
the documents and other evidence listed in Part II of Schedule 2 (Conditions
precedent).



28.3
Repetition of Representations



Delivery of an Accession Deed constitutes confirmation by the relevant
Subsidiary that the Repeating Representations are true and correct in relation
to it as at the date of delivery as if made by reference to the facts and
circumstances then existing.


SECTION 10
THE FINANCE PARTIES


29.
ROLE OF THE FACILITY AGENT, THE SECURITY AGENT, THE ARRANGER AND OTHERS



29.1
Appointment of the Facility Agent and the Security Agent



 
(a)
Each of the Arranger, the Lenders and the Security Agent appoints the Facility
Agent to act as its agent under and in connection with the Finance Documents.



 
(b)
Each of the Arranger, the Lenders and the Security Agent authorises the Facility
Agent to exercise the rights, powers, authorities and discretions specifically
given to the Facility Agent under or in connection with the Finance Documents
together with any other incidental rights, powers, authorities and discretions.


 
116

--------------------------------------------------------------------------------

 

 
(c)
Each of the Secured Parties appoints the Security Agent to act as its agent
under and in connection with the Finance Documents.



 
(d)
Each of the Secured Parties authorises the Security Agent to exercise the
rights, powers, authorities and discretions specifically given to the Security
Agent under or in connection with the Finance Documents together with any other
incidental rights, powers, authorities and discretions.



29.2
Duties of the Facility Agent and the Security Agent



 
(a)
Subject to paragraph (b) below, the Facility Agent and the Security Agent shall
promptly forward to a Party the original or a copy of any document which is
delivered to the Facility Agent or, as applicable, the Security Agent for that
Party by any other Party.



 
(b)
Without prejudice to Clause 26.7 (Copy of Transfer Certificate or Assignment
Agreement), paragraph (a) above shall not apply to any Transfer Certificate or
any Assignment Agreement.



 
(c)
Except where a Finance Document specifically provides otherwise, neither the
Facility Agent, nor the Security Agent is obliged to review or check the
adequacy, accuracy or completeness of any document it forwards to another Party.



 
(d)
If the Facility Agent receives notice from a Party referring to this Agreement,
describing a Default and stating that the circumstance described is a Default,
it shall promptly notify the other Finance Parties.



 
(e)
If the Facility Agent is aware of the non-payment of any principal, interest,
commitment fee or other fee payable to a Finance Party (other than the Facility
Agent, the Arranger or the Security Agent) under this Agreement it shall
promptly notify the other Finance Parties.



 
(f)
The duties of the Facility Agent and the Security Agent under the Finance
Documents are solely mechanical and administrative in nature.



29.3
Role of the Arranger



Except as specifically provided in the Finance Documents, the Arranger has no
obligations of any kind to any other Party under or in connection with any
Finance Document.


29.4
No fiduciary duties



 
(a)
Nothing in this Agreement constitutes the Facility Agent or the Arranger as a
trustee or fiduciary of any other person.



 
(b)
None of the Facility Agent, the Security Agent or the Arranger shall be bound to
account to any Lender for any sum or the profit element of any sum received by
it for its own account.


 
117

--------------------------------------------------------------------------------

 

29.5
Business with the Parent Group



The Facility Agent, the Security Agent and the Arranger may accept deposits
from, lend money to and generally engage in any kind of banking or other
business with any member of the Parent Group.


29.6
Rights and discretions



 
(a)
The Facility Agent and the Security Agent may rely on:



 
(i)
any representation, notice or document believed by it to be genuine, correct and
appropriately authorised; and



 
(ii)
any statement made by a director, authorised signatory or employee of any person
regarding any matters which may reasonably be assumed to be within his knowledge
or within his power to verify.



 
(b)
The Facility Agent and the Security Agent may assume (unless it has received
notice to the contrary in its capacity as agent for the Lenders) that:



 
(i)
no Default has occurred (unless it has actual knowledge of a Default arising
under Clause 25.1 (Non-payment));



 
(ii)
any right, power, authority or discretion vested in any Party or the Majority
Lenders has not been exercised; and



 
(iii)
any notice or request made by the Borrower (other than a Utilisation Request or
an Extension Request) is made on behalf of and with the consent and knowledge of
all the Obligors.



 
(c)
Each of the Facility Agent and the Security Agent may engage, pay for and rely
on the advice or services of any lawyers, accountants, surveyors or other
experts.



 
(d)
Each of the Facility Agent and the Security Agent may act in relation to the
Finance Documents through its respective personnel and agents.



 
(e)
Each of the Facility Agent and the Security Agent may disclose to any other
Party any information it reasonably believes it has received as the Facility
Agent and/or the Security Agent (as applicable) under this Agreement.



 
(f)
Without prejudice to the generality of paragraph (e) above, the Facility Agent
may disclose the identity of a Defaulting Lender to the other Finance Parties
and the Borrower and shall disclose the same upon the written request of the
Parent or the Majority Lenders.



 
(g)
Notwithstanding any other provision of any Finance Document to the contrary,
none of the Facility Agent, the Security Agent or the Arranger is obliged to do
or omit to do anything if it would or might in its reasonable opinion constitute
a breach of any law or regulation or a breach of a fiduciary duty or duty of
confidentiality.


 
118

--------------------------------------------------------------------------------

 

 
(h)
The Facility Agent is not obliged to disclose to any Finance Party any details
of the rate notified to the Facility Agent by any Lender or Alternative
Reference Bank or the identity of any such Lender or Alternative Reference Bank
for the purpose of paragraph (a)(ii) of Clause 13.2 (Market Disruption).



29.7
Majority Lenders’ instructions



 
(a)
Unless a contrary indication appears in a Finance Document, each of the Facility
Agent and the Security Agent shall (i) exercise any right, power, authority or
discretion vested in it as Facility Agent and/or Security Agent (as applicable)
in accordance with any instructions given to it by the Majority Lenders (or, if
so instructed by the Majority Lenders, refrain from exercising any right, power,
authority or discretion vested in it as Facility Agent and/or Security Agent (as
applicable)) and (ii) not be liable for any act (or omission) if it acts (or
refrains from taking any action) in accordance with an instruction of the
Majority Lenders.



 
(b)
Unless a contrary indication appears in a Finance Document, any instructions
given by the Majority Lenders will be binding on all the Finance Parties.



 
(c)
Each of the Facility Agent and the Security Agent may refrain from acting in
accordance with the instructions of the Majority Lenders (or, if appropriate,
the Lenders) until it has received such security as it may require for any cost,
loss or liability (together with any associated VAT) which it may incur in
complying with the instructions.



 
(d)
In the absence of instructions from the Majority Lenders, (or, if appropriate,
the Lenders) each of the Facility Agent and the Security Agent, may act (or
refrain from taking action) as it considers to be in the best interest of the
Lenders.



 
(e)
Neither the Facility Agent, nor the Security Agent is authorised to act on
behalf of a Lender (without first obtaining that Lender’s consent) in any legal
or arbitration proceedings relating to any Finance Document.  This paragraph (e)
shall not apply to any legal or arbitration proceeding relating to the
perfection, preservation or protection of rights under the Transaction Security
Documents or enforcement of the Transaction Security or Transaction Security
Documents.



29.8
Responsibility for documentation



Neither the Facility Agent, the Security Agent nor the Arranger:


 
(a)
is responsible for the adequacy, accuracy and/or completeness of any information
(whether oral or written) supplied by the Facility Agent, the Arranger, the
Security Agent, an Obligor or any other person given in or in connection with
any Finance Document or the Information Package or the transactions contemplated
in the Finance Documents;



 
(b)
is responsible for the legality, validity, effectiveness, adequacy or
enforceability of any Finance Document or the Transaction Security or any other
agreement, arrangement or document entered into, made or executed in
anticipation of or in connection with any Finance Document or the Transaction
Security; or


 
119

--------------------------------------------------------------------------------

 

 
(c)
is responsible for any determination as to whether any information provided or
to be provided to any Finance Party is non-public information the use of which
may be regulated or prohibited by applicable law or regulation relating to
insider dealing or otherwise.



29.9
Exclusion of liability



 
(a)
Without limiting paragraph (b) below (and without prejudice to the provisions of
paragraph (e) of Clause 32.11 (Disruption to Payment Systems etc.)), neither the
Facility Agent, nor the Security Agent  will be liable (including, without
limitation, for negligence or any other category of liability whatsoever) for
any action taken by it under or in connection with any Finance Document or the
Transaction Security, unless directly caused by its gross negligence or wilful
misconduct.



 
(b)
No Party (other than the Facility Agent or (in relation to officers, employees
or agents of the Security Agent or any Receiver or Delegate) the Security Agent)
may take any proceedings against any officer, employee or agent of the Facility
Agent or the Security Agent (as applicable) or any Receiver or Delegate, in
respect of any claim it might have against the Facility Agent or the Security
Agent or in respect of any act or omission of any kind by that officer, employee
or agent, Receiver or Delegate in relation to any Finance Document or any
Transaction Document and any officer, employee or agent of the Facility Agent
and the Security Agent and any Receiver and Delegate may rely on this
Clause subject to Clause 1.6 (Third party rights) and the provisions of the
Third Parties Act.



 
(c)
Neither the Facility Agent nor the Security Agent will be liable for any delay
(or any related consequences) in crediting an account with an amount required
under the Finance Documents to be paid by it if it has taken all necessary steps
as soon as reasonably practicable to comply with the regulations or operating
procedures of any recognised clearing or settlement system used by it for that
purpose.



 
(d)
Nothing in this Agreement shall oblige the Facility Agent, the Security Agent or
the Arranger to carry out any “know your customer” or other checks in relation
to any person on behalf of any Lender and each Lender confirms to the Facility
Agent, the Security Agent and the Arranger that it is solely responsible for any
such checks it is required to carry out and that it may not rely on any
statement in relation to such checks made by the Facility Agent, the Security
Agent or the Arranger.



29.10
Lenders’ indemnity to the Facility Agent and the Security Agent



Each Lender shall (in proportion to its share of the Total Commitments or, if
the Total Commitments are then zero, to its share of the Total Commitments
immediately prior to their reduction to zero) indemnify each of the Facility
Agent and the Security Agent, within three Business Days of demand, against any
cost, loss or liability (including, without limitation, for negligence or any
other category of liability whatsoever) incurred by the Facility Agent and/or
the Security Agent, as the case may be (otherwise than by reason of the its
gross negligence or wilful misconduct) (or, in the case of any cost, loss or
liability pursuant to Clause 32.11 (Disruption to Payment Systems etc.)
notwithstanding the Facility Agent’s negligence, gross negligence or any other
category of liability whatsoever but not including any claim based on the fraud
of the Facility Agent  in acting as Facility Agent and/or Security Agent under
the Finance Documents (unless the Facility Agent and/or Security Agent has been
reimbursed by an Obligor pursuant to a Finance Document).

 
120

--------------------------------------------------------------------------------

 

29.11
Resignation of the Facility Agent and/or the Security Agent



 
(a)
The Facility Agent and/or the Security Agent may resign and appoint one of its
Affiliates acting through an office in the Czech Republic as successor Facility
Agent and/or Security Agent, as the case may be, by giving notice to the other
Finance Parties and the Borrower.



 
(b)
Alternatively the Facility Agent and/or the Security Agent may resign by giving
30 days notice to the other Finance Parties and the Borrower, in which case the
Majority Lenders (after consultation with the Borrower) may appoint a successor
Facility Agent and/or Security Agent (as applicable).



 
(c)
If the Majority Lenders have not appointed a successor Facility Agent and/or
Security Agent (as applicable) in accordance with paragraph (a) above within
20 days after notice of resignation was given, the retiring Facility Agent
and/or the Security Agent may (after consultation with the Borrower) appoint a
successor Facility Agent and/or Security Agent (as applicable) (acting through
an office in the Czech Republic).



 
(d)
If the Facility Agent and/or the Security Agent wishes to resign because (acting
reasonably) it has concluded that it is no longer appropriate for it to remain
as agent and the Facility Agent and/or the Security Agent is entitled to appoint
a successor Facility Agent and/or Security Agent under paragraph (c) above, the
Facility Agent and/or the Security Agent may (if it concludes (acting
reasonably) that it is necessary to do so in order to persuade the proposed
successor agent to become a party to this Agreement as Facility Agent and/or the
Security Agent) agree with the proposed successor agent amendments to this
Clause 29 and any other term of this Agreement dealing with the rights or
obligations of the Facility Agent and/or the Security Agent consistent with then
current market practice for the appointment and protection of agents together
with any reasonable amendments to the agency fee payable under this Agreement
which are consistent with the successor agent’s normal fee rates and those
amendments will bind the Parties.



 
(e)
The retiring Facility Agent and/or Security Agent (as applicable) shall, at its
own cost, make available to its successor agent such documents and records and
provide such assistance as such successor agent may reasonably request for the
purposes of performing its functions as Facility Agent and/or Security Agent (as
applicable) under the Finance Documents.


 
121

--------------------------------------------------------------------------------

 

 
(f)
The resignation notice of the Facility Agent and/or the Security Agent (as
applicable) shall only take effect upon the appointment of a successor Facility
Agent and/or Security Agent, as the case may be.



 
(g)
Upon the appointment of a successor, the retiring Facility Agent and/or Security
Agent shall be discharged from any further obligation in respect of the Finance
Documents but shall remain entitled to the benefit of this Clause 29.  Any
successor and each of the other Parties shall have the same rights and
obligations amongst themselves as they would have had if such successor had been
an original Party.



29.12
Replacement of the Facility Agent and/or the Security Agent



 
(a)
After consultation with the Borrower, the Majority Lenders may, by giving
30 days’ notice to the Facility Agent (or, at any time the Facility Agent is an
Impaired Agent, by giving any shorter notice determined by the Majority Lenders)
and/or the Security Agent (as applicable) replace the Facility Agent and/or the
Security Agent (as applicable) by appointing a successor agent (acting through
an office in the Czech Republic).



 
(b)
The retiring Facility Agent and/or the Security Agent (as applicable) shall (at
its own cost if it is an Impaired Agent and otherwise at the expense of the
Lenders) make available to the successor Facility Agent and/or the Security
Agent (as applicable) such documents and records and provide such assistance as
such successor agent may reasonably request for the purposes of performing its
functions as Facility Agent or Security Agent (as applicable) under the Finance
Documents.



 
(c)
The appointment of the successor Facility Agent and/or the Security Agent (as
applicable) shall take effect on the date specified in the notice from the
Majority Lenders to the retiring Facility Agent and/or the Security Agent (as
applicable).  As from this date, the retiring Facility Agent and/or the Security
Agent (as applicable) shall be discharged from any further obligation in respect
of the Finance Documents but shall remain entitled to the benefit of this
Clause 29 (and any agency fees for the account of the retiring Facility Agent
and/or the Security Agent (as applicable) shall cease to accrue from (and shall
be payable on) that date).



 
(d)
Any successor Facility Agent and/or Security Agent (as applicable) and each of
the other Parties shall have the same rights and obligations amongst themselves
as they would have had if such successor had been an original Party.



29.13
Confidentiality



 
(a)
In acting as agent for the Finance Parties, each of the Facility Agent and the
Security Agent shall be regarded as acting through its agency division which
shall be treated as a separate entity from any other of its divisions or
departments.


 
122

--------------------------------------------------------------------------------

 

 
(b)
If information is received by another division or department of the Facility
Agent and/or Security Agent (as applicable), it may be treated as confidential
to that division or department and the Facility Agent and/or Security Agent (as
applicable) shall not be deemed to have notice of it.



 
(c)
Notwithstanding any other provision of any Finance Document to the contrary,
neither the Facility Agent, the Security Agent, nor the Arranger is obliged to
disclose to any other person (i) any confidential information or (ii) any other
information if the disclosure would or might in its reasonable opinion
constitute a breach of any law or a breach of a fiduciary duty.



29.14
Relationship with the Lenders



 
(a)
Subject to Clause 26.11 (Pro rata interest settlement), each of the Facility
Agent and the Security Agent may treat the person shown in its records as Lender
at the opening of business (in the place of the principal office of the Facility
Agent and/or the Security Agent as notified to the Finance Parties from time to
time) as the Lender acting through its Facility Office:



 
(i)
entitled to or liable for any payment due under any Finance Document on that
day; and



 
(ii)
entitled to receive and act upon any notice, request, document or communication
or make any decision or determination under any Finance Document made or
delivered on that day,



unless it has received not less than five Business Days’ prior notice from that
Lender to the contrary in accordance with the terms of this Agreement.


 
(b)
Each Lender shall supply the Facility Agent with any information required by the
Facility Agent in order to calculate the Mandatory Cost in accordance with
Schedule 4 (Mandatory Cost formula).



 
(c)
Each Lender shall supply the Facility Agent with any information that the
Security Agent may reasonably specify (through the Facility Agent) as being
necessary or desirable to enable the Security Agent to perform its functions as
Security Agent.  Each Lender shall deal with the Security Agent exclusively
through the Facility Agent and shall not deal directly with the Security Agent.



 
(d)
Any Lender may by notice to the Facility Agent and/or the Security Agent appoint
a person to receive on its behalf all notices, communications, information and
documents to be made or despatched to that Lender under the Finance
Documents.  Such notice shall contain the address, fax number and (where
communication by electronic mail or other electronic means is permitted under
Clause 34.6 (Electronic communication)) electronic mail address and/or any other
information required to enable the sending and receipt of information by that
means (and, in each case, the department or officer, if any, for whose attention
communication is to be made) and be treated as a notification of a substitute
address, fax number, electronic mail address, department and officer by that
Lender for the purposes of Clause 34.2 (Addresses) and paragraph (a)(iii) of
Clause 34.6 (Electronic communication) and the Facility Agent and/or Security
Agent shall be entitled to treat such person as the person entitled to receive
all such notices, communications, information and documents as though that
person were that Lender.


 
123

--------------------------------------------------------------------------------

 

29.15
Credit appraisal by the Lenders



Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Finance Document, each Lender
confirms to the Facility Agent, the Security Agent and the Arranger that it has
been, and will continue to be, solely responsible for making its own independent
appraisal and investigation of all risks arising under or in connection with any
Finance Document including but not limited to:


 
(a)
the financial condition, status and nature of each member of the Parent Group;



 
(b)
the legality, validity, effectiveness, adequacy or enforceability of any Finance
Document and the Transaction Security and any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document or the Transaction Security;



 
(c)
whether that Secured Party has recourse, and the nature and extent of that
recourse, against any Party or any of its respective assets under or in
connection with any Finance Document, the Transaction Security, the transactions
contemplated by the Finance Documents or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document;



 
(d)
the adequacy, accuracy and/or completeness of the Information Package, the
Valuation Report and any other information provided by the Facility Agent, the
Security Agent, any Party or by any other person under or in connection with any
Finance Document, the transactions contemplated by the Finance Documents or any
other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document; and



 
(e)
the right or title of any person in or to, or the value or sufficiency of any
part of the Charged Property, the priority of any of the Transaction Security or
the existence of any Security affecting the Charged Property.



29.16
Reference Banks and Alternative Reference Banks



If a Reference Bank or Alternative Reference Bank (or, if a Reference Bank or
Alternative Reference Bank is not a Lender, the Lender of which it is an
Affiliate) ceases to be a Lender, the Facility Agent shall (in consultation with
the Parent) appoint another Lender or an Affiliate of a Lender to replace that
Reference Bank or Alternative Reference Bank.


29.17
Deduction from amounts payable by the Facility Agent and/or the Security Agent



If any Party owes an amount to the Facility Agent and/or the Security Agent (as
applicable) under the Finance Documents the Facility Agent and/or the Security
Agent (as applicable) may, after giving notice to that Party, deduct an amount
not exceeding that amount from any payment to that Party which the Facility
Agent and/or the Security Agent (as applicable) would otherwise be obliged to
make under the Finance Documents and apply the amount deducted in or towards
satisfaction of the amount owed.  For the purposes of the Finance Documents that
Party shall be regarded as having received any amount so deducted.

 
124

--------------------------------------------------------------------------------

 

29.18
The Security Agent



In addition and without prejudice to, the provisions of this Clause 29 (Role of
the Facility Agent, the Security Agent, the Arranger and the others), the
provisions set out in Schedule 13 (Supplementary Security Agent Provisions)
shall apply in respect of the Security Agent.


29.19
Declaration of Trust



To the extent the Transaction Security is not transferred, charged or granted to
the Security Agent on trust, and subject to the provisions of Clause 29.21
(Non-Trust Jurisdictions), the Security Agent declares itself trustee of the
Transaction Security created or purported to be created pursuant to the
Transaction Security Documents to hold the same on trust for the Secured Parties
on the terms and subject to the conditions set out in this Agreement (including
those set out in this Clause 29 (Role of the Facility Agent, the Security Agent,
the Arranger and the others) and Schedule 13 (Supplementary Security Agent
Provisions).  Each of the Parties agrees that the Security Agent shall have only
those duties, obligations and responsibilities expressly specified in this
Agreement (including the provisions set out in Schedule 13 (Supplementary
Security Agent Provisions)) and acknowledge those duties are solely of a
mechanical and administrative nature.


29.20
Provisions supplemental to the provisions of the Trustee Acts



The rights, powers and discretions conferred upon the Security Agent by this
Agreement (including, without limitation, Schedule 13 (Supplementary Security
Agent Provisions)) shall be supplemental to the Trustee Act 1925 and the Trustee
Act 2000 and in addition to any which may be vested in the Security Agent by
general law or otherwise. Section 1 of the Trustee Act 2000 shall not apply to
the duties of the Security Agent in relation to the trusts constituted by this
Agreement.  Where there are any inconsistencies between the Trustee Act 1925 or
the Trustee Act 2000 and the provisions of this Agreement, the provisions of
this Agreement shall, to the extent allowed by law, prevail and, in the case of
any inconsistency with the Trustee Act 2000, the provisions of this Agreement
shall constitute a restriction or exclusion for the purposes of that Act.


29.21
Non-Trust Jurisdictions



It is hereby agreed that, in relation to any jurisdiction the courts of which
would not recognise or give effect to the trusts expressed to be created by this
Agreement, the relationship of the Secured Parties to the Security Agent shall
be construed as one of principal and agent but, to the extent permissible under
the laws of such jurisdiction, all the other provisions of this Agreement shall
have full force and effect between the Parties.

 
125

--------------------------------------------------------------------------------

 

29.22
Covenant to Pay



Each Obligor hereby covenants with the Security Agent as trustee for the Secured
Parties that such Obligor shall on demand of the Security Agent discharge all
obligations which are then due and payable and which such Obligor may at any
time owe to the Security Agent (whether for its own account or as trustee or
agent for the Secured Parties) or any of the other Secured Parties (whether for
their own account or as trustee or agent of the persons who such Secured Parties
represent or for whom they act) under or pursuant to the Finance Documents
including any liability in respect of any further advances made under the
Finance Documents, whether present or future, actual or contingent (and whether
incurred solely or jointly and whether as principal or as surety or in some
other capacity) and each Obligor shall pay to the Security Agent when due and
payable every sum at any time owing, due or incurred by such Obligor to the
Security Agent (whether for its own account or as trustee or agent for the
Secured Parties) or any of the other Secured Parties (whether for their own
account or as trustee or agent of the persons who such Secured Parties represent
or for whom they act) in respect of any such liabilities.


29.23
Parallel Debt Obligation



 
(a)
Each Obligor hereby agrees and covenants with the Security Agent by way of an
acknowledgement of debt that it shall pay to the Security Agent sums equal to,
and in the currency of, the Secured Obligations owing by it under the Finance
Documents (the “Principal Obligations”) as and when the same fall due for
payment under the Finance Documents (the “Parallel Obligations”).



 
(b)
The Security Agent shall have its own independent right to demand payment of the
Parallel Obligations by the Obligors (such demand to be made in accordance with,
and only in the circumstances permitted under, the Finance Documents and only if
permitted by this Agreement).  The rights of the Finance Parties (other than the
Security Agent) or any person which a Finance Party represents to receive
payment of the Principal Obligations are several from the rights of the Security
Agent to receive payment of the Parallel Obligations provided that the payment
by an Obligor of its Parallel Obligations to the Security Agent in accordance
with this Clause 29.23 (Parallel Debt Obligation) shall be a good discharge of
the corresponding Principal Obligations and the payment by an Obligor of its
Principal Obligations in accordance with the provisions of the Finance Documents
shall be a good discharge of the corresponding Parallel Obligations.  In the
event of a good discharge of any Principal Obligations of the Security Agent
shall not be entitled to demand payment of the corresponding Parallel
Obligations and such Parallel Obligations shall be discharged to the same
extent.  In the event of a good discharge of any Parallel Obligations the
Finance Parties or any person which a Finance Party represents shall not be
entitled to demand payment of the corresponding Principal Obligations and such
Principal Obligations shall be discharged to the same extent.



29.24
No Independent power



The Secured Parties shall not have any independent power to enforce, or have
recourse to, any of the Transaction Security except through the Security Agent.

 
126

--------------------------------------------------------------------------------

 

29.25
Reliance and engagement letters



Each Finance Party and Secured Party confirms that each of the Arranger and the
Facility Agent has authority to accept on its behalf (and ratifies the
acceptance on its behalf of any letters or reports already accepted by the
Arranger, the Security Agent or the Facility Agent) the terms of any reliance
letter or engagement letters relating to the Valuation Report or any reports or
letters provided by accountants in connection with the Finance Documents or the
transactions contemplated in the Finance Documents and to bind it in respect of
the Valuation Report, reports or letters and to sign such letters on its behalf
and further confirms that it accepts the terms and qualifications set out in
such letters.


30.
CONDUCT OF BUSINESS BY THE FINANCE PARTIES



No provision of this Agreement will:


 
(a)
interfere with the right of any Finance Party to arrange its affairs (tax or
otherwise) in whatever manner it thinks fit;



 
(b)
oblige any Finance Party to investigate or claim any credit, relief, remission
or repayment available to it or the extent, order and manner of any claim; or



 
(c)
oblige any Finance Party to disclose any information relating to its affairs
(tax or otherwise) or any computations in respect of Tax.



31.
SHARING AMONG THE FINANCE PARTIES



31.1
Payments to Finance Parties



If a Finance Party (a “Recovering Finance Party”) receives or recovers any
amount from an Obligor other than in accordance with Clause 32 (Payment
mechanics) (a “Recovered Amount”) and applies that amount to a payment due under
the Finance Documents then:


 
(a)
the Recovering Finance Party shall, within three Business Days, notify details
of the receipt or recovery, to the Facility Agent;



 
(b)
the Facility Agent shall determine whether the receipt or recovery is in excess
of the amount the Recovering Finance Party would have been paid had the receipt
or recovery been received or made by the Facility Agent and distributed in
accordance with Clause 32 (Payment mechanics), without taking account of any Tax
which would be imposed on the Facility Agent in relation to the receipt,
recovery or distribution; and



 
(c)
the Recovering Finance Party shall, within three Business Days of demand by the
Facility Agent, pay to the Facility Agent an amount (the “Sharing Payment”)
equal to such receipt or recovery less any amount which the Facility Agent
determines may be retained by the Recovering Finance Party as its share of any
payment to be made, in accordance with Clause 32.6 (Partial payments).


 
127

--------------------------------------------------------------------------------

 

31.2
Redistribution of payments



The Facility Agent shall treat the Sharing Payment as if it had been paid by the
relevant Obligor and distribute it between the Finance Parties (other than the
Recovering Finance Party) (the “Sharing Finance Parties”) in accordance with
Clause 32.6 (Partial payments) towards the obligations of that Obligor to the
Sharing Finance Parties.


31.3
Recovering Finance Party’s rights



On a distribution by the Facility Agent under Clause 31.2 (Redistribution of
payments) of a payment received by a Recovering Finance Party from an Obligor,
as between the relevant Obligor and the Recovering Finance Party, an amount of
the Recovered Amount equal to the Sharing Payment will be treated as not having
been paid by that Obligor.


31.4
Reversal of redistribution



If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:


 
(a)
each Sharing Finance Party shall, upon request of the Facility Agent, pay to the
Facility Agent for the account of that Recovering Finance Party an amount equal
to the appropriate part of its share of the Sharing Payment (together with an
amount as is necessary to reimburse that Recovering Finance Party for its
proportion of any interest on the Sharing Payment which that Recovering Finance
Party is required to pay) (the “Redistributed Amount”); and



 
(b)
as between the relevant Obligor and each relevant Sharing Finance Party, an
amount equal to the relevant Redistributed Amount will be treated as not having
been paid by that Obligor.



31.5
Exceptions



 
(a)
This Clause 31 shall not apply to the extent that the Recovering Finance Party
would not, after making any payment pursuant to this Clause, have a valid and
enforceable claim against the relevant Obligor.



 
(b)
A Recovering Finance Party is not obliged to share with any other Finance Party
any amount which the Recovering Finance Party has received or recovered as a
result of taking legal or arbitration proceedings, if:



 
(i)
it notified the other Finance Party of the legal or arbitration proceedings; and



 
(ii)
the other Finance Party had an opportunity to participate in those legal or
arbitration proceedings but did not do so as soon as reasonably practicable
having received notice and did not take separate legal or arbitration
proceedings.


 
128

--------------------------------------------------------------------------------

 

SECTION 11
ADMINISTRATION


32.
PAYMENT MECHANICS



32.1
Payments to the Facility Agent



 
(a)
On each date on which an Obligor or a Lender is required to make a payment under
a Finance Document, that Obligor or Lender shall make the same available to the
Facility Agent (unless a contrary indication appears in a Finance Document) for
value on the due date at the time and in such funds specified by the Facility
Agent as being customary at the time for settlement of transactions in the
relevant currency in the place of payment.



 
(b)
Payment shall be made to such account in the principal financial centre of the
country of that currency (or, in relation to euro, in a principal financial
centre in a Participating Member State or London) with such bank as the Facility
Agent specifies.



32.2
Distributions by the Facility Agent



Each payment received by the Facility Agent under the Finance Documents for
another Party shall, subject to Clause 32.3 (Distributions to an Obligor) and
Clause 32.4 (Clawback) be made available by the Facility Agent as soon as
practicable after receipt to the Party entitled to receive payment in accordance
with this Agreement (in the case of a Lender, for the account of its Facility
Office), to such account as that Party may notify to the Facility Agent by not
less than five Business Days’ notice with a bank in the principal financial
centre of the country of that currency (or, in relation to euro, in the
principal financial centre of a Participating Member State or London).


32.3
Distributions to an Obligor



The Facility Agent may (with the consent of the Obligor or in accordance with
Clause 33 (Set-Off)) apply any amount received by it for that Obligor in or
towards payment (on the date and in the currency and funds of receipt) of any
amount due from that Obligor under the Finance Documents or in or towards
purchase of any amount of any currency to be so applied.


32.4
Clawback



 
(a)
Where a sum is to be paid to the Facility Agent and/or the Security Agent (as
applicable) under the Finance Documents for another Party, the Facility Agent
and/or the Security Agent (as applicable) is not obliged to pay that sum to that
other Party (or to enter into or perform any related exchange contract) until it
has been able to establish to its satisfaction that it has actually received
that sum.



 
(b)
If the Facility Agent and/or the Security Agent (as applicable) pays an amount
to another Party and it proves to be the case that the Facility Agent and/or the
Security Agent (as applicable) had not actually received that amount, then the
Party to whom that amount (or the proceeds of any related exchange contract) was
paid by the Facility Agent and/or the Security Agent (as applicable) shall on
demand refund the same to the Facility Agent and/or the Security Agent (as
applicable) together with interest on that amount from the date of payment to
the date of receipt by the Facility Agent and/or the Security Agent (as
applicable), calculated by the Facility Agent and/or the Security Agent (as
applicable) to reflect its cost of funds.


 
129

--------------------------------------------------------------------------------

 

32.5
Impaired Agent



 
(a)
If, at any time, the Facility Agent becomes an Impaired Agent, an Obligor or a
Lender which is required to make a payment under the Finance Documents to the
Facility Agent in accordance with Clause 32.1 (Payments to the Facility Agent)
may instead either pay that amount direct to the required recipient or pay that
amount to an interest-bearing account held with an Acceptable Bank within the
meaning of paragraph (a) of the definition of “Acceptable Bank” and in relation
to which no Insolvency Event has occurred and is continuing, in the name of the
Obligor or the Lender making the payment and designated as a trust account for
the benefit of the Party or Parties beneficially entitled to that payment under
the Finance Documents.  In each case such payments must be made on the due date
for payment under the Finance Documents.



 
(b)
All interest accrued on the amount standing to the credit of the trust account
shall be for the benefit of the beneficiaries of that trust account pro rata to
their respective entitlements.



 
(c)
A Party which has made a payment in accordance with this Clause 32.4 shall be
discharged of the relevant payment obligation under the Finance Documents and
shall not take any credit risk with respect to the amounts standing to the
credit of the trust account.



 
(d)
Promptly upon the appointment of a successor Facility Agent in accordance with
Clause 29.12 (Replacement of the Facility Agent), each Party which has made a
payment to a trust account in accordance with this Clause 32.4 shall give all
requisite instructions to the bank with whom the trust account is held to
transfer the amount (together with any accrued interest) to the successor
Facility Agent for distribution in accordance with Clause 32.2 (Distributions by
the Facility Agent).



32.6
Partial payments



 
(a)
If the Facility Agent receives a payment for application against amounts due in
respect of any Finance Documents that is insufficient to discharge all the
amounts then due and payable by an Obligor under those Finance Documents, the
Facility Agent shall apply that payment towards the obligations of that Obligor
under those Finance Documents in the following order:



 
(i)
first, in or towards payment pro rata of any unpaid fees, costs and expenses of
the Facility Agent and the Security Agent under those Finance Documents;


 
130

--------------------------------------------------------------------------------

 

 
(ii)
secondly, in or towards payment pro rata of any accrued interest, fee or
commission due but unpaid under those Finance Documents;



 
(iii)
thirdly, in or towards payment pro rata of any principal due but unpaid under
those Finance Documents; and



 
(iv)
fourthly, in or towards payment pro rata of any other sum due but unpaid under
the Finance Documents.



 
(b)
The Facility Agent shall, if so directed by the Majority Lenders, vary the order
set out in paragraphs (a)(ii) to (iv) above.



 
(c)
Paragraphs (a) and (b) above will override any appropriation made by an Obligor.



32.7
Set-off by Obligors



All payments to be made by an Obligor under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.


32.8
Business Days



 
(a)
Any payment which is due to be made on a day that is not a Business Day shall be
made on the next Business Day in the same calendar month (if there is one) or
the preceding Business Day (if there is not).



 
(b)
During any extension of the due date for payment of any principal or Unpaid Sum
under this Agreement interest is payable on the principal or Unpaid Sum at the
rate payable on the original due date.



32.9
Currency of account



 
(a)
Subject to paragraphs (b) to (e) below, CZK is the currency of account and
payment for any sum due from an Obligor under any Finance Document.



 
(b)
A repayment of a Loan or Unpaid Sum or a part of a Loan or Unpaid Sum shall be
made in the currency in which that Loan or Unpaid Sum is denominated on its due
date.



 
(c)
Each payment of interest shall be made in the currency in which the sum in
respect of which the interest is payable was denominated when that interest
accrued.



 
(d)
Each payment in respect of costs, expenses or Taxes shall be made in the
currency in which the costs, expenses or Taxes are incurred.



 
(e)
Any amount expressed to be payable in a currency other than CZK shall be paid in
that other currency.


 
131

--------------------------------------------------------------------------------

 

32.10
Change of currency



 
(a)
Unless otherwise prohibited by law, if more than one currency or currency unit
are at the same time recognised by the central bank of any country as the lawful
currency of that country, then:



 
(i)
any reference in the Finance Documents to, and any obligations arising under the
Finance Documents in, the currency of that country shall be translated into, or
paid in, the currency or currency unit of that country designated by the
Facility Agent (after consultation with the Borrower); and



 
(ii)
any translation from one currency or currency unit to another shall be at the
official rate of exchange recognised by the central bank for the conversion of
that currency or currency unit into the other, rounded up or down by the
Facility Agent (acting reasonably).



 
(b)
If a change in any currency of a country occurs, this Agreement will, to the
extent the Facility Agent (acting reasonably and after consultation with the
Borrower) specifies to be necessary, be amended to comply with any generally
accepted conventions and market practice in the Prague interbank market and
otherwise to reflect the change in currency.



32.11
Disruption to Payment Systems etc.



If either the Facility Agent determines (in its discretion) that a Disruption
Event has occurred or the Facility Agent is notified by the Borrower that a
Disruption Event has occurred:


 
(a)
the Facility Agent may, and shall if requested to do so by the Borrower, consult
with the Borrower with a view to agreeing with the Borrower such changes to the
operation or administration of the Facility as the Facility Agent may deem
necessary in the circumstances;



 
(b)
the Facility Agent shall not be obliged to consult with the Borrower in relation
to any changes mentioned in paragraph (a) if, in its opinion, it is not
practicable to do so in the circumstances and, in any event, shall have no
obligation to agree to such changes;



 
(c)
the Facility Agent may consult with the Finance Parties in relation to any
changes mentioned in paragraph (a) but shall not be obliged to do so if, in its
opinion, it is not practicable to do so in the circumstances;



 
(d)
any such changes agreed upon by the Facility Agent and the Borrower shall
(whether or not it is finally determined that a Disruption Event has occurred)
be binding upon the Parties as an amendment to (or, as the case may be, waiver
of) the terms of the Finance Documents notwithstanding the provisions of
Clause 38 (Amendments and Waivers);



 
(e)
the Facility Agent shall not be liable for any damages, costs or losses
whatsoever (including, without limitation for negligence, gross negligence or
any other category of liability whatsoever but not including any claim based on
the fraud of the Facility Agent) arising as a result of its taking, or failing
to take, any actions pursuant to or in connection with this Clause 32.11; and


 
132

--------------------------------------------------------------------------------

 

 
(f)
the Facility Agent shall notify the Finance Parties of all changes agreed
pursuant to paragraph (d) above.



33.
SET-OFF



A Finance Party may set off any matured obligation due from an Obligor under the
Finance Documents (to the extent beneficially owned by that Finance Party)
against any matured obligation owed by that Finance Party to that Obligor,
regardless of the place of payment, booking branch or currency of either
obligation.  If the obligations are in different currencies, the Finance Party
may convert either obligation at a market rate of exchange in its usual course
of business for the purpose of the set-off.


34.
NOTICES



34.1
Communications in writing



Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by fax or
letter.


34.2
Addresses



The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is:


 
(a)
in the case of an Original Obligor, that identified with its name below;



 
(b)
in the case of each Lender, or any other Obligor, that notified in writing to
the Facility Agent on or prior to the date on which it becomes a Party; and



 
(c)
in the case of the Facility Agent or the Security Agent, that identified with
its name below,



or any substitute address, fax number or department or officer as the Party may
notify to the Facility Agent (or the Facility Agent may notify to the other
Parties, if a change is made by the Facility Agent) by not less than five
Business Days’ notice.


34.3
Delivery



 
(a)
Any communication or document made or delivered by one person to another under
or in connection with the Finance Documents will only be effective:



 
(i)
if by way of fax, when received in legible form; or



 
(ii)
if by way of letter, when it has been left at the relevant address or five
Business Days after being deposited in the post postage prepaid in an envelope
addressed to it at that address,


 
133

--------------------------------------------------------------------------------

 

and, if a particular department or officer is specified as part of its address
details provided under Clause 34.2 (Addresses), if addressed to that department
or officer.


 
(b)
Any communication or document to be made or delivered to the Facility Agent or
the Security Agent will be effective only when actually received by the Facility
Agent or Security Agent and then only if it is expressly marked for the
attention of the department or officer identified with the Facility Agent’s or
Security Agent’s signature below (or any substitute department or officer as the
Facility Agent or Security Agent shall specify for this purpose).



 
(c)
All notices from or to an Obligor shall be sent through the Facility Agent.



 
(d)
Any communication or document made or delivered to the Borrower  in accordance
with this Clause 34.3 will be deemed to have been made or delivered to each of
the Obligors.



34.4
Notification of address and fax number



Promptly upon receipt of notification of an address or fax number or change of
address or fax number pursuant to Clause 34.2 (Addresses) or changing its own
address or fax number, the Facility Agent shall notify the other Parties.


34.5
Communication when Facility Agent is Impaired Agent



If the Facility Agent is an Impaired Agent the Parties may, instead of
communicating with each other through the Facility Agent, communicate with each
other directly and (while the Facility Agent is an Impaired Agent) all the
provisions of the Finance Documents which require communications to be made or
notices to be given to or by the Facility Agent shall be varied so that
communications may be made and notices given to or by the relevant Parties
directly.  This provision shall not operate after a replacement Facility Agent
has been appointed.


34.6
Electronic communication



 
(a)
Any communication to be made between the Facility Agent or the Security Agent
and a Lender under or in connection with the Finance Documents may be made by
electronic mail or other electronic means, if the Facility Agent, the Security
Agent and the relevant Lender:



 
(i)
agree that, unless and until notified to the contrary, this is to be an accepted
form of communication;



 
(ii)
notify each other in writing of their electronic mail address and/or any other
information required to enable the sending and receipt of information by that
means; and



 
(iii)
notify each other of any change to their address or any other such information
supplied by them.



 
(b)
Any electronic communication made between the Facility Agent and a Lender or the
Security Agent will be effective only when actually received in readable form
and in the case of any electronic communication made by a Lender to the Facility
Agent or the Security Agent only if it is addressed in such a manner as the
Facility Agent or Security Agent shall specify for this purpose.


 
134

--------------------------------------------------------------------------------

 

34.7
Use of websites



 
(a)
The Parent may satisfy its obligation under this Agreement to deliver any
information in relation to those Lenders (the “Website Lenders”) who accept this
method of communication by posting this information onto an electronic website
designated by the Parent and the Facility Agent (the “Designated Website”) if:



 
(i)
the Facility Agent expressly agrees (after consultation with each of the
Lenders) that it will accept communication of the information by this method;



 
(ii)
both the Parent  and the Facility Agent are aware of the address of and any
relevant password specifications for the Designated Website; and



 
(iii)
the information is in a format previously agreed between the Parent and the
Facility Agent.



If any Lender (a “Paper Form Lender”) does not agree to the delivery of
information electronically then the Facility Agent shall notify the Parent
accordingly and the Parent shall at its own cost supply the information to the
Facility Agent (in sufficient copies for each Paper Form Lender) in paper
form.  In any event the Parent shall at its own cost supply the Facility Agent
with at least one copy in paper form of any information required to be provided
by it.


 
(b)
The Facility Agent shall supply each Website Lender with the address of and any
relevant password specifications for the Designated Website following
designation of that website by the Parent and the Facility Agent.



 
(c)
The Parent shall promptly upon becoming aware of its occurrence notify the
Facility Agent if:



 
(i)
the Designated Website cannot be accessed due to technical failure;



 
(ii)
the password specifications for the Designated Website change;



 
(iii)
any new information which is required to be provided under this Agreement is
posted onto the Designated Website;



 
(iv)
any existing information which has been provided under this Agreement and posted
onto the Designated Website is amended; or



 
(v)
the Parent becomes aware that the Designated Website or any information posted
onto the Designated Website is or has been infected by any electronic virus or
similar software.



If the Parent notifies the Facility Agent under paragraph (c)(i) or
paragraph (c)(iv) above, all information to be provided by the Parent under this
Agreement after the date of that notice shall be supplied in paper form unless
and until the Facility Agent and each Website Lender is satisfied that the
circumstances giving rise to the notification are no longer continuing\.

 
135

--------------------------------------------------------------------------------

 

 
(d)
Any Website Lender may request, through the Facility Agent, one paper copy of
any information required to be provided under this Agreement which is posted
onto the Designated Website.  The Parent shall at its own cost comply with any
such request within ten Business Days.



34.8
English language



 
(a)
Any notice given under or in connection with any Finance Document must be in
English.



 
(b)
All other documents provided under or in connection with any Finance Document
must be:



 
(i)
in English; or



 
(ii)
if not in English, and if so required by the Facility Agent, accompanied by a
certified English translation and, in this case, the English translation will
prevail unless the document is a constitutional, statutory or other official
document.



35.
CALCULATIONS AND CERTIFICATES



35.1
Accounts



In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence of the matters to which they relate.


35.2
Certificates and determinations



Any certification or determination by a Finance Party of a rate or amount under
any Finance Document is, in the absence of manifest error, conclusive evidence
of the matters to which it relates.


35.3
Day count convention



Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 360 days or, in any case where the practice in the Prague
interbank market differs, in accordance with that market practice.


36.
PARTIAL INVALIDITY



If, at any time, any provision of the Finance Documents is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.

 
136

--------------------------------------------------------------------------------

 

37.
REMEDIES AND WAIVERS



No failure to exercise, nor any delay in exercising, on the part of any Finance
Party or Secured Party, any right or remedy under the Finance Documents shall
operate as a waiver, nor shall any single or partial exercise of any right or
remedy prevent any further or other exercise or the exercise of any other right
or remedy.  The rights and remedies provided in this Agreement are cumulative
and not exclusive of any rights or remedies provided by law.


38.
AMENDMENTS AND WAIVERS



38.1
Required consents



 
(a)
Subject to Clause 38.2 (Exceptions) any term of the Finance Documents (other
than the Mandate Letter) may be amended or waived only with the consent of the
Majority Lenders and the Borrower and any such amendment or waiver will be
binding on all Parties.



 
(b)
The Facility Agent may effect, on behalf of any Finance Party, any amendment or
waiver permitted by this Clause 38.



 
(c)
Each Obligor agrees to any such amendment or waiver permitted by this Clause 38
which is agreed to by the Borrower.  This includes any amendment or waiver which
would, but for this paragraph (c), require the consent of all of the Guarantors.



38.2
Exceptions



 
(a)
An amendment or waiver that has the effect of changing or which relates to:



 
(i)
the definition of “Majority Lenders” in Clause 1.1 (Definitions);



 
(ii)
an extension to the date of payment of any amount under the Finance Documents
(other than in relation to Clause 7 (Extension of Initial Termination Date) or
Clause 9 (Mandatory Prepayment));



 
(iii)
a reduction in the Margin or a reduction in the amount of any payment of
principal, interest, fees or commission payable;



 
(iv)
a change in currency of payment of any amount under the Finance Documents;



 
(v)
an increase in or an extension of any Commitment or the Total Commitments;



 
(vi)
a change to the Borrowers or Guarantors other than in accordance with Clause 28
(Changes to the Obligors);



 
(vii)
any provision which expressly requires the consent of all the Lenders;


 
137

--------------------------------------------------------------------------------

 

 
(viii)
Clause 2.2 (Finance Parties’ rights and obligations), Clause 9 (Mandatory
prepayment), Clause 26 (Changes to the Lenders) or this Clause 38;



 
(ix)
(other than as expressly permitted by the provisions of any Finance Document)
the nature or scope of:



 
(A)
the guarantee and indemnity granted under Clause 20 (Guarantee and Indemnity);



 
(B)
the Charged Property;



 
(C)
the manner in which the proceeds of enforcement of the Transaction Security are
distributed; or



 
(D)
any arrangement to the order of priority set out in paragraph 2.1 (Order of
Application) of Schedule 13 (Supplementary Security Agent Provisions),



(except in the case of paragraph (B) to (D) above, insofar as it relates to a
sale or disposal of an asset which is the subject of the Transaction Security
where such sale or disposal is expressly permitted under this Agreement or any
other Finance Document); or
 
 
(x)
the release of any guarantee and indemnity granted under Clause 20 (Guarantee
and Indemnity) or of any Transaction Security unless permitted under this
Agreement or any other Finance Document or relating to a sale or disposal of an
asset which is the subject of the Transaction Security where such sale or
disposal is expressly permitted under this Agreement or any other Finance
Document,



shall not be made without the prior consent of all the Lenders.


 
(b)
An amendment or waiver which relates to the rights or obligations of the
Facility Agent, the Arranger, the Security Agent or a Hedge Counterparty (each
in their capacity as such) may not be effected without the consent of the
Facility Agent, the Arranger, the Security Agent or, as the case may be, that
Hedge Counterparty.



 
(c)
If any Lender fails to respond to a request for a consent, waiver, amendment of
or in relation to any of the terms of any Finance Document or other vote of
Lenders under the terms of this Agreement within 10 Business Days (unless the
Borrower and the Facility Agent agree to a longer time period in relation to any
request) of that request being made, its Commitment and/or participation shall
not be included for the purpose of calculating the Total Commitments or
participations under the Facility when ascertaining whether any relevant
percentage (including, for the avoidance of doubt, unanimity) of Total
Commitments and/or participations has been obtained to approve that request.


 
138

--------------------------------------------------------------------------------

 

38.3
Replacement of Lender



 
(a)
If at any time:



 
(i)
any Lender becomes a Non-Consenting Lender (as defined in paragraph (c) below);
or



 
(ii)
an Obligor becomes obliged to repay any amount in accordance with Clause 8.1
(Illegality) or to pay additional amounts pursuant to Clause 16.1 (Increased
Costs) or Clause 15.2 (Tax gross-up) to any Lender in excess of amounts payable
to the other Lenders generally,



then the Borrower may, on 10 Business Days’ prior written notice to the Facility
Agent and such Lender, replace such Lender by requiring such Lender to (and such
Lender shall) transfer pursuant to Clause 26 (Changes to the Lenders) all (and
not part only) of its rights and obligations under this Agreement to a Lender or
other bank, financial institution, trust, fund or other entity (a “Replacement
Lender”) selected by the Borrower, and which is acceptable to the Facility Agent
(acting reasonably), which confirms its willingness to assume and does assume
all the obligations of the transferring Lender (including the assumption of the
transferring Lender’s participations on the same basis as the transferring
Lender) for a purchase price in cash payable at the time of transfer equal to
the outstanding principal amount of such Lender’s participation in the
outstanding Loans and all accrued interest and/or Break Costs and other amounts
payable in relation thereto under the Finance Documents.


 
(b)
The replacement of a Lender pursuant to this Clause shall be subject to the
following conditions:



 
(i)
the Borrower shall have no right to replace the Facility Agent or Security
Agent;



 
(ii)
neither the Facility Agent nor the Lender shall have any obligation to the
Borrower to find a Replacement Lender;



 
(iii)
in the event of a replacement of a Non-Consenting Lender such replacement must
take place no later than 30 days after the date the Non-Consenting Lender
notifies the Borrower and the Facility Agent of its failure or refusal to give a
consent in relation to, or agree to any waiver or amendment to the Finance
Documents requested by the Borrower; and



 
(iv)
in no event shall the Lender replaced under this paragraph (b) be required to
pay or surrender to such Replacement Lender any of the fees received by such
Lender pursuant to the Finance Documents.



 
(c)
In the event that:



 
(i)
the Borrower or the Facility Agent (at the request of the Borrower) has
requested the Lenders to give a consent in relation to, or to agree to a waiver
or amendment of, any provisions of the Finance Documents;


 
139

--------------------------------------------------------------------------------

 

 
(ii)
the consent, waiver or amendment in question requires the approval of all the
Lenders; and



 
(iii)
Lenders whose Commitment aggregate more than 70 per cent. of the Total
Commitments (or, if the Total Commitments have been reduced to zero, aggregated
more than 70 per cent. of the Total Commitments prior to that reduction) have
consented or agreed to such waiver or amendment,



then any Lender who does not and continues not to consent or agree to such
waiver or amendment shall be deemed a “Non-Consenting Lender”.


38.4
Disenfranchisement of Defaulting Lenders



 
(a)
For so long as a Defaulting Lender has any Available Commitment, in ascertaining
the Majority Lenders or whether any given percentage (including, for the
avoidance of doubt, unanimity) of the Total Commitments have been obtained to
approve any request for a consent, waiver, amendment or other vote under the
Finance Documents, that Defaulting Lender’s Commitment will be reduced by the
amount of its Available Commitment.



 
(b)
For the purposes of this Clause 38.4, the Facility Agent may assume that the
following Lenders are Defaulting Lenders:



 
(i)
any Lender which has notified the Facility Agent that it has become a Defaulting
Lender;



 
(ii)
any Lender in relation to which it is aware that any of the events or
circumstances referred to in paragraphs (a), (b) or (c) of the definition of
“Defaulting Lender” has occurred,



unless it has received notice to the contrary from the Lender concerned
(together with any supporting evidence reasonably requested by the Facility
Agent) or the Facility Agent is otherwise aware that the Lender has ceased to be
a Defaulting Lender.


38.5
Replacement of a Defaulting Lender



 
(a)
The Borrower may, at any time a Lender has become and continues to be a
Defaulting Lender, by giving 10 Business Days’ prior written notice to the
Facility Agent and such Lender:



 
(i)
replace such Lender by requiring such Lender to (and such Lender shall) transfer
pursuant to Clause 26 (Changes to the Lenders) all (and not part only) of its
rights and obligations under this Agreement;



 
(ii)
require such Lender to (and such Lender shall) transfer pursuant to Clause 26
(Changes to the Lenders) all (and not part only) of the undrawn Revolving
Commitment of the Lender; or


 
140

--------------------------------------------------------------------------------

 

 
(iii)
require such Lender to (and such Lender shall) transfer pursuant to Clause 26
(Changes to the Lenders) all (and not part only) of its rights and obligations
in respect of the Revolving Facility,



to a Lender or other bank, financial institution, trust, fund or other entity (a
“Replacement Lender”) selected by the Borrower, and which (unless the Facility
Agent is an Impaired Agent) is acceptable to the Facility Agent (acting
reasonably), which confirms its willingness to assume and does assume all the
obligations or all the relevant obligations of the transferring Lender
(including the assumption of the transferring Lender’s participations or
unfunded participations (as the case may be) on the same basis as the
transferring Lender) for a purchase price in cash payable at the time of
transfer equal to the outstanding principal amount of such Lender’s
participation in the outstanding Loans and all accrued interest and/or Break
Costs and other amounts payable in relation thereto under the Finance Documents.


 
(b)
Any transfer of rights and obligations of a Defaulting Lender pursuant to this
Clause shall be subject to the following conditions:



 
(i)
the Borrower shall have no right to replace the Facility Agent or Security
Agent;



 
(ii)
neither the Facility Agent nor the Defaulting Lender shall have any obligation
to the Borrower to find a Replacement Lender;



 
(iii)
the transfer must take place no later than 30 days after the notice referred to
in paragraph (a) above; and



 
(iv)
in no event shall the Defaulting Lender be required to pay or surrender to the
Replacement Lender any of the fees received by the Defaulting Lender pursuant to
the Finance Documents.



39.
CONFIDENTIALITY



39.1
Confidential Information



Each Finance Party agrees to keep all Confidential Information confidential and
not to disclose it to anyone, save to the extent permitted by Clause 39.2
(Disclosure of Confidential Information) and Clause 39.3 (Disclosure to
numbering service providers), and to ensure that all Confidential Information is
protected with security measures and a degree of care that would apply to its
own confidential information.


39.2
Disclosure of Confidential Information



Any Finance Party may disclose:


 
(a)
to any of its Affiliates and any of its or their officers, directors, employees,
professional advisers, auditors, partners and Representatives such Confidential
Information as that Finance Party shall consider appropriate if any person to
whom the Confidential Information is to be given pursuant to this paragraph (a)
is informed in writing of its confidential nature and that some or all of such
Confidential Information may be price-sensitive information except that there
shall be no such requirement to so inform if the recipient is subject to
professional obligations to maintain the confidentiality of the information or
is otherwise bound by requirements of confidentiality in relation to the
Confidential Information;


 
141

--------------------------------------------------------------------------------

 

 
(b)
to any person:



 
(i)
to (or through) whom it assigns or transfers (or may potentially assign or
transfer) all or any of its rights and/or obligations under one or more Finance
Documents, to any potential Additional Lender, and to any of that person’s
Affiliates, Representatives and professional advisers;



 
(ii)
with (or through) whom it enters into (or may potentially enter into), whether
directly or indirectly, any sub-participation in relation to, or any other
transaction under which payments are to be made or may be made by reference to,
one or more Finance Documents and/or one or more Obligors and to any of that
person’s Affiliates, Representatives and professional advisers;



 
(iii)
appointed by any Finance Party or by a person to whom paragraph (b)(i) or (ii)
above applies to receive communications, notices, information or documents
delivered pursuant to the Finance Documents on its behalf (including, without
limitation, any person appointed under paragraph (d) of Clause 29.14
(Relationship with the Lenders));



 
(iv)
who invests in or otherwise finances (or may potentially invest in or otherwise
finance), directly or indirectly, any transaction referred to in
paragraph (b)(i) or (b)(ii) above;



 
(v)
to whom information is required or requested to be disclosed by any court of
competent jurisdiction or any governmental, banking, taxation or other
regulatory authority or similar body, the rules of any relevant stock exchange
or pursuant to any applicable law or regulation;



 
(vi)
to whom or for whose benefit that Finance Party charges, assigns or otherwise
creates Security (or may do so) pursuant to Clause 26.9 (Security over Lenders’
rights);



 
(vii)
to whom information is required to be disclosed in connection with, and for the
purposes of, any litigation, arbitration, administrative or other
investigations, proceedings or disputes;



 
(viii)
who is a Party; or



 
(ix)
with the consent of the Borrower;



in each case, such Confidential Information as that Finance Party shall consider
appropriate if:


 
(A)
in relation to paragraphs (b)(i), (b)(ii) and (b)(iii) above, the person to whom
the Confidential Information is to be given has entered into a Confidentiality
Undertaking except that there shall be no requirement for a Confidentiality
Undertaking if the recipient is a professional adviser and is subject to
professional obligations to maintain the confidentiality of the Confidential
Information;


 
142

--------------------------------------------------------------------------------

 

 
(B)
in relation to paragraph (b)(iv) above, the person to whom the Confidential
Information is to be given has entered into a Confidentiality Undertaking or is
otherwise bound by requirements of confidentiality in relation to the
Confidential Information they receive and is informed that some or all of such
Confidential Information may be price-sensitive information;



 
(C)
in relation to paragraphs (b)(v), (b)(vi) and (b)(vii) above, the person to whom
the Confidential Information is to be given is informed of its confidential
nature and that some or all of such Confidential Information may be
price-sensitive information except that there shall be no requirement to so
inform if, in the opinion of that Finance Party, it is not practicable so to do
in the circumstances;



 
(c)
to any person appointed by that Finance Party or by a person to whom
paragraph (b)(i) or (b)(ii) above applies to provide administration or
settlement services in respect of one or more of the Finance Documents including
without limitation, in relation to the trading of participations in respect of
the Finance Documents, such Confidential Information as may be required to be
disclosed to enable such service provider to provide any of the services
referred to in this paragraph (c) if the service provider to whom the
Confidential Information is to be given has entered into a confidentiality
agreement substantially in the form of the LMA Master Confidentiality
Undertaking for Use With Administration/Settlement Service Providers or such
other form of confidentiality undertaking agreed between the Borrower and the
relevant Finance Party;



 
(d)
to any rating agency (including its professional advisers) such Confidential
Information as may be required to be disclosed to enable such rating agency to
carry out its normal rating activities in relation to the Finance Documents
and/or the Obligors if the rating agency to whom the Confidential Information is
to be given is informed of its confidential nature and that some or all of such
Confidential Information may be price-sensitive information.



39.3
Disclosure to numbering service providers



 
(a)
Any Finance Party may disclose to any national or international numbering
service provider appointed by that Finance Party to provide identification
numbering services in respect of this Agreement, the Facility and/or one or more
Obligors the following information:



 
(i)
names of Obligors;


 
143

--------------------------------------------------------------------------------

 

 
(ii)
country of domicile of Obligors;



 
(iii)
place of incorporation of Obligors;



 
(iv)
date of this Agreement;



 
(v)
the names of the Facility Agent and the Arranger;



 
(vi)
date of each amendment and restatement of this Agreement;



 
(vii)
amount of the Total Commitments;



 
(viii)
currency of the Facility;



 
(ix)
type of the Facility;



 
(x)
ranking of the Facility;



 
(xi)
the Termination Date;



 
(xii)
changes to any of the information previously supplied pursuant to paragraphs (i)
to (xi) above; and



 
(xiii)
such other information agreed between such Finance Party and the Borrower,



to enable such numbering service provider to provide its usual syndicated loan
numbering identification services.


 
(b)
The Parties acknowledge and agree that each identification number assigned to
this Agreement, the Facility and/or one or more Obligors by a numbering service
provider and the information associated with each such number may be disclosed
to users of its services in accordance with the standard terms and conditions of
that numbering service provider.



 
(c)
Each Obligor represents that none of the information set out in paragraphs (i)
to (xiii) of paragraph (a) above is, nor will at any time be, unpublished
price-sensitive information.



 
(d)
The Facility Agent shall notify the Borrower and the other Finance Parties of:



 
(i)
the name of any numbering service provider appointed by the Facility Agent in
respect of this Agreement, the Facility and/or one or more Obligors; and



 
(ii)
the number or, as the case may be, numbers assigned to this Agreement, the
Facility and/or one or more Obligors by such numbering service provider.



39.4
Entire agreement



This Clause 39 (Confidentiality) constitutes the entire agreement between the
Parties in relation to the obligations of the Finance Parties under the Finance
Documents regarding Confidential Information and supersedes any previous
agreement, whether express or implied, regarding Confidential Information.

 
144

--------------------------------------------------------------------------------

 

39.5
Inside information



Each of the Finance Parties acknowledges that some or all of the Confidential
Information is or may be price-sensitive information and that the use of such
information may be regulated or prohibited by applicable legislation including
securities law relating to insider dealing and market abuse and each of the
Finance Parties undertakes not to use any Confidential Information for any
unlawful purpose.


39.6
Notification of disclosure



Each of the Finance Parties agrees (to the extent permitted by law and
regulation) to inform the Borrower:


 
(a)
of the circumstances of any disclosure of Confidential Information made pursuant
to paragraph (b)(v) of Clause 39.2 (Disclosure of Confidential Information)
except where such disclosure is made to any of the persons referred to in that
paragraph during the ordinary course of its supervisory or regulatory function;
and



 
(b)
upon becoming aware that Confidential Information has been disclosed in breach
of this Clause 39 (Confidentiality).



39.7
Continuing obligations



The obligations in this Clause 39 (Confidentiality) are continuing and, in
particular, shall survive and remain binding on each Finance Party for a period
of twelve months from the earlier of:


 
(a)
the date on which all amounts payable by the Obligors under or in connection
with the Finance Documents have been paid in full and all Commitments have been
cancelled or otherwise cease to be available; and



 
(b)
the date on which such Finance Party otherwise ceases to be a Finance Party.



40.
COUNTERPARTS



Each Finance Document may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Finance Document.


SECTION 12

GOVERNING LAW AND ENFORCEMENT


41.
GOVERNING LAW



This Agreement (and any non-contractual matters arising in connection with this
Agreement) is governed by English law.

 
145

--------------------------------------------------------------------------------

 

42.
ENFORCEMENT



42.1
Jurisdiction of English courts



 
(a)
The courts of England have exclusive jurisdiction to settle any dispute arising
out of or in connection with this Agreement (including a dispute relating to any
non-contractual matters and/or the existence, validity or termination of this
Agreement) (a “Dispute”).



 
(b)
The Parties agree that the courts of England are the most appropriate and
convenient courts to settle Disputes and accordingly no Party will argue to the
contrary.



 
(c)
This Clause 42 is for the benefit of the Finance Parties and Secured Parties
only.  As a result, no Finance Party or Secured Party shall be prevented from
taking proceedings relating to a Dispute in any other courts with
jurisdiction.  To the extent allowed by law, the Finance Parties and Secured
Parties may take concurrent proceedings in any number of jurisdictions.



42.2
Service of process



 
(a)
Without prejudice to any other mode of service allowed under any relevant law,
each Obligor (other than an Obligor incorporated in England and Wales):



 
(i)
irrevocably appoints CME Development Corporation with its registered branch at
52 Charles Street, London W1J 5EU, as its agent for service of process in
relation to any proceedings before the English courts in connection with any
Finance Document; and



 
(ii)
agrees that failure by an agent for service of process to notify the relevant
Obligor of the process will not invalidate the proceedings concerned.



 
(b)
If any person appointed as an agent for service of process is unable for any
reason to act as agent for service of process, the Borrower (on behalf of all
the Obligors) must immediately (and in any event within ten (10) days of such
event taking place) appoint another agent on terms acceptable to the Facility
Agent.  Failing this, the Facility Agent may appoint another agent for this
purpose.



This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 
146

--------------------------------------------------------------------------------

 

SCHEDULE 1
 
THE ORIGINAL PARTIES
 
Part I
The Original Obligors


Name of Borrower
 
Registration number (or equivalent, if any) Jurisdiction of Incorporation
     
CET 21 spol.s r.o.
 
45800456
 
Czech Republic
     
Name of Original Guarantor
 
Registration number (or equivalent, if any) Jurisdiction of Incorporation
     
Central European Media Enterprises Ltd.
 
19574
 
Bermuda
     
CME Media Enterprises B.V.
 
33246826
 
The Netherlands
     
CME Romania B.V.
 
33289326
 
The Netherlands
     
CME Slovak Holdings B.V.
 
34274606
 
The Netherlands
     
MARKÍZA - SLOVAKIA, spol. s r.o.
 
31 444 873
 
Slovak Republic


 
147

--------------------------------------------------------------------------------

 

Part II
 
The Original Lenders
 
Name of Original Lender
 
Commitment
     
Česká spořitelna, a.s.
 
1,600,000,000
 
or, following the Increase Date applicable to Česká spořitelna, a.s. (if any):
 
the amount set forth in the Increase Confirmation delivered to the Facility
Agent by Česká spořitelna, a.s.
     
UniCredit Bank Czech Republic, a.s.
 
500,000,000
 
or, following the Increase Date applicable to UniCredit Bank Czech Republic,
a.s. (if any):
 
the amount set forth in the Increase Confirmation delivered to the Facility
Agent by UniCredit Bank Czech Republic, a.s.
     
BNP Paribas
 
400,000,000
 
or, following the Increase Date applicable to BNP Paribas (if any):
 
the amount set forth in the Increase Confirmation delivered to the Facility
Agent by BNP Paribas


 
148

--------------------------------------------------------------------------------

 

Schedule 2
 
CONDITIONS PRECEDENT


Part I
Conditions precedent required to be delivered by the Original Obligors prior to
initial Utilisation


1.
Obligors



 
(a)
A copy of the constitutional documents of each Original Obligor.



 
(b)
A copy of the resolutions of the general meeting of the Borrower approving the
terms of, and the transactions contemplated by, the Finance Documents to which
it is a party and resolving that it execute, deliver and perform the Finance
Documents to which it is a party.



 
(c)
A copy of the resolution of executives of the Borrower



 
(i)
approving the terms of, and the transactions contemplated by, the Finance
Documents to which it is a party and resolving that it execute, deliver and
perform the Finance Documents to which it is a party;



 
(ii)
authorising a specified person or persons to execute the Finance Documents to
which it is a party on its behalf;



 
(iii)
authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices (including, if relevant, any Utilisation
Request and Extension Request) to be signed and/or despatched by it under or in
connection with the Finance Documents to which it is a party.



 
(d)
A copy of a resolution of the board of each Original Obligor other than the
Borrower or in case of Markiza, a copy of a resolution of majority of the
executive directors (konatelia) of Markiza:



 
(i)
approving the terms of, and the transactions contemplated by, the Finance
Documents to which it is a party and resolving that it execute, deliver and
perform the Finance Documents to which it is a party; and



 
(ii)
authorising a specified person or persons to execute the Finance Documents to
which it is a party on its behalf.



 
(e)
A specimen of the signature of each person authorised by the resolutions
referred to in paragraph (c) and (d) above in relation to the Finance Documents
and related documents.



 
(f)
A copy of a resolution signed by all the holders of the issued shares in each of
CME Media Enterprises B.V., CME Romania B.V., CME Slovak Holdings B.V. and
Markiza, approving the terms of, and the transactions contemplated by, the
Finance Documents to which the Original Guarantor is a party.


 
149

--------------------------------------------------------------------------------

 

 
(g)
A certificate of each Original Obligor (signed by its respective authorised
signatories) confirming that borrowing or guaranteeing or securing, as
appropriate, the Total Commitments would not cause any borrowing, guarantee,
security or similar limit binding on it to be exceeded (including, without
limitation, any limit, restriction or covenant set out in any Parent Note
Document or any Parent Note Instrument).



 
(h)
A certificate of an authorised signatory of the Borrower or other relevant
Original Obligor certifying that each copy document relating to it specified in
Clauses 1(a) through 1(d), Clause 1(f), Clauses 4(b) through (j) of this Part I
of Schedule 2 is correct, complete and in full force and effect and has not been
amended or superseded as at a date no earlier than the date of this Agreement.



2.
Finance Documents



 
(a)
This Agreement executed by the Obligors.



 
(b)
The Fee Letters executed by the Borrower.



 
(c)
The Hedging Letter in agreed form and executed by the Borrower.



 
(d)
At least one original of the following Transaction Security Documents executed
by the relevant Obligors specified below opposite the relevant Transaction
Security Document:



 
Name of relevant Obligor
Transaction Security Document



 
The Borrower
First ranking share pledge/charge/mortgage over all existing and further issued
shares of CME Slovak Holdings B.V.



First ranking pledge over the ownership interest representing 100% of the
registered capital of Jyxo, s.r.o.


Copy of the application to the Czech Commercial Register confirmed by the Czech
Commercial Register for the registration of the pledge over the ownership
interest representing 100% of the registered capital of Jyxo, s.r.o. in favour
of the Security Agent
First ranking pledge over the ownership interest representing 100% of the
registered capital of BLOG Internet,  s.r.o.


Copy of the application to the Czech Commercial Register confirmed by the Czech
Commercial Register for the registration of the pledge over the ownership
interest representing 100% of the registered capital of BLOG Internet,  s.r.o.
in favour of the Security Agent


First ranking mortgage over all immovable assets (except the Excluded Property)
of the Borrower


Copy of the applications for registration of each Transaction Security Document
purporting to create a Security over the immovable assets of the Borrower with
the respective cadastral registers evidencing that the applications have been
duly submitted with such offices

 
150

--------------------------------------------------------------------------------

 

First ranking pledge over movable assets of the Borrower determined by the
Security Agent


Copy of extract from the Czech Notarial Register with respect to the above
movable assets confirming that the pledge over those assets has been duly
created


Pledge of receivables of the Borrower under the contracts for the sale of the
advertising time and under the Factoring Facility Agreement


Copy of notices of pledge sent by the Borrower to relevant counterparties
Pledge of Required Insurance Policies


Copy of notices of pledge sent by the Borrower to relevant counterparties
First ranking pledge over bank accounts of the Borrower held with the Finance
Parties


Copy of notices  of pledge sent by the Borrower to relevant counterparties
First ranking pledge over the enterprise of the Borrower


Copy of extract from the Czech Notarial Register with respect to the enterprise
of the Borrower confirming that the pledge over the enterprise of the Borrower
has been duly created


 
CME Romania B.V.
English law assignment of the loan provided under the CET Loan Agreement



Dutch law pledge over the loan provided under the Markiza Loan Agreement


Notice of acknowledgement of the assignment of the loan provided under the
Markiza Loan Agreement confirmed by Markiza




3.
Legal opinions



The following legal opinions, each addressed to the Facility Agent, the Security
Agent and the Original Lenders, capable of being relied upon by any persons who
become Lenders pursuant to the primary syndication of the Facility and each
substantially in the form distributed to the Original Lenders prior to signing
this Agreement.


 
(a)
A legal opinion of White & Case LLP, legal advisers to the Facility Agent and
the Arranger as to English law substantially in the form distributed to the
Original Lenders prior to signing this Agreement.



 
(b)
A legal opinion of the following legal advisers to the Facility Agent and
Arranger:



 
(i)
White & Case, advokátní kancelář, as to Czech law;



 
(ii)
White & Case s.r.o., as to Slovak law; and


 
151

--------------------------------------------------------------------------------

 

 
(iii)
Nauta Dutilh N.V., as to Dutch law.



 
(c)
A capacity legal opinion of the following legal advisers to the Obligors:



 
(i)
Kotrlik Bourgeault Andrusko, legal advisers to the Borrower as to Czech law;



 
(ii)
Allen & Overy Bratislava, s.r.o., legal advisers to Markiza as to Slovak law;



 
(iii)
Loyens & Loeff, legal advisers to the Obligors incorporated in the Netherlands
as to Dutch law; and



 
(iv)
Conyers Dill Pearman, legal advisers to the Parent as to Bermuda law.



4.
Other documents and evidence



 
(a)
Evidence that any process agent referred to in Clause 42.2 (Service of process)
and in the English law assignment of the loan provided under the CET Loan
Agreement referred to in Clause 2 above has accepted its appointment.



 
(b)
A copy, certified by an authorised signatory of the Borrower to be a true copy,
of the CET Loan Agreement.



 
(c)
A copy, certified by an authorised signatory of the CME Romania B.V. to be a
true copy, of the Markiza Loan Agreement.



 
(d)
A copy, certified by an authorised signatory of the Parent to be a true copy, of
each Parent Note Document.



 
(e)
A certificate signed by an authorised signatory of the Parent certifying that
the Parent Note Documents are in full force and effect.



 
(f)
A copy of the Valuation Report.



 
(g)
A copy, certified by an authorised signatory of the Parent or relevant Key
Obligor, as applicable, to be a true copy, of the Original Financial Statements
of the Parent and each Key Obligor.



 
(h)
A copy of the Broadcasting Licences.



 
(i)
The Borrower’s Business Plan.



 
(j)
The Parent Group Business Plan.



5.
Insurance



All insurance policies subject to or expressed to be subject to the Transaction
Security relating to the Charged Property, including, without limitation the
Required Insurance Policies.

 
152

--------------------------------------------------------------------------------

 

6.
Other documents and evidence



Evidence that the fees, costs and expenses then due and demanded from the
Borrower pursuant to Clause 14 (Fees), Clause 15.6 (Stamp taxes) and Clause 19
(Costs and expenses) have been paid or will be paid by the first Utilisation
Date.



 
153

--------------------------------------------------------------------------------

 

Part II
Conditions precedent required to be
delivered by an Additional Obligor



1.
An Accession Deed executed by the Additional Obligor and the Parent.



2.
A copy of the constitutional documents of the Additional Obligor.



3.
A copy of a resolution of the board (or, in the case of a Slovak Additional
Obligor, where there is no board of directors, of majority of its statutory
executives) of the Additional Obligor:



 
(a)
approving the terms of, and the transactions contemplated by, the Accession Deed
and the Finance Documents and resolving that it execute, deliver and perform the
Accession Deed and any other Finance Document to which it is party;



 
(b)
authorising a specified person or persons to execute the Accession Deed and
other Finance Documents on its behalf;



 
(c)
authorising a specified person or persons, on its behalf, to sign and/or
despatch all other documents and notices to be signed and/or despatched by it
under or in connection with the Finance Documents to which it is a party; and



 
(d)
authorising the Borrower to act as its agent in connection with the Finance
Documents



4.
A specimen of the signature of each person authorised by the resolution referred
to in paragraph 3 above.



5.
A copy of a resolution signed by all the holders of the issued shares of the
Additional Guarantor, approving the terms of, and the transactions contemplated
by, the Finance Documents to which the Additional Guarantor is a party, if
applicable.



6.
A certificate of the Additional Obligor (signed by a director) confirming that
borrowing or guaranteeing or securing, as appropriate, the Total Commitments
would not cause any borrowing, guarantee, security or similar limit binding on
it to be exceeded.



7.
A certificate of an authorised signatory of the Additional Obligor certifying
that each copy document listed in this Part II of Schedule 2 is correct,
complete and in full force and effect and has not been amended or superseded as
at a date no earlier than the date of the Accession Deed.



8.
A copy of any other authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration or other document, opinion or
assurance which the Facility Agent considers to be necessary in connection with
the entry into and performance of the transactions contemplated by the Accession
Letter or for the validity and enforceability of any Finance Document.



9.
If available, the latest audited financial statements of the Additional Obligor.


 
154

--------------------------------------------------------------------------------

 

10.
The following legal opinions, each addressed to the Facility Agent, the Security
Agent and the Lenders:



 
(a)
A legal opinion of the legal advisers to the Facility Agent in England, as to
English law in the form distributed to the Lenders prior to signing the
Accession Deed.



 
(b)
If the Additional Obligor is incorporated in or has its “centre of main
interest” or “establishment” (as referred to in Clause 21.24 (Centre of main
interests and establishments)) in a jurisdiction other than England and Wales or
is executing a Finance Document which is governed by a law other than English
law, a legal opinion of the legal advisers to the Facility Agent in the
jurisdiction of its incorporation, “centre of main interest” or “establishment”
(as applicable) or, as the case may be, the jurisdiction of the governing law of
that Finance Document (the “Applicable Jurisdiction”) as to the law of the
Applicable Jurisdiction and in the form distributed to the Lenders prior to
signing the Accession Deed.



11.
If the proposed Additional Obligor is incorporated in a jurisdiction other than
England and Wales, evidence that the process agent specified in Clause 42.2
(Service of process), if not an Obligor, has accepted its appointment in
relation to the proposed Additional Obligor.



12.
Any security documents which are required by the Facility Agent to be executed
by the proposed Additional Obligor.



13.
Any notices or documents required to be given or executed under the terms of
those security documents.



14.
(a)
If the Additional Obligor is incorporated in England and Wales or Scotland,
evidence that the Additional Obligor has done all that is necessary (including,
without limitation, by re-registering as a private company) to comply with
sections 677 to 683 of the Companies Act 2006 in order to enable that Additional
Obligor to enter into the Finance Documents and perform its obligations under
the Finance Documents.



 
(b)
If the Additional Obligor is not incorporated in England and Wales or Scotland,
such documentary evidence as legal counsel to the Facility Agent may require,
that such Additional Obligor has complied with any law in its jurisdiction
relating to financial assistance or analogous process.




 
155

--------------------------------------------------------------------------------

 

SCHEDULE 3
 
UTILISATION REQUEST



From:
CET 21 spol.s r.o.



To:
[Facility Agent]



Dated:


Dear Sirs


CET 21 spol.s r.o. – Up to 3,000,000,000 Term Facility Agreement
dated [●] (the “Facility Agreement”)


1.
We refer to the Facility Agreement.  This is a Utilisation Request.  Terms
defined in the Facility Agreement have the same meaning in this Utilisation
Request unless given a different meaning in this Utilisation Request.



2.
We wish to borrow a Loan on the following terms:



 
(a)
Borrower:
[●]



 
(b)
Proposed Utilisation Date:
[●] (or, if that is not a Business Day, the next Business Day)


 
(c)
Currency of Loan:
CZK


 
(d)
Amount:
[●] or, if less, the Available Facility



3.
We confirm that each condition specified in Clause 4.2 (Further conditions
precedent) is satisfied on the date of this Utilisation Request.



4.
The proceeds of this Loan should be credited to [account].



5.
This Utilisation Request is irrevocable.



Yours faithfully


…………………………………


authorised signatory for


CET 21 spol.s r.o.

 
156

--------------------------------------------------------------------------------

 


SCHEDULE 4
 
MANDATORY COST FORMULA



1.
The Mandatory Cost is an addition to the interest rate to compensate Lenders for
the cost of compliance with (a) the requirements of the Bank of England and/or
the Financial Services Authority (or, in either case, any other authority which
replaces all or any of its functions) or (b) the requirements of the European
Central Bank.



2.
On the first day of each Interest Period (or as soon as possible thereafter) the
Facility Agent shall calculate, as a percentage rate, a rate (the "Additional
Cost Rate") for each Lender, in accordance with the paragraphs set out
below.  The Mandatory Cost will be calculated by the Facility Agent as a
weighted average of the Lenders' Additional Cost Rates (weighted in proportion
to the percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum.



3.
The Additional Cost Rate for any Lender lending from a Facility Office in a
Participating Member State will be the percentage notified by that Lender to the
Facility Agent.  This percentage will be certified by that Lender in its notice
to the Facility Agent to be its reasonable determination of the cost (expressed
as a percentage of that Lender's participation in all Loans made from that
Facility Office) of complying with the minimum reserve requirements of the
European Central Bank in respect of loans made from that Facility Office.



4.
The Additional Cost Rate for any Lender lending from a Facility Office in the
United Kingdom will be calculated by the Facility Agent as follows:



 
(a)
in relation to a sterling Loan:



[graph1.jpg]
per cent. per annum



 
(b)
in relation to a Loan in any currency other than sterling:



[graph2.jpg]
per cent. per annum.



Where:


 
A
is the percentage of Eligible Liabilities (assuming these to be in excess of any
stated minimum) which that Lender is from time to time required to maintain as
an interest free cash ratio deposit with the Bank of England to comply with cash
ratio requirements.



 
B
is the percentage rate of interest (excluding the Margin and the Mandatory Cost
and, if the Loan is an Unpaid Sum, the additional rate of interest specified in
paragraph (a) of Clause 11.3 (Default interest) payable for the relevant
Interest Period on the Loan.


 
157

--------------------------------------------------------------------------------

 

 
C
is the percentage (if any) of Eligible Liabilities which that Lender is required
from time to time to maintain as interest bearing Special Deposits with the Bank
of England.



 
D
is the percentage rate per annum payable by the Bank of England to the Facility
Agent on interest bearing Special Deposits.



 
E
is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the Facility Agent as being the average of the most recent
rates of charge supplied by the Reference Banks to the Facility Agent pursuant
to paragraph 7 below and expressed in pounds per £1,000,000.



5.
For the purposes of this Schedule:



 
(a)
“Eligible Liabilities” and “Special Deposits” have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England;



 
(b)
“Fees Rules” means the rules on periodic fees contained in the Financial
Services Authority Fees Manual or such other law or regulation as may be in
force from time to time in respect of the payment of fees for the acceptance of
deposits;



 
(c)
“Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate); and



 
(d)
“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.



6.
In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05).  A negative result obtained by subtracting D from B shall be
taken as zero.  The resulting figures shall be rounded to four decimal places.



7.
If requested by the Facility Agent, each Reference Bank shall, as soon as
practicable after publication by the Financial Services Authority, supply to the
Facility Agent, the rate of charge payable by that Reference Bank to the
Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of that Reference Bank.



8.
Each Lender shall supply any information required by the Facility Agent for the
purpose of calculating its Additional Cost Rate.  In particular, but without
limitation, each Lender shall supply the following information on or prior to
the date on which it becomes a Lender:



 
(a)
the jurisdiction of its Facility Office; and


 
158

--------------------------------------------------------------------------------

 

 
(b)
any other information that the Facility Agent may reasonably require for such
purpose.



Each Lender shall promptly notify the Facility Agent of any change to the
information provided by it pursuant to this paragraph.


9.
The percentages of each Lender for the purpose of A and C above and the rates of
charge of each Reference Bank for the purpose of E above shall be determined by
the Facility Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Facility Agent to the contrary, each Lender's obligations in relation to
cash ratio deposits and Special Deposits are the same as those of a typical bank
from its jurisdiction of incorporation with a Facility Office in the same
jurisdiction as its Facility Office.



10.
The Facility Agent shall have no liability to any person if such determination
results in an Additional Cost Rate which over or under compensates any Lender
and shall be entitled to assume that the information provided by any Lender or
Reference Bank pursuant to paragraphs 3, 7 and 8 above is true and correct in
all respects.



11.
The Facility Agent shall distribute the additional amounts received as a result
of the Mandatory Cost to the Lenders on the basis of the Additional Cost Rate
for each Lender based on the information provided by each Lender and each
Reference Bank pursuant to paragraphs 3, 7 and 8 above.



12.
Any determination by the Facility Agent pursuant to this Schedule in relation to
a formula, the Mandatory Cost, an Additional Cost Rate or any amount payable to
a Lender shall, in the absence of manifest error, be conclusive and binding on
all Parties.



13.
The Facility Agent may from time to time, after consultation with the Borrower
and the Lenders, determine and notify to all Parties any amendments which are
required to be made to this Schedule in order to comply with any change in law,
regulation or any requirements from time to time imposed by the Bank of England,
the Financial Services Authority or the European Central Bank (or, in any case,
any other authority which replaces all or any of its functions) and any such
determination shall, in the absence of manifest error, be conclusive and binding
on all Parties.


 
159

--------------------------------------------------------------------------------

 

SCHEDULE 5
 
FORM OF TRANSFER CERTIFICATE



To:
[●] as Facility Agent



From:
[The Existing Lender] (the “Existing Lender”) and [The New Lender] (the “New
Lender”)



Dated:


CET 21 spol.s r.o. – Up to 3,000,000,000 Term Facility Agreement
dated [●] (the “Facility Agreement”)


1.
We refer to the Facility Agreement.  This agreement (the “Agreement”) shall take
effect as a Transfer Certificate for the purpose of the Facility
Agreement.  Terms defined in the Facility Agreement have the same meaning in
this Agreement unless given a different meaning in this Agreement.



2.
We refer to Clause 26.5 (Procedure for transfer) of the Facility Agreement:



 
(a)
The Existing Lender and the New Lender agree to the Existing Lender transferring
to the New Lender by novation all or part of the Existing Lender’s Commitment,
rights and obligations referred to in the Schedule in accordance with
Clause 26.5 (Procedure for transfer).



 
(b)
The proposed Transfer Date is [●].



 
(c)
The Facility Office and address, fax number and attention details for notices of
the New Lender for the purposes of Clause 34.2 (Addresses) are set out in the
Schedule.



3.
The New Lender expressly acknowledges the limitations on the Existing Lender’s
obligations set out in paragraph (c) of Clause 26.4 (Limitation of
responsibility of Existing Lenders).



4.
The New Lender confirms, for the benefit of the Facility Agent and without
liability to any Obligor, that it is:



 
(a)
[a Qualifying Lender (other than a Treaty Lender);]



 
(b)
[a Treaty Lender;]



 
(c)
[not a Qualifying Lender].



5.
This Agreement may be executed in any number of counterparts and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.



6.
This Agreement (and any non-contractual matters arising in connection with this
Agreement) is governed by English law.


 
160

--------------------------------------------------------------------------------

 

8.
This Agreement has been entered into on the date stated at the beginning of this
Agreement.



Note:           The execution of this Transfer Certificate may not transfer a
proportionate share of the Existing Lender’s interest in the Transaction
Security in all jurisdictions.  It is the responsibility of the New Lender to
ascertain whether any other documents or other formalities are required to
perfect a transfer of such a share in the Existing Lender’s Transaction Security
in any jurisdiction and, if so, to arrange for execution of those documents and
completion of those formalities.
 
 
161

--------------------------------------------------------------------------------

 


THE SCHEDULE
 
Commitment/rights and obligations to be transferred


[insert relevant details]
[Facility Office address, fax number and attention details for notices and
account details for payments,]


[Existing Lender]
 
[New Lender]
     
By:
 
By:



This Agreement is accepted as a Transfer Certificate for the purposes of the
Facility Agreement by the Facility Agent, and the Transfer Date is confirmed as
[●].


[Facility Agent]


By:

 
162

--------------------------------------------------------------------------------

 

SCHEDULE 6
 
FORM OF ASSIGNMENT AGREEMENT

 
To:
[●] as Facility Agent and [●], [●] as Borrower, for and on behalf of each
Obligor



From:
[the Existing Lender] (the “Existing Lender”) and [the New Lender] (the “New
Lender”)



Dated:


CET 21 spol.s r.o. – Up to 3,000,000,000 Term Facility Agreement
dated [●] (the “Facility Agreement”)


1.
We refer to the Facility Agreement.  This is an Assignment Agreement.  This
agreement (the “Agreement”) shall take effect as an Assignment Agreement for the
purpose of the Facility Agreement.  Terms defined in the Facility Agreement have
the same meaning in this Agreement unless given a different meaning in this
Agreement.



2.
We refer to Clause 26.6 (Procedure for assignment) of the Facility Agreement:



 
(a)
The Existing Lender assigns absolutely to the New Lender all the rights of the
Existing Lender under the Facility Agreement, the other Finance Documents and in
respect of the Transaction Security which correspond to that portion of the
Existing Lender’s Commitments and participations in Loans under the Facility
Agreement as specified in the Schedule.



 
(b)
The Existing Lender is released from all the obligations of the Existing Lender
which correspond to that portion of the Existing Lender’s Commitments and
participations in Loans under the Facility Agreement specified in the Schedule.



 
(c)
The New Lender becomes a Party as a Lender and is bound by obligations
equivalent to those from which the Existing Lender is released under
paragraph (b) above.



3.
The proposed Transfer Date is [●].



4.
On the Transfer Date the New Lender becomes Party to the relevant Finance
Documents as a Lender.



5.
The Facility Office and address, fax number and attention details for notices of
the New Lender for the purposes of Clause 34.2 (Addresses) are set out in the
Schedule.



6.
The New Lender expressly acknowledges the limitations on the Existing Lender’s
obligations set out in paragraph (c) of Clause 26.4 (Limitation of
responsibility of Existing Lenders).



7.
The New Lender confirms, for the benefit of the Facility Agent and without
liability to any Obligor, that it is:



 
(a)
[a Qualifying Lender (other than a Treaty Lender);]



 
(b)
[a Treaty Lender;]



 
(c)
[not a Qualifying Lender].


 
163

--------------------------------------------------------------------------------

 

8.
This Agreement acts as notice to the Facility Agent (on behalf of each Finance
Party) and, upon delivery in accordance with Clause 26.7 (Copy of Transfer
Certificate or Assignment Agreement), to the Borrower (on behalf of each
Obligor) of the assignment referred to in this Agreement.



9.
This Agreement may be executed in any number of counterparts and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.



10.
This Agreement (and any non-contractual matters arising in connection with this
Agreement) is governed by English law.



11.
This Agreement has been entered into on the date stated at the beginning of this
Agreement.



Note:           The execution of this Assignment Agreement may not transfer a
proportionate share of the Existing Lender’s interest in the Transaction
Security in all jurisdictions.  It is the responsibility of the New Lender to
ascertain whether any other documents or other formalities are required to
perfect a transfer of such a share in the Existing Lender’s Transaction Security
in any jurisdiction and, if so, to arrange for execution of those documents and
completion of those formalities.

 
164

--------------------------------------------------------------------------------

 

THE SCHEDULE



Commitment/rights and obligations to be transferred by assignment, release and
accession


[insert relevant details]


[Facility office address, fax number and attention details for notices and
account details for payments]


[Existing Lender]
 
[New Lender]
     
By:
 
By:



This Agreement is accepted as an Assignment Agreement for the purposes of the
Facility Agreement by the Facility Agent, and the Transfer Date is confirmed as
[●].


Signature of this Agreement by the Facility Agent constitutes confirmation by
the Facility Agent of receipt of notice of the assignment referred to in this
Agreement, which notice the Facility Agent receives on behalf of each Finance
Party.


[Facility Agent]


By:

 
165

--------------------------------------------------------------------------------

 

SCHEDULE 7
 
FORM OF ACCESSION DEED

 
To:
[●] as Facility Agent



From:
[[Subsidiary] and [Parent]]/[[Additional Lender] and [Borrower]]



Dated:


Dear Sirs


CET 21 spol.s r.o. – Up to 3,000,000,000 Term Facility Agreement

dated [●] (the “Facility Agreement”)


1.
We refer to the Facility Agreement.  This deed (the “Accession Deed”) shall take
effect as an Accession Deed for the purposes of the Facility Agreement.  Terms
defined in the Facility Agreement have the same meaning in paragraphs 1-3 of
this Accession Deed unless given a different meaning in this Accession Deed.



2.
[[Subsidiary] agrees to become an Additional Guarantor on and from the date of
this Accession Deed and to be bound on and from the date of this Accession Deed
by the terms of the Facility Agreement and the other Finance Documents as an
Additional Guarantor pursuant to Clause 28.2 (Additional Guarantors) of the
Facility Agreement.  [Subsidiary] is a company duly incorporated under the laws
of [name of relevant jurisdiction] and is a limited liability company and
registered number [●].]



[OR]


[[Additional Lender] agrees to become an Additional Lender on and from the date
of this Accession Deed and to be bound on and from the date of this Accession
Deed by the terms of the Facility Agreement and the other Finance Documents as
an Additional Lender with a Commitment of CZK [●].]


3.
[Subsidiary’s]/[Additional Lender’s] administrative details for the purposes of
the Facility Agreement are as follows:



Address:


Fax No.:


Attention:


4.
This Accession Deed (and any non-contractual matters arising in connection with
this Agreement) is governed by English law.



THIS ACCESSION DEED has been [signed on behalf of the Parent and] executed as a
deed by [[Subsidiary] [Additional Lender]] and is delivered on the date stated
above.

 
166

--------------------------------------------------------------------------------

 

[Subsidiary]


[EXECUTED AS A DEED
)



By:  [Subsidiary][Additional Lender]
)



____________________________
Director



____________________________
Director/Secretary



OR


[EXECUTED AS A DEED
)



 
By:  [Subsidiary]



____________________________
Signature of Director



____________________________
Name of Director



in the presence of:


____________________________
Signature of witness



____________________________
Name of witness



____________________________
Address of witness



____________________________
 



____________________________
 



____________________________
 



____________________________
Occupation of witness]



[The Parent][The Borrower]


____________________________
[Parent][Borrower]



By:

 
167

--------------------------------------------------------------------------------

 

SCHEDULE 8
 
FORM OF COMPLIANCE CERTIFICATE
 
To:
[●] as Facility Agent



From:
CET 21 spol.s r.o.



Dated:


Dear Sirs


CET 21 spol.s r.o. – Up to 3,000,000,000 Term Facility Agreement
dated [●] (the “Facility Agreement”)


1.
We refer to the Facility Agreement.  This is a Compliance Certificate.  Terms
defined in the Facility Agreement have the same meaning when used in this
Compliance Certificate unless given a different meaning in this Compliance
Certificate.



2.
We confirm that:



 
(a)
Cashflow Cover is [●].



(b)           Interest Cover is [●].


(c)           Senior Secured Leverage is [●].


3.
We confirm that no Default is continuing.*





Signed
 
…………………..
 
……………………..
   
Executive of CET 21 spol.s r.o.
 
Executive of CET 21 spol.s r.o





NOTES:


*
If this statement cannot be made, the certificate should identify any Default
that is continuing and the steps, if any, being taken to remedy it.


 
168

--------------------------------------------------------------------------------

 

SCHEDULE 9
 
LMA FORM OF CONFIDENTIALITY UNDERTAKING


[Letterhead of Lender]


To:


 
 
 
[insert name of Lender/potential Lender]





Re:           The Facility


Borrower:  CET 21, spol. s r.o.
 
Amount:  CZK 2,500,000,000
 
Agent: Česká spořitelna, a.s.
 
 





Dear Sirs


Terms used in this letter shall have the same meaning as given to them in the
Agreement unless otherwise stated herein. [In connection with your proposed
acquisition of an interest in the Facility by way of
[assignment/transfer/sub-participation], by your signature of a copy of this
letter you agree as follows:


1.
Confidentiality Undertaking.  You undertake:



 
1.
To keep the Confidential Information confidential and not to disclose it to
anyone except as provided for by paragraph 2 below and to ensure that the
Confidential Information is protected with security measures and a degree of
care that would apply to your own confidential information;



 
2.
to keep confidential and not disclose to anyone the fact that the Confidential
Information has been made available or that discussions or negotiations are
taking place or have taken place between us in connection with the Facility;



 
3.
to use the Confidential Information only for the Permitted Purpose;



 
4.
to use all reasonable endeavours to ensure that any person to whom you pass any
Confidential Information (unless disclosed under paragraph 2 below) acknowledges
and complies with the provisions of this letter as if that person were also a
party to it; and


 
169

--------------------------------------------------------------------------------

 

 
5.
save as where otherwise permitted under the Agreement, not to make enquiries of
any member of the Group or any of their officers, directors, employees or
professional advisers relating directly or indirectly to the Facility.



2.
Permitted Disclosure.  We agree that you may disclose Confidential Information:



 
1.
to any of your Affiliates and their officers, directors, employees and
professional advisers to the extent necessary for the Permitted Purpose and to
any auditors of you and your Affiliates;



 
2.
(i) where requested or required by any court of competent jurisdiction or any
competent judicial, governmental, supervisory or regulatory body, (ii) where
required by the rules of any stock exchange on which the shares or other
securities of you and/or your Affiliates are listed or (iii) where required by
the laws or regulations of any country with jurisdiction over the affairs of you
and/or your Affiliates; or



 
3.
with the prior written consent of us and the Borrower.



3.
Notification of Required or Unauthorised Disclosure.  You agree (to the extent
permitted by law) to inform us of the full circumstances of any disclosure under
paragraph 2 or upon becoming aware that Confidential Information has been
disclosed in breach of this letter.



4.
Return of Copies.  If we so request in writing, you shall return all
Confidential Information supplied to you by us and destroy or permanently erase
all copies of Confidential Information made by you and use all reasonable
endeavours to ensure that anyone to whom you have supplied any Confidential
Information destroys or permanently erases such Confidential Information and any
copies made by them, in each case save to the extent that you or the recipients
are required to retain any such Confidential Information by any applicable law,
rule or regulation or by any competent judicial, governmental, supervisory or
regulatory body or in accordance with internal policy, or where the Confidential
Information has been disclosed under paragraph 2 above.



5.
Continuing Obligations.  The obligations in this letter are continuing and, in
particular, shall survive the termination of any discussions or negotiations
between you and us.  Notwithstanding the previous sentence, the obligations in
this letter [which have been entered into by you in connection with your
proposed acquisition of an interest by way of
assignment/transfer/sub-participation shall cease if you become a party to or
otherwise acquire (by assignment, transfer or sub participation) an interest,
direct or indirect in the Facility or] twelve months after you have returned all
Confidential Information supplied to you by us and destroyed or permanently
erased all copies of Confidential Information made by you (other than any such
Confidential Information or copies which have been disclosed under paragraph 2
above (other than sub-paragraph 2.1) or which, pursuant to paragraph 4 above,
are not required to be returned or destroyed).


 
170

--------------------------------------------------------------------------------

 

6.
No Representation; Consequences of Breach, etc.  You acknowledge and agree that:



 
1.
neither we nor any of our officers, employees or advisers (i) make any
representation or warranty, express or implied, as to, or assume any
responsibility for, the accuracy, reliability or completeness of any of the
Confidential Information or any other information supplied by us or any member
of the Group or the assumptions on which it is based or (ii) shall be under any
obligation to update or correct any inaccuracy in the Confidential Information
or any other information supplied by us or any member of the Group or be
otherwise liable to you or any other person in respect to the Confidential
Information or any such information; and



 
2.
we or members of the Group may be irreparably harmed by the breach of the terms
of this letter and damages may not be an adequate remedy; each of our officers,
employees or advisors or member of the Group may be granted an injunction or
specific performance for any threatened or actual breach of the provisions of
this letter by you.



7.
No Waiver; Amendments, etc.  This letter sets out the full extent of your
obligations of confidentiality owed to us in relation to the information the
subject of this letter.  No failure or delay in exercising any right, power or
privilege under this letter will operate as a waiver thereof nor will any single
or partial exercise of any right, power or privilege preclude any further
exercise thereof or the exercise of any other right, power or privileges under
this letter.  The terms of this letter and your obligations under this letter
may only be amended or modified by written agreement between us.



8.
Inside Information.  You acknowledge that some or all of the Confidential
Information is or may be price-sensitive information and that the use of such
information may be regulated or prohibited by applicable legislation relating to
insider dealing and you undertake not to use any Confidential Information for
any unlawful purpose.



9.
Nature of Undertakings.  The undertakings given by you under this letter are
given to us and (without implying any fiduciary obligations on our part) are
also given for the benefit of the Borrower and each other member of the Group.



10.
Third party rights.  Subject to paragraph 6 and paragraph 9 the terms of this
letter may be enforced and relied upon only by you and us and the operation of
the Contracts (Rights of Third Parties) Act 1999 is excluded.



11.
Governing Law and Jurisdiction.  This letter (including the agreement
constituted by your acknowledgement of its terms) shall be governed by and
construed in accordance with the laws of England and the parties submit to the
non-exclusive jurisdiction of the English courts.



12.
Definitions.  In this letter (including the acknowledgement set out below):



“Confidential Information” means any information relating to the Borrower, the
Group, and the Facility provided to you by us or any of our affiliates or
advisers, in whatever form, and includes information given orally and any
document, electronic file or any other way of representing or recording
information which contains or is derived or copied from such information but
excludes information that (a) is or becomes public knowledge other than as a
direct or indirect result of any breach of this letter or (b) is known by you
before the date the information is disclosed to you by us or any of our
affiliates or advisers or is lawfully obtained by you after that date, other
than from a source which is connected with the Group and which, in either case,
as far as you are aware, has not been obtained in violation of, and is not
otherwise subject to, any obligation of confidentiality;

 
171

--------------------------------------------------------------------------------

 

“Permitted Purpose” means the general administration of the Facility in
accordance with Clause 29.14 (Relationship with the Lenders)) of the Agreement
and any assignment, transfer or sub-participation in accordance with
paragraphs b(i) through  paragraph b(iv) of Clause 39.2 (Disclosure of
Confidential information) of the Agreement.


Please acknowledge your agreement to the above by signing and returning the
enclosed copy.


Yours faithfully


…................................


For and on behalf of


[Lender]


To:
[Lender]



We acknowledge and agree to the above:


…................................


For and on behalf of


[potential Lender]

 
172

--------------------------------------------------------------------------------

 

SCHEDULE 10
 
TIMETABLES
 
Delivery of a duly completed Utilisation Request (Clause 5.1 (Delivery of a
Utilisation Request))
 
U-3
 
9.30 am
 
PRIBOR is fixed
 
Quotation Day as of 11:00 a.m.



“U”
=
date of utilisation of a Loan



“U - X”
=
X Business Days prior to date of utilisation of a Loan

 
 
173

--------------------------------------------------------------------------------

 

SCHEDULE 12


EXISTING SECURITY

 
Pledge of receivables owed to the Borrower under the Factoring Facility
Agreement in accordance with the Agreement on Pledge of Receivables No.
ZP01/2644/05/LCD between Česká spořitelna, a.s. (“CSAS”), and the Borrower,
dated March 22, 2007, securing the obligations owed by the Borrower to CSAS
under (i) the CZK 1,200,000,000 facility agreement No. 2644/05/LCD dated 27
October 2005, as amended from time to time, and (ii) the CZK 250,000,000
facility agreement No. 2645/05/LCD dated 27 October 2005, as amended from time
to time, in each case made between the Borrower as borrower and CSAS as lender.

 
174

--------------------------------------------------------------------------------

 

SCHEDULE 13
 
SUPPLEMENTARY SECURITY AGENT PROVISIONS


1.
RIGHTS, DUTIES, POWERS, DISCRETIONS AND REMUNERATION OF THE SECURITY AGENT



(a)
The Security Agent shall have such rights, powers, authorities and discretions
as are conferred on it by this Agreement and the Transaction Security Documents
together with such rights, powers, authorities and discretions as are reasonably
incidental thereto.  The Security Agent shall not be under any obligations other
than those which are specifically provided for in this Agreement and/or any
relevant Finance Document.



(b)
The Security Agent may, in its absolute discretion refrain from taking any (or
any further) action or exercising any right, power, authority or discretion
under or in respect of this Agreement or any Transaction Security Document until
it has received instructions from the Facility Agent as to whether (and/or the
way in which) such action, right, power, authority or discretion is to be taken
or exercised.



(c)
The Security Agent shall not be required to take any action in accordance with
any instructions from the Facility Agent and/or the Majority Lenders (as the
case may be) in respect of this Agreement or any of the Transaction Security
Documents unless it has been indemnified and/or secured to its satisfaction (in
its absolute discretion) whether by way of payment in advance or otherwise,
against all actions, proceedings, claims and demands to which it may render
itself liable and all costs, charges, damages, expenses and liabilities which it
may incur by so doing.



(d)
The Security Agent shall be entitled to such remuneration as it may from time to
time agree with the Borrower and have approved by the Facility Agent.  The
Security Agent shall not by virtue of receiving any such remuneration or other
payment be deprived of any rights, powers, privileges or immunities which a
gratuitous trustee would have had in relation to this Agreement or any of the
Transaction Security Documents.



(e)
The Security Agent may, in the absence of any instructions to the contrary
and/or any relevant contrary requirement contained in this Agreement, act or
refrain from acting with respect to the exercise of any of its duties under this
Agreement and/or any other Finance Document which in its absolute discretion it
considers to be for the protection and benefit of all the Secured Parties.



(f)
Notwithstanding the provisions of paragraph 1(b) above, at any time after
receipt by the Security Agent of notice from the Facility Agent informing the
Security Agent that any Transaction Security has become enforceable and
directing the Security Agent to exercise all or any of its rights, remedies,
powers or discretions under any of this Agreement, any Transaction Security
Document and/or any other Finance Document, the Security Agent may take or
refrain from taking such action as in its sole discretion it thinks fit to
enforce the Transaction Security.



(g)
Each Secured Party irrevocably authorises the Security Agent to exercise the
rights and powers and discretions specifically given to the Security Agent under
or in connection with the Finance Documents together with any other incidental
rights, powers, authorities or discretions.


 
175

--------------------------------------------------------------------------------

 

(h)
The Security Agent may if it receives any instructions or directions from Agent
or the Majority Lenders (as applicable) to take any action in relation to any
Transaction Security, assume that all applicable conditions under the
Transaction Security Documents for taking that action have been satisfied.



(i)
Notwithstanding anything to the contrary expressed or implied in any Finance
Document the Security Agent shall not:



 
(i)
be obliged to make any enquiry as to any default by any Obligor in the
performance or observance of any provision of any of the Transaction Security
Documents or as to whether any event or circumstance has occurred as a result of
which any Transaction Security shall have or may become enforceable;



 
(ii)
be bound to account to any other Secured Party for any sum or the profit element
of any sum received by it for its own account;



 
(iii)
be liable to any of the Secured Parties for any action taken or omitted under or
in connection with any of the Transaction Security Documents unless caused by
its fraud, gross negligence or wilful misconduct;



 
(iv)
have or be deemed to have any duty, obligation or responsibility to, or
relationship of trust or agency with, any Obligor; or



 
(v)
be obliged to take any action in relation to enforcing or perfecting any
Security over any shares in a company registered or incorporated with unlimited
liability.



(j)
Unless caused directly by its fraud or wilful misconduct, the Security Agent
shall not accept responsibility or be liable for:



 
(i)
any losses to any person or any liability arising as a result of taking or
refraining from taking any action in relation to any of the Transaction Security
Documents or any Transaction Security or otherwise, whether in accordance with
instructions from the Secured Parties or otherwise;



 
(ii)
the exercise of, or the failure to exercise, any judgment, discretion or power
given to it by or in connection with any of the Transaction Security Documents,
any Transaction Security or any other agreement, arrangement or document entered
into, made or executed in anticipation of, pursuant to or in connection
therewith; or



 
(iii)
any shortfall which arises on the enforcement of any Transaction Security,



and each of the Secured Parties agrees that it will not assert or seek to assert
against any officer, employee or agent of the Security Agent any claim it might
have against any of them in respect of the matters referred to in this paragraph
1(j).  Any third party referred to in this paragraph 1(j) may enjoy the benefit
of, or enforce the terms of, this paragraph 1(j) in accordance with the
provisions of the Third Parties Act.

 
176

--------------------------------------------------------------------------------

 

(k) 
The Security Agent shall not be liable for any failure to:



 
(i)
require the deposit with it of any deed or document certifying, representing or
constituting the title of any Obligor to any of the Charged Property;



 
(ii)
obtain any licence, consent or other authority for the execution, delivery,
legality, validity, enforceability or admissibility in evidence of any of the
Transaction Security Documents or the Transaction Security;



 
(iii)
register, file or record or otherwise protect any of the Transaction Security
(or the priority of any of the Transaction Security) under any applicable laws
in any jurisdiction or to give notice to any person of the execution of any of
the Transaction Security Documents or of any Transaction Security;



 
(iv)
take, or to require any of the Obligors to take, any steps to perfect its title
to any of the Charged Property or to render any Encumbrance created under and/or
pursuant to the Transaction Security Documents effective or to secure the
creation of any ancillary Security under the laws of any jurisdiction; or



 
(v)
require any further assurances in relation to any of the Transaction Security
Documents.



(l)
The Security Agent shall not be under any obligation to insure any of the
Charged Property, to require any other person to maintain any insurance or to
verify any obligation to arrange or maintain insurance contained in the
Transaction Security Documents.  The Security Agent shall not be responsible for
any loss which may be suffered by any person as a result of the lack of or
inadequacy of any such insurance.  Where the Security Agent is named on any
insurance policy as an insured party, it shall not be responsible for any loss
which may be suffered by reason of, directly or indirectly, its failure to
notify the insurers of any material fact relating to the risk assumed by such
insurers or any other information of any kind, unless the Facility Agent shall
have requested it to do so in writing and the Security Agent shall have failed
to do so within fourteen days after receipt of that request.



(m)
The Security Agent shall, acting reasonably, be at liberty to place (at the cost
of the Obligors) any of the Transaction Security Documents and any other
documents or deeds relating to any Transaction Security in any safe custody
selected by the Security Agent (acting reasonably) or with any financial
institution, any company whose business includes the safe custody of documents
or any firm of lawyers of good repute and the Security Agent shall not be
responsible for, or required to insure against, any loss incurred in connection
with that deposit.



(n)
The Security Agent shall be entitled to accept without enquiry, and shall not be
obliged to investigate, such right and title as each of the Obligors may have to
any of the Charged Property and shall not be liable for or bound to require any
Obligor to remedy any defect in its right or title.



(o)
The Security Agent may refrain from doing anything which in its opinion will or
may be contrary to any relevant law of any jurisdiction which would or might
otherwise render it liable to any person, and the Security Agent may do anything
which is, in its opinion, necessary to comply with any such law.


 
177

--------------------------------------------------------------------------------

 

(p)
In acting as agent and/or trustee (as the case may be) for the Secured Parties,
the Security Agent shall be regarded as acting through its agency and/or trustee
division which shall be treated as a separate entity from any of its other
divisions or departments and any information received by any other division or
department of the Security Agent may be treated as confidential and shall not be
regarded as having been given to the Security Agent’s agency and/or trustee
division.



(q)
Any opinion, advice or information on which the Security Agent relies or intends
to rely may be sent or communicated by letter, telex message, facsimile
transmission, telephone or any other means.  The Security Agent shall not be
liable for acting on any opinion, advice or information which is so conveyed,
even if the opinion, advice or information contains some error or is not
authentic.



(r)
The Security Agent may accept deposits from, lend money to or provide advisory
or other services to or engage in any kind of banking or other business with any
Party or a Subsidiary or associated company of any of them and may do so without
any obligation to account to or disclose any such arrangements to any person,
whether or not it may or does lead to a conflict with the interests of any other
Party to this Agreement.  Similarly, the Security Agent may undertake business
with or for third parties even though it may lead to a conflict with the
interests of any Party to this Agreement.



(s)
The Security Agent may exercise any of its rights, powers, authorities and
discretions and perform any of its obligations under this Agreement or any of
the Transaction Security Documents through its employees or through paid or
unpaid agents, which may be corporations, partnerships or individuals (whether
or not lawyers or other professional persons), and shall not be responsible for
any misconduct or omission on the part of, or be bound to supervise the
proceedings or acts of, any such employee or agent.  Any such agent which is
engaged in any profession or business shall be entitled to charge and be paid
all usual fees, expenses and other charges for its services.



(t)
The Security Agent may at any time and from time to time delegate, whether by
power of attorney or otherwise, to any persons all or any of its rights, powers,
authorities and discretions and the rights, powers, authorities and discretions
which are for the time being exercisable by the Security Agent under any of the
Transaction Security Documents.  Any such delegation may be made upon such terms
and conditions (including the power to sub delegate with the consent of the
Security Agent) as the Security Agent may think fit.  The Security Agent shall
not be in any way liable or responsible to any Party or any other person for any
loss or damage arising from any act, default, omission or misconduct on the part
of any such delegate or sub delegate.



(u)
The Security Agent may at any time appoint (and subsequently remove) any person
to act as a separate trustee or as a co-trustee jointly with it (a) if it
considers such appointment to be in the interests of the Secured Parties or (b)
for the purposes of conforming to any legal requirements, restrictions or
conditions which the Security Agent deems to be relevant or (c) for obtaining or
enforcing any judgment in any jurisdiction, and the Security Agent shall give
prior notice to the Borrower and the Facility Agent of any such
appointment.  Any person so appointed (subject to the terms of this Agreement)
shall have such rights, powers and discretions (not exceeding those conferred on
the Security Agent by this Agreement) and such duties and obligations as are
conferred or imposed by the instrument of appointment.  The remuneration the
Security Agent may pay to any such person, and any costs and expenses incurred
by such person in performing its functions pursuant to that appointment shall,
for the purposes of this Agreement, be treated as costs and expenses incurred by
the Security Agent.


 
178

--------------------------------------------------------------------------------

 

(v)
The Security Agent and every Receiver, Delegate, sub delegate, attorney, agent
or other person appointed under this Agreement or any of the Transaction
Security Documents may indemnify itself out of the Charged Property against all
proceedings, claims and demands which may be made or taken against it and all
costs, charges, damages, expenses and liabilities which it may suffer or incur
unless suffered or incurred by reason of its own gross negligence or wilful
misconduct.



(w)
The Security Agent shall not have any duty to ensure that any payment or other
financial benefit in respect of any of the Charged Property is duly and
punctually paid, received or collected as and when the same becomes due and
payable or to procure that the correct amounts (if any) are paid or received or
to ensure the taking up of any (or any offer of any) stocks, shares, rights,
moneys or other property paid, distributed, accrued or offered at any time by
way of interest, dividend, redemption, bonus, rights, preference, option,
warrant or otherwise on, or in respect of or in substitution for any of the
Charged Property.



(x)
Any consent given by the Security Agent for the purposes of this Agreement may
be given on such terms and subject to such conditions (if any) as the Security
Agent may require.



(y)
Nothing contained in this Agreement shall require the Security Agent to expend
or risk its own funds or otherwise incur any financial liability in the
performance of its duties or the exercise of any right, power, authority or
discretion hereunder if it has grounds for believing the repayment of such funds
or adequate indemnity against, or security for, such risk or liability is not
reasonably assured to it.



(z)
The Security Agent, as between itself and the other Parties, shall have full
power to determine all questions and doubts arising in relation to the
provisions of this Schedule or any Transaction Security Document and any such
determination shall in the absence of manifest error, be conclusive and binding
on the Parties.



(aa)
Nothing in this Agreement (other than express terms to the contrary in this
Agreement) shall limit the ability of the Security Agent to exercise any rights,
powers and discretions it may have in its capacity as a Secured Party.



2.            APPLICATION OF PROCEEDS


2.1           Order of Application


All amounts from time to time received or recovered by the Security Agent in
connection with the realisation or enforcement of all or any part of the
Transaction Security shall be held by the Security Agent as agent and trustee to
apply them promptly to the extent permitted by applicable law, in the following
order of priority:

 
179

--------------------------------------------------------------------------------

 

 
(a)
first, in or towards payment of amounts payable (including interest thereon
provided for under any of the Finance Documents) to the Security Agent, any
Receiver and/or any Delegate (in each case, including any receiver,
administrator, delegate, adviser, agent or co-trustee appointed by any of them)
under any of the Finance Documents;



 
(b)
second, in or towards payment of unpaid costs and expenses incurred by or on
behalf of any of the Finance Parties (other than the Security Agent) in
connection with the realisation or enforcement of the Transaction Security;



 
(c)
third, in payment to the Facility Agent (for itself and the other Finance
Parties) for application pro rata in the same order of priority between all of
the Secured Parties, in and towards discharge of each unpaid and outstanding
obligation, sum or liability of the Obligors, any member of the Parent Group or
any one of more of them to any Finance Party under or in connection with any of
the Finance Documents (whether in respect of principal, interest or any other
sum and including any amount which would constitute such a liability but for any
discharge, non-provability, unenforceability or non-allowability of the same in
insolvency or other proceedings);



 
(d)
fourth, if none of the Obligors is under any further actual or contingent
liability under any Finance Document, in payment of the balance, if any, to any
person to whom the Security Agent is obliged to pay in priority to any Obligor;
and



 
(e)
fifth, the balance, if any, in payment to the relevant Obligor,



and pending such application, once received by the Security Agent, such amounts
shall be held on trust by the Security Agent for the persons entitled in them.


2.2 
Investment of Proceeds



Prior to the application of the proceeds of the applicable Transaction Security
in accordance with paragraph 2.1 (Order of Application) the Security Agent may,
at its discretion, hold all or part of those proceeds in an interest bearing
suspense or impersonal account(s) in the name of the Security Agent with such
financial institution (including itself) for so long as the Security Agent shall
think fit (acting reasonably) (the interest being credited to the relevant
account) pending the application from time to time of those monies in accordance
with the provisions of this Paragraph 2 (Application of Proceeds).


2.3 
Currency Conversion



For the purpose of or pending the discharge of any of the Secured Obligations
the Security Agent may convert any moneys received or recovered by the Security
Agent from one currency to another, at the spot rate at which the Security Agent
is able to purchase the currency in which the Secured Obligations are due with
the amount received.


2.4 
Permitted Deductions



The Security Agent shall be entitled (a) to set aside by way of reserve amounts
required to meet, and (b) to make and pay, any deductions and withholdings (on
account of Taxes or otherwise), which it is or may be required by any applicable
law to make from any distribution or payment made by it under this Agreement,
and to pay all Taxes which may be assessed against it in respect of any of the
Charged Property, or as a consequence of performing its duties, or by virtue of
its capacity as Security Agent under any Finance Document or otherwise (other
than in connection with its remuneration for performing its duties under the
Finance Documents).

 
180

--------------------------------------------------------------------------------

 

2.5 
Discharge of Secured Obligations



Any payment to be made in respect of the Secured Obligations by the Security
Agent may be made to the Facility Agent (on behalf of the Secured Parties) and
any payment so made shall be a good discharge to the extent of such payment, to
the Security Agent.


2.6 
Clawback



 
(a)
If any Secured Party has received an amount as a result of the enforcement of
any Transaction Security and the Security Agent on its behalf is subsequently
required to pay that amount (a “Clawback Amount”) to a liquidator (or any other
party) pursuant to a court order, that Secured Party will immediately pay an
amount equal to such Clawback Amount to the Security Agent for payment to the
liquidator (or other relevant party).



 
(b)
Each Secured Party that has received a Clawback Amount shall indemnify the
Security Agent against any and all costs, claims, losses, expenses (including
legal fees) and liabilities together with any VAT thereon which the Security
Agent may incur with respect to that Clawback Amount otherwise than by reason of
the Security Agent’s own gross negligence or wilful misconduct.



2.7 
Sums received by Obligors



If any of the Obligors receives any sum which, pursuant to any Finance Document,
should have been paid to the Security Agent, that sum shall (to the extent
legally possible) be held by that Obligor on trust for the Secured Parties and
shall promptly be paid to the Security Agent for application in accordance with
this Paragraph 2 (Application of Proceeds).


2.8 
Non cash Distributions



If the Security Agent receives any distribution otherwise than in cash in
respect of any of the Secured Obligations, the Security Agent may realise such
distributions as it sees fit and shall apply the proceeds of such realisation in
accordance with paragraph 2.1 (Order of Application).


2.9 
Certificates



The Security Agent may (in the absence of manifest error) rely on any
certificate made or given by the Facility Agent as to the existence and amount
of any Secured Obligation.

 
181

--------------------------------------------------------------------------------

 

2.10
Preservation of Liabilities



  None of the Secured Obligations shall be deemed reduced:


 
(a)
by the receipt of any amount by any Finance Party, if and to the extent that, by
virtue of the operation of this Agreement, such amount is required to be paid
over to (and pending such payment held upon trust for) the Security Agent for
application and distribution pursuant to the terms hereof; or



 
(b)
by the receipt of any amount by the Security Agent pursuant to the terms of this
Agreement for application pursuant to the terms hereof,



unless and until such amount is actually applied and distributed by the Security
Agent pursuant to and in accordance with  Paragraph 2.1 (Order of Application).


2.11
Obligors’ Waiver



Each of the Obligors hereby waives, to the fullest extent permitted under
applicable law, all rights it may otherwise have to require that any Transaction
Security be enforced in any particular order or manner or at any particular time
or that any sum received or recovered from any person, or by virtue of the
enforcement of any of any Transaction Security or any other encumbrance, which
is capable of being applied in or towards discharge of any of the Secured
Obligations is so applied other than in accordance with this Agreement.


3.
ENFORCEMENT OF SECURITY



3.1
The Security Agent shall act in relation to the Transaction Security Documents
in accordance with the instructions of the Majority Lenders.



3.2
A Finance Party shall not be responsible to any other Finance Party with respect
to any instructions given or not given to the Security Agent in relation to or
in connection with any of the Transaction Security Documents, provided in each
case such Finance Party acts in good faith and in accordance with their
obligations under this Agreement and the applicable Finance Documents.



3.3
If any assets are to be sold or otherwise disposed of by or on behalf of the
Security Agent (or by an Obligor at the request of the Security Agent), either
as a result of the enforcement of the Transaction Security or a disposal by an
Obligor after any enforcement action, the Security Agent may (at the cost of the
Obligors) release the relevant assets from the Security and may enter into, on
behalf of, and without the need for any further consent or authority from, any
other Party:



 
(a)
any release of the Transaction Security or any other claim over that asset
(including any claim of contribution or subrogation by any other Obligor) and to
issue any certificate of non crystallisation of any floating charge that may, in
the absolute discretion of the Security Agent, be considered necessary or
desirable;



 
(b)
if the asset disposed of consists of all of the shares (being shares held by an
Obligor) in the share capital of an Obligor or any Holding Company of an
Obligor, any release of that Obligor or Holding Company or any of its
Subsidiaries from any liabilities it may have to any Finance Party or other
Obligor, whether actual or contingent, in its capacity as a guarantor or
borrower; or


 
182

--------------------------------------------------------------------------------

 

 
(c)
if the asset disposed of consists of all of the shares in the share capital of
an Obligor or any holding company of that Obligor and if the Security Agent
wishes to sell, transfer, assign or otherwise dispose of any intercompany loans,
receivables or other liabilities owed by or to that Obligor, any agreement to
dispose of all or any part of those intercompany loans, receivables or other
liabilities on behalf of the relevant Finance Party and Obligors (with the
proceeds thereof being applied as if they were the proceeds of enforcement of
the Transaction Security).



3.4
Each Finance Party hereby undertakes in favour of the Security Agent to execute
any releases or other documents and take any action which the Security Agent may
reasonably require in order to give effect to the provisions of this Paragraph 3
(Enforcement of Security), provided that any such release, document or action
shall be without representation or warranty from, or recourse to, any other
Finance Party.



3.5
The release of any member of the Parent Group as contemplated in this Paragraph
3 (Enforcement of Security) will not affect or otherwise reduce the obligations
and/or liabilities of any other member of the Parent Group to any of the Finance
Parties.



4.
AMENDMENTS TO TRANSACTION SECURITY DOCUMENTS



4.1
Any provision of a Transaction Security Document may be amended or waived by the
written agreement of the relevant Obligor(s) and the Security Agent (acting
pursuant to Paragraph 4.2 below).



4.2
In agreeing to amend, release or waive the provisions of any Transaction
Security Document, the Security Agent shall act (unless otherwise provided in
this Agreement) in accordance with the instructions of:



 
(i)
each Lender affected thereby, if within the circumstances envisaged by Clause
38.2 (Exceptions); or



 
(ii)
the Majority Lenders.



5.
SECURED PARTIES’ INFORMATION



The Secured Parties shall furnish to the Facility Agent, for transmission to the
Security Agent, such information as the Security Agent may reasonably specify
(through the Facility Agent) as being necessary or desirable to enable the
Security Agent to perform its functions as trustee or agent (as applicable).


6. 
WINDING-UP OF TRUST AND PERPETUITY PERIOD



6.1 
Winding up of Trust



If the Security Agent, with the approval of the Secured Parties, determines that
(a) all of the Secured Obligations and all other obligations secured by any of
the Security Documents have been fully and finally discharged and (b) none of
the Secured Parties are under any commitment, obligation or liability (whether
actual or contingent) to make advances or provide other financial accommodation
to any Obligor and/or any member of the Parent Group (as applicable) pursuant to
the Finance Documents the trusts set out in this Agreement shall be wound
up.  At that time the Security Agent shall (at the Obligor’s cost and expense)
release, without recourse or warranty, any Transaction Security then held by it
and the rights of the Security Agent under each of the Transaction Security
Documents.

 
183

--------------------------------------------------------------------------------

 

6.2 
Perpetuity Period



The perpetuity period under the rule against perpetuities, if applicable to this
Agreement, shall be the period of eighty years from the date of this Agreement.


7. 
CONFLICT WITH TRANSACTION SECURITY DOCUMENTS



If there is any conflict between the provisions of this Agreement and any
Transaction Security Documents with regard to instructions to or other matters
affecting the Security Agent, this Agreement will prevail.

 
184

--------------------------------------------------------------------------------

 

SIGNATURES



THE BORROWER


CET 21, spol. s r.o.


/s/ Petr Dvorak
 
/s/ Milan Cimirot
         
By:
Ing. Petr Dvořák
 
By:
Milan Cimirot
         
Title:
Statutory Executive
 
Title:
Statutory Executive



Address:
Prague 5, Kříženeckého nám. 1078/5, Post Code 152 00, Czech Republic

Attention:
Mr. Milan Cimirot, Statutory Executive

Fax:
+420 233 100 143



With a copy to:


CME Media Services Limited


Address:
Prague 5, Kříženeckého nám. 1078/5, Post Code 152 00, Czech Republic

Attn:
Treasury Department

Fax:
+420 242 466 010


 
S - 1

--------------------------------------------------------------------------------

 

THE ORIGINAL GUARANTORS


Central European Media Enterprises Ltd.




By:
/s/ Charles Frank



Title:
Chief Financial Officer



Address:
Mintflower Place

4th Floor
8 Par-La-Ville Road
Hamilton
Bermuda
Attn:
Assistant Secretary

Fax:
+ 1 441 295 0992



With a copy to:


CME Development Corporation
52 Charles Street
London W1J 5EU
Attn: Legal Department
Fax: +44 207 127 5801

 
S - 2

--------------------------------------------------------------------------------

 

CME Media Enterprises B.V.




By:
/s/ Alphons van Spaendonck
/s/ Henk van Wijlen



Title:
Managing Director
On behalf of Pan-Invest B.V.

Managing Director


Address:
Dam 5B

1012 JS Amsterdam
The Netherlands
Attn:
Finance Officer

Fax:
+312 042 31404



 
With a copy to:


CME Development Corporation
52 Charles Street
London W1J 5EU
Attn: Legal Department
Fax: +44 207 127 5801

 
S - 3

--------------------------------------------------------------------------------

 

CME Romania B.V.




By:
/s/ Alphons van Spaendonck
/s/ Henk van Wijlen



Title:
Managing Director
On behalf of Pan-Invest B.V.

Managing Director


Address:
Dam 5B

1012 JS Amsterdam
The Netherlands
Attn:
Finance Officer

Fax:
+312 042 31404



 
With a copy to:


CME Development Corporation
52 Charles Street
London W1J 5EU
Attn: Legal Department
Fax: +44 207 127 5801

 
S - 4

--------------------------------------------------------------------------------

 

CME Slovak Holdings B.V.




By:
/s/ Alphons van Spaendonck
/s/ Henk van Wijlen



Title:
Managing Director
On behalf of Pan-Invest B.V.

Managing Director


Address:
Dam 5B

1012 JS Amsterdam
The Netherlands
Attn:
Finance Officer

Fax:
+312 042 31404



 
With a copy to:


CME Development Corporation
52 Charles Street
London W1J 5EU
Attn: Legal Department
Fax: +44 207 127 5801

 
S - 5

--------------------------------------------------------------------------------

 

MARKÍZA - SLOVAKIA, spol. s r.o.




/s/ Václav Mika
 
/s/ Radka Doehring
         
By:
Václav Mika
 
By:
Radka Doehring
         
Title:
Executive
 
Title:
Executive



Address:
Bratislavská 1/a

843 56 Bratislava – Záhorská Bystrica
Slovak Republic
Attn:
Finance Director

Fax:
+421 2 6595 6829



With a copy to:


CME Development Corporation
52 Charles Street
London W1J 5EU
Attn: Legal Department
Fax: +44 207 127 5801

 
S - 6

--------------------------------------------------------------------------------

 

THE ARRANGER


ERSTE GROUP BANK AG




/s/ Harold Mueller
 
/s/ Sergiy Loban
         
By:
Harald Mueller
 
By:
Sergiy Loban
Title:
Head of Structuring & Credit Markets
 
Title:
Senior Manager
       
Loan Syndication & Corporate Solutions





Address:
Václavské náměstí 16, 110 00 Prague 1, Czech Republic



Fax:
+420 224 402 560



Attention:
Corporate and Acquisition Finance Praha


 
S - 7

--------------------------------------------------------------------------------

 

THE FACILITY AGENT


Česká spořitelna, a.s.




/s/ František Havrda
 
/s/ Václav Šnýdr
         
By:
František Havrda
 
By:
Václav Šnýdr
         
Title:
Authorised Signatory
 
Title:
Authorised Signatory





Address:
Prague 6, Evropská 2690/17, Post Code: 160 00, Czech Republic



Fax:
+420 224 641 080



Attention:
Václav Šnýdr/František Havrda





THE SECURITY AGENT


Česká spořitelna, a.s.




/s/ František Havrda
 
/s/ Václav Šnýdr
         
By:
František Havrda
 
By:
Václav Šnýdr
         
Title:
Authorised Signatory
 
Title:
Authorised Signatory





Address:
Prague 6, Evropská 2690/17, Post Code: 160 00, Czech Republic



Fax:
+420 224 641 080



Attention:
Václav Šnýdr/František Havrda


 
S - 8

--------------------------------------------------------------------------------

 

THE ORIGINAL LENDERS


Česká spořitelna, a.s.




/s/ František Havrda
 
/s/ Václav Šnýdr
         
By:
František Havrda
 
By:
Václav Šnýdr
         
Title:
Authorised Signatory
 
Title:
Authorised Signatory





Address:
Prague 6, Evropská 2690/17, Post Code: 160 00, Czech Republic



Fax:
+420 224 641 080



Attention:
Václav Šnýdr/František Havrda


 
S - 9

--------------------------------------------------------------------------------

 

UniCredit Bank Czech Republic, a.s.




/s/ Petr Hanák
 
/s/ Jan Nosek
         
By:
Petr Hanák
 
By:
Jan Nosek
         
Title:
proxy
 
Title:
proxy





Address:
nám. Republiky 3a, 110 00 Praha 1, Czech Republic



Fax:
+420 221 119 115



Attention:
Petr Hanák / Jan Nosek


 
S - 10

--------------------------------------------------------------------------------

 

BNP PARIBAS


/s/ Ali El Amari
   
By:
Ali El Amari
   
Title:
Associate

 
 
Address:
37, Place du Marché St Honoré, Paris, France



Fax:
33 (01) 42 98 10 65



Attention:
Sandra Sitbon/Ali El Amari

 
 
S - 11

--------------------------------------------------------------------------------